Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 1 of 55

                                             JN 'lliE UNTIED SI'A'IES DISIRICT CI1JRT
                                            FtR 'lliE ·filJIHEBN DISIRICT CF lliRIDA
                                    PAUL G. RIDS FEDEFAL EUIIDJN:; & US CilJRilill5E
                                                 701 aEMA'.I1S SIREET               r:---------
                                             CUJRT RCXM #4, ~'-~l6             FILED          BY c..b-s             D.C.
                                                   WEST PAlM BEACH, FL   .:JJ-¥.J



                                                                                              MAR 04 2019           •.
                                                                                                                    (
                                                                                             ANGELA E. NOBLE
                                                                                            CLERK U.S. DIST. CT.
          UNTIED· SD\'IES CF PMERICA                                                        S.D. OF FLA. - W.P.B.
                       Plaintiff


          v.




          D?ar H::rorable Jtrlge Keneth A. M:n:ra,

               CXMES rGJ, tl:e defa:rlant, H:tnBrn J. Diehl, rrovant FRO SE, l:efore this lb:Dl:able eruct,.

          ~tfully ~                        that yru pla:3se ra::arnEtrl the fureau of Pdm:ls        IJ1.U1ide   ere with

          ai:litiootl tirre in the RRC'/Halfvey h:use p..n:s.mt to the feca:rl Ch9n:e kt of '2ffi7 ro that I

          can p:ur:a:ly rea:clirrate      ~     into   ~ety,   have an q:i:ort:Lrrl.ty to rehrl.1d my life, arrl go oo

          to cxce rrore l:e a ~tive rrmter of my carnu:rl.ty.

               You. sa:it:exe:l   tre   oo 10-10-LD.L4 to a term of 100 nmths of iflPrisa:m=ot, to l:e folla.m

          1::y 2 years of sqavisa:l release for the offe:ise of lR:: 18: 1349 ccnspirccy to camd.t trail

          frat.rl(ct.1) ,18: 1341 uBil fra.rl (ct.2 &3), 18: 19.%(H). ccnspira:.y to camd.t m:xey

          l.ai.rrler:irg (ct. 79), 18: 19.%(A)(1) rraey l.aurl:r:irg (ct. 00-82) as defined in D:rl<et NJ.

          11801.ffi-CR-M'\RAA.-39. I an a.n:rently servirg rut the reminder of my sa:itm::e at the mirrnirrun

          SECUrity FErleral Priro:i Carp lccata::] in Yazro City Mi.ssissifpi.

               I have tre ~ custa:ly classificatioo, ~ Mn:ra, an::J have OOn:rsb:ated exarplacy

          l:eh:!vior, have l:ee:1 a role-mXlel :ixrmte, arrl have su:cessfully carpleta::] rure.rrus ·

          areliora~     crurses         :irduli~   the follcJNl.q; cl.asses for reeitcy: victim irrp:ct, your crr:rey

          yrur gools, p:irent::irg, SIBll h.Jsiress, m:lerstaa:lirg cra::lit, job skilli, hlsiness ettiq.:ette,
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 2 of 55



           œte                oFm rttmita , e         tt
                                                       'm , af de N              m'chntlat dnm aY                p>      .
       e Eimaky, I hwe atH                       % mlnx- oriœ Gdœ p-                     GIA CV ly % AQTA ad
       FO              1* :1œ Ih-            t tlwt = er tqfcs e as: tx sititmim Y % rr= n'l,
       *         1* , m inY tim *                 F*r fe y, JFG              >       flnm'- , amlyim for a j& ,
                                        *                                        ,

           11%     in Qx ennnrn'ty-c ls af 1-                   = fir- t, ae               wlth lB lO tiœ , ai
       = *              with ultttn H           . Iiw e = llM rrye          of cvay qm rttuity = 1lmh'lo 10           at
           Q* FM          M = Cap Ya= CCT Y le x ome ad mjol L> abidm r iety.I 1-
       tklœstrav                    '       efforts at o h'ln
                                                            'tatiœ , a; an&1- 11e cxM lchte for %
       SY          @>a=        M t. m rIm ny A
                                             'mlmm dœ , I hwe d sphyd -                        Lal Gnplia= * 1

       iœ dmtiunldH pli-                    G     tiœs ad 1- H           àuti nmmllmtH                t.Ihwee a
       nG         ir-         fœ Qe ;sA 4 y=            , e tainim a flw l-           d m ipti-       *      .    I hw e
       GxsA e fy H                  Ixkddw Tafnmvm- e                tic fœ > i> tih>'= l j& assi-                       t
       e          1 =          fy & O           tie     cle . I 1-      nale             > czat'n-           fiv ie

                          '

       e         I > ' i>          1 1 s% , e          iG p ,œ lf inp-           t c1-     *      at Q% oqp se a
       AIA H            ai H       tics a-            . Iana = .vlolM ,rc xkn eaxs,r-                  titiw , G it-
       œ llv d fe              e ce vay Izrr htdm nq A isiœs. I hwe -                      td ftil v             ibik ?
                                                           .                                      *

       fœ ny ixrolv- t in % off-                      H t ld D œ 1*           l> ,ad 1w J >                 t.
                                                                                                             m re m
       m=         .I %         G        qm -           y 45 N      t of cy a tere ad hwe œnne sm' 'fix t
       ge 'tke = E% e                   G 1a amlid W a % èio t Stm Mte                      w s>
                                                                                               '            1Y 1N W
       w     'cw nt qh up œ r> mrlw r Z1, m 18.

       Iauctrsa tty mlvlTlM form lmm œ 11-6-m22,G                            ?IIIlx de         afd m KJM Jsr%
       Fhst S< Mt, lvm m , W                          tlx H       (1=re Mt of 217, e                  l- ichat 'Ihup
       .           .                                                    t
       mR/M rIZM as mrtof % Fiot S% M t,I anR .ble foryp % Gx y- ofmlmm ,6
       = Gs in aaRr/vqllmy 1u tm,ai ane itie                          6 cuatizsofiure t'
                                                                                       ne rm t.Iu t all
       citeHa af ell#biH I fl G1 >                             .I will le elilGe fœ Qe -               Chqmo Mt i
       11H 21,ai -                 m - e          lvœ ce itvia tix FH t Stm Mt.'
                                                                               2e œ ys tlut % YP
       win m m -              win œ t Y aTfk iœ t fœ œ Y H                  IL+ N O      ad G G       'g*         priœ
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 3 of 55


       o isim v t tx k lo e. rv= ='v .w -                           @kg= M tof = 7= Jase 1 c-
        to H     t irrfetœ e         as cye          ,ai I e t atl pl4'r'b'lïty m y%      % for % plv       .
       '
       fhlio3W , % YP pw l
                         'e tp D a nmylmm of 6cue or 1- in an.1lrA alfu yiu œ in
       0*       Y iG p FM m = linnG lm k 1 % QV = n='W ,i=                      ,Q* O      C>    M t Of K l
       > '         fœ œ e tH nl 6 ne                    of half- hxt* M oe        Y H    t yœ 1 >
       yœr H fe ai m ttz
                       'm tm k œ >                     fœ t. Ihwe ta lmmmm td sim e 1'% M 5,ad dudm

                                                                                                            '
                                            ,                          .


        K tIG tœve > 1x atrlA fœ = ixvim .YGr m vnm dqte % > tEe % fim l
        K nue d qy a tae 1 % Qpm'rkntial Re > Cœ te d a tle SY (i= k % win
                                                                       .
                                                                                                        '



        *       ce tone am xm hl/Yjas- t1* into to % cxmto k


        l
        'rc>       akkassim 1* *rn=1Y                   tive is- .Idlt> e Y > ,YGr i> ,A tIan
       m t % H W CKG A t se                     lxfcm yœ 1*     œ œe         1Oim 14.
               Cœrts cey oe         tix Y P Y rrm n'ckxra:iu>- tm M            Wrlrl/- ,1 1F.2 at 1187,ad

       dstrict cxmLsney imqx = -biG                      v nrrm utitns % t tix YP nw > t stdaa >
       usv.ca llnq,671 F.2 852,859% (9< œr.M 1);Jn'rïrd I.
                                                         E v.E1.1.
                                                                 1 ,2017K,4%1489,at
       :4 (5.D.Cal.œt.17j2017). Tn tr - O ld ny (:0% te in>                             v crcxstne as a
       Lhlwaq w titiœ . I cb œ t *                     I%1m K m llpf, m e , I *         H y fx Iua-bm
                                                                                                    ' hm
                                                                                                       '

       nrnnre dœ ietu tv te                          18 l1< û M (B)(4) Y       ttl
                                                                                 'm Q* DP to cngie aoy
        stat- t ty Qx Gxrt Gqt 1
                               *nY                         % =>        ...          ' a tym of T.
                                                                                                M           or


       Eey ueke a v nnm htiœ % t a p'i-                      cuy = ea > of kw -            t 1 anN cu .
       Colliœ , 118c,157.
                        % ,at >%.(E.D.% .5,M 8);% alœ IJSv.RJY laZS,m18K,
       M 5169,at >'
                  Q (D.c .A . 22,D18)(M.
                                       st1
                                         % = rts O tiw e ise cM        '
                                                                                                    '
                                .
       m lm m 1n% > nrkod at x tl p>                        . + irnutœ ixe      %'rvwl = kct ard yu granuim
                                        .        i
                            i
                       g.
       arç atm a) an>               t m rt of H s m 'zvm t p= a , ard ax m n'r-                 to œ tv n'm
       A *       e titm l lEC is U-                  M as a:ir= dve fœ m sidve Yylav '- te         42 IK j
        17541.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 4 of 55




        = t- $8ikt jM (B)(4)mt % = rtD t1v -                      h)sit in % vake in H d&tix M '
        ple        % œ fe        t. M G 1 CM      A tH     ne, it >    thx d-     O iS%e H s tym of

        nm m e               .
              I anmt IJHG           'a Bivœs mtiœ , I *      m ty a = 'bi>       v nrm vhtiœ tre j
        M (b)(4).l zw > t isfora stat- tly % = rt % t>'                         % =% .
              w p= 'dim cs * 1 % aMttiœsl tu 1 a Rv 'r- tlat % > œ nA ai ixxe
        cmfi-          t, itwill all- qe Y udçad lx gm'nlllly GPW Z ,saœ q- ,at* cl-


        +11* ,ad 1+ ce & lette intc ate 1* into % rvmne ty.Ianmim to KV M s
        tine in oïer Y O n'ld cy life fm n% ge              m ad pm e a diff- t =        .
                                    N
                  Ian% lœiœ v           1e      > for% r enmn'c- tiœ irc1tdim :œ v.Zu*       X1V ,US
        v.Ot& ,IE v.St'mw ,IJSv.lYm ntqM.M                 * yaxlIJSV.r
                                                                      fkfoA n'11A
                                                                                'xn.rllw         o'ku
        1> '             ,c1M y drmr> x i-               af wHl - 1œ Y > c -          b œ Y % fds
        e tkm l the A tIa G                     1 & NCœ œ iu e ce ir- twm e m vew Y              iCLq
                  ITxx* m chker,% t,œ hsk Y am x 1 % = tro ,1% % 1*                             mlste
        1H        m xa'bk ,a? a = fie at a FM              h'i= Rxsr cap ke       -    % m mriœ te
        f=        ,e     ,H      , œ vazœ *      . I win ,a le        dim a? *        D au m lœ ai
        lv uhtiœs. Iwilt m t lx at dsk fœ M                visn. I wilt at*      av ad ill c-      as
                         '
              .
        m znM W % he dœ >                          t. YGr m vwm e        , J*     H    , wln % vay
        Y         icie 1 * 1m ne sbxt œ a = m G .Ia >                    Y > a- ofw o           dcm t
        tr= ap
            'tad =                t tkx -        :1œ e t fmc% mP.YGr *            :fu1= icH te d


              qium k yœ fœ N       ,tice ai ate tiœ % H s cntte .



              Y        tM l M      ttd ,

                         :.EItëâ        7-1(4
                  FK YaA G W
                  D K X SRX
                  Y>   Q T ,V +1%
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 5 of 55

    YAZDN 540*23 *                                        SENTENCE MONITOR ING                    12-24 -2018
  PAGE 001       *                                          COMPUTATION DATA                      15 :18:22
                                                            AS OF 12-24-2018

  REGNO- : 03847-104 NAME: DIEHL, HERMANN J


  FBI NO ...........: 378189W98                                           DATE OF BIRTH: 07-04-1969    AGE : ,49
  ARSl.............: YAZ/A-DES
  UNIT .............: GOL. F 1                                            QUARTERS.....: G01-045L
  DETAINERS........: NO                                                   NOTIFICATIONS: NO
    v!..
  HOME DETENTION ELIGIB ILITY DATE : 05-06-2022

  THE FOLLOW ING SENTENCE DATA IS'FOR THE INMATE'S CURRENT COMMITMEN T.
  THE INMATE IS PROJECTED FOR RELEASE : 11-06-2022 VIA GCT REL


  - - - - - - - - - - - - - - - - - - - - - -
                                                cw RENT JUDGMENT/WARRANT No: o1O
  COURT OF JURISDICTION .........'
                                 ..: FLORIDA, SOUTHERN DISTRICT
  DOCKET NUMBER...................: 11-80106-CR-MKRRA-39

  DATE SENTENCED/PROBATION IMPOSED: 10-10-2014
  DATE COMMITTED..................: 01-05-2015
  HOW COMMITTED..............:....: US DISTRICT COURT COMMITMENT
  PROBATION IMPOSED ...............: NO

                                   FELONY ASSESS             MISDMNR ASSESS      FINES        COSTS
  NON-COMMITTED.: $700.00                                    $00.00           $00.00          $00.00
  RESTITUTION...: PROPERTY: NO SERVICES: NO                                          AMOUNT: $1,685,345.01
  - - - - - - - - - - - - - - - - - - - - - - - - -
                                                      c% RExT OBLIGAT ION No : O1O
  OFFENSE CODE ....:                   548
  OFF/CHG: 18:1349 CONSPIRACY TO COMMIT MAIL FRAUD ICTII, 18:1341 MAIL
           FRAUDICTZ,3I, 18:1956(H) CONSPIRACY TO COMMIT MONEY LAUNDERING
           (CT79), 18:l9S6(A)(1) MONEY LAUNDERING (CT8O-82)
   SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
   SENTENCE IMPOSED/TIME TO SERVE.:                              l08 MONTHS
   TERM OF SUPERVISION ............:                               2 YEARS
   DATE OF OFFENSE ................: 11-05-200*




  G0002                  MORE PAGES TO FOLLOW
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 6 of 55
    YAZDN 540*23                                         SENTEN CE MONITORING                  12-24 -2018
  PA GE 002 .OF 0O2                                        COM PUTATION DATA                   15 :18 :22
                                                           AS OF 12-24-2018

  REGNO ..: 03847-104 NAME: DIEHL, HERMANN J

      '
  - - - - - - - - - - - - - - - - - - - - - - - - -   CW RENT COMPUTATION NO: 010

  COMPUTATION 010 WAS LAST UPDATED ON 02-27-2015 AT DSC AUTOMATICALLY
  COMPUTATION CERTIFIED ON 02-27-2015 BY DESIG/SENTENCE COMPUTATION CTR
  THE FOLLOWING JUDGMENTS, WA RR ANTS AND OBLIGAT IONS ARE INCLUDED IN
  CMRRENT COMPUTATION 010: 01O 010
  DATE COMPUTATION BEGAN ...........: 01-05-2015
  TOTA L TERM IN EFFECT............:    108 MONTHS
  TOTAL TERM IN EFFECT CONVERTED ..:      9 YEARS
  EARLIEST DATE OF OFFENSE........: ll-0S-2008

  JAIL                                                           FROM DATE      THRU DA TE
                                                                 08-22-2013     08-22-2013

  TOTAL PRIOR CREDIT TIME.........: l
  TOTA L INOPERATIVE TIME ..........: 0
  TOTAL GCT EANHRD AND PROJECTED ..: 423
  TOTAL GCT EARNED ................: 162
  STA TUTORY RELEASE DATE PROJECTED : 11-06-2022
  EXPIRATION FULL TERM DATE .......: 01-03-2024
  TIME SERW D .....................:      3 YEARS                               11 MONTHS    21 DAYS
  PERCENTAGE OF FULL TERM SERVED ..: 44 .1

  PROJECTED SATISFACTION DA TE.....: 11-06-2022
  PROJECTED SATISFACTION METHOD ...: GCT REL
  REMARKS.......: V/S ON 01-05-2015. COMP COM/LT 02-27-2015 L/JS.




  G OO00                 TRKN SACT ION SU CCESSFULLY COM PLETED
 PEED9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page
Case                                                                    Page71of
                                                                              of55
                                                                                 1


    YAZK9                        INMAT E EDUCATION DATA                      02-26-2019
  PAGE 001                             TRANSCRIPT                            09:24:13

  REGISTER NO : 03847-104       NAME ..: DIEHL                           FUNC : DISC
  FORMAT .....:   RANSCRIPT     RSP OF : YAZ-YAZOO CITY FCI


                                EDUCATION INFORMATION     ---------------------------
  FACL ASSIGNMENT DESCRIPTION                        START DATE/TIME STOP DATE/TIME
 YAZ ESL HAS       ENGLISH PROFICIENT                01-22-2015 1008 CURRENT
 YAZ GED HAS       CQMPLETED GED OR HS DIPLOMA       01-22-2015 1008 CURRENT



  SUB-FACL   DESCRIPTION                         START DATE   STOP DATE EVNT AC LV     HRS
 YAZ SCP     RPPI NONRESID DRUG ABUSE TREAT 12-28-2018 CURRENT
 YAZ SCP     INTRODUCTION TO TOASTMASTERS        02-15-2017 CURRENT
 YAZ SCP     PARENTING CAMP-WED 1230-230         11-20-2018 02-06-2019    P     P       16
 YAZ SCP     RPP YOUR MONEY YOUR GOALS           11-29-2018 01-17-2019    P C   P        8
 YAZ S/P     RPP2 JOB SKILLS CAMP                10-09-2018 12-06-2018    P C P         16
 YAZ SCP     LANGUAGE 11 CAMP                    07-20-2018 09-18-2018    P C P         16
 YAZ SCP     POLITICAL SCIENCE-CAMP              05-17-2018 07-18-2018    P C P         16
                                                                 %N
 YAZ SCP     LANGUAGE I CAMP                     05-17-2018 07-17-2018
                                                                   .      P C P         16
 YAZ SCP     HEALTH/NUTRITION-CAMP             03-13-2018 05-15-2018            P       16

 G0002       .MORE PAGES Tö Fouuow




h=ps:/+op.tcp.doj.gov:9049/SENTRY/J1PEED0.do                                    2/26/2019
PEED9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page
Case                                                                   Page81of
                                                                             of55
                                                                                1


                                                                      m
   YAZK9          m
                                INMATE EDUCATION DATA                           02-26-2019
                                                                      m
 PAGE 002         m
                                       TRANSCRIPT                               09:24:.
                                                                                      13


 REGISTER NO: 01847-104         NAME..: DIEHL                              FUNC : DIS

 FORMAT.....: %ANSCRIPT         RSP OF: YAZ-YAZOO CITY FCI


                                  EDUCATION COURSES     -----------------------------
 SUB-FACL    DESCRIPTION                        STA RT DATE   STOP DATE EVNT AC LV      HRS
 YAZ SCP     AMERICAN HISTORY-CAMP              12-28-2017 03-09-2018       P C P          16
 YAZ   SCP   WORLD GEOGRAPHY-CAMP               10-12-2017    12-08-2017    P   C P        16
 YAZ   SCP   YOGA-CAMP                          01-05-2017    03-11-2017    P   C P         2
 YAZ   SCP   UNDERSTANDING CREDIT-CAMP          12-12-2016    01-31-2017    P   C P        16
 YAZ   SCP   RPP2 BUSINESS ETIQUETTE            12-12-2016    01-10-2017    P   C P         8
 YAZ   SCP   RPP2 JOB SKILLS CAMP               11-29-2016    12-08-2016    P               8
 YAZ   SCP   RPP3 ENTREPRENEUR OPPORTUN C       10-18-2016    11-29-2016    P   C P         8
 YAZ   SCP   RPP2 JOB INTERVIEW CAMP            11-29-2016    11-29-2016    P   C P         8
 YAZ   SCP   RECREATION HEALTH FAIR             09-16-2016    10-07-2016    P   C P         1
 YAZ SCP     AMERICAN HISTORY-CAMP              08-05-2016 10-04-2016       P C P          16
 YAZ   SCP   INTRODUCTION TO TOASTMASTERS       06-14-2016    06-14-2016    P   C   P       3
 YAZ   SCP   EFFECTIVE PLANNING-CAMP            03-21-2016    05-03-2016    P   C   P       8
 YAZ   SCP   BELIEVE AND ACHIEVE CAMP           01-12-2016    03-25-2016    P   C   P      16
 YAZ   SCP   YOGA-CAMP                          01-14-2016    03-18-2016    P   C   P       8

 G0002        MORE PAGES TO FOLLOW .




h=ps:/+op.tcp.doj.gov:9049/SENTRY/J1PEED0.do                                        2/26/2019
 PEED9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page
Case                                                                    Page91of
                                                                              of55
                                                                                 1


    YAZK9                        INMATE EDUCATION DATA                 m         02-26-2019
  PAGE 003 OF 003                       TRANSCRIPT                               09:24:13


  REGISTER NO: 0/864-104        NAME ..: DIEHL                              FUNC: DIS;
  FORMAT .....: TRANSCRIPT      RSP O F: YAZ-YAZOO CITY FCI


                                  EDUCATION COURSES
  SUB-FACL    DESCRIPTION                        START DAT E   STOP DATE EVNT AC LV      HRS
  YAZ   SCP   TUTOR TRAINING-CAMP                12-31-2015    12-31-2015    P   C   P     2
  YAZ   SCP   POLITICAL SCIENCE-CAMP             08-27-2015    10-23-2015    P   C   P    16
  YAZ   SCP   RPP2 BUSINESS ETIQUETTE            09-21-2015    10-23-2015    P   C   P     8
  YAZ   SCP   MARKETING- CAMP                    06-18-2015    08-21-2015    P   C   P    16
  YAZ SCP     INFO FAIR (EDUCATION)              07-16-2015 07-16-2015                     4
  YAZ SCP     WORLD GEOGRAPHY-CAMP               03-09-2015 04-27-2015       P C P        16
  YAZ SCP     ABDOMINALS I-CAMP                  02-21-2015 04-25-2015       P C P         4




  G0005        TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




hûps:/+op.tcp.doj.gov:9049/SENTRY/J1PEED0.do                                         2/26/2019
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 10 of 55




                                UN ITED STATES DISTRICT COU RT
                                 M ID DLE DISTRICT OF FLORIDA
                                       ORLAN DO DIVISIO N

      U N ITED STA TES OF A M ERICA

                                                                    CaseN o:6:12-cr-1O0-O r1-37TBS

      TERRENCE JERM AINE NEAL

                                               O RD ER

             Thiscalzse isbefore the Courtupon pre se DefendantTerrenceJermaine Neal's

       M otion RequestingJudicialRecomm endation.(Doc.33 (''M otion'').)Upon review,the
       M otion isdueto be g'
                           ranted.

                                          1.     BACKGROUND

             On June25,2012,Defendantentered aguiltypleatoCountOneoftheIndictment,
       charging D efendantw ith conspiracy to distributeand possession w ith intentto distribute

       cocaine hydroclnloride.(Doc.55,p.1.
                                         )On September21,2012,U.
                                                               S.DistrictJudge G.
       KendallSharp sentencedDefendantto,interalia,aprisonterm ofseventymonths.(Doc.
             The Governmentappealed (Doc.133),and the U.S.CourtofAppeals for the
       Eleventa
              h Circuitvacated.the sentence and rem aqded for resentenci
                                                           .   ..    . r
                                                                       ng (D
                                                                           :.oc.177h
                                                                                   ,..The
       U ndersigned then sentenced D efendanton October1,2013 to,interalia,a prison term of

       120months.(Doc.186.)Now,Defendantseeksarecoznmendationfrom thisCourttothe
       BureauofPrisons(''BOP'')thathesenreadditionaldmein aResidendalReentryCenter
       (''RRC'')tobetterpreparehim toremrntosociety.(Doc.233.)
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 11 of 55




                                      II.     LEGAL STANDARD

             Once a sentence has been im posed,the BOP assum es legalauthority over the

      prisoner and only the BO P can designate the place ofa prisoner's eG ploym ent.See 18

      U.S.C.03621(b).TheBOPisgivenwidediscredoninmakingitshousingdeterminations.
      See United Statesv.Sonny Austin Ramedo,705 F.App'x 839,840-41 (11th Cir.2017)1
      (explaining that ''the BOP is afforded wide discredon in classifying and housing
      prisoners''(citationsomittedl).However,ifpossible,theBOP should;
                   ensurethataprisonerserving a term ofim prisonm entspends
                   aportion ofthefinalmonthsofthatterm (nottoexceed 12
                   months),undercondidons.  thgtwillafford thatprisonera
                   reasonable oppormrtity to adjust to and prepare for the
                   reentry ofthatprisonerinto the coxnm unity.Such condidons
                   m ay include a com m urtity correctionalfacility.

      18U.S.C.j3624(c)(1).
             In making piacement decisiozts,the BOP is guided by a number of factors,
      including the sentencing court's recom m endadon on ?'a type of penalor correcdonal

      ïacility.''18U.S.C.j3621(b)(4)(B).Ultimately,anysuchrecoznmendationhas''nobinding

       effect.''18U.S.C.g3621(b).
                                            111. 'A NALYSIS

             Here,Defendantrequestsaddidonaltimein RRC to ''allow ll-dmlto be gairtfully
       em ployed,earn and save m onep attend classesand counseling for substanqeabuse,pay

       tu es,andhelpll4imlgetbackon ll'tislfeet.''(Doc.233,p.4.)TheCourtfindsDefendant's


             1W hile unpublished opiniorts arenotbinding precedent,they m ay be corusidered
       as persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina,
       686F.3d1312,1316n.1(11th Cir.2012).
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 12 of 55




       argum entcom pelling.A snoted atthe tim e ofsentencing,Defendanthad a totaloffense

       levelof25 and a crinninalllistory category 1I,w hich w ould have resulted in a range of

       imprisonmentof63to79months.(Doc.193,p.5.)However,inlightofthe21U.S.C.j851
       enhancem ent,D efendantreceived the m inim um m andatory term ofim prisonm entof120

       months.@ .)Thus,basedonthatalone,theCourtfindsarecolnmendadonforadditional
       tim e in RRC w arranted.Yet even m ore com pelling is Defendant's'exem plary record in

       custody.A m ong his accom plishm ents, D efendant obtained his General Educadonal

       Developm entdegreeand attended self-help and substanceabuseclasses. (
                                                                           Doc.233,pp.1-
      3.)SotheCourtfindstheModonduetobep anted.
                                          IV .            C ONCLUSION

             Accordingly, it is ORDERED AND ADJUDGED that Defendant Terrence

      Jerm aine Neal's M otion Requesdng JudicialRecomm endadon Concerning Length of

      RRc/l-lalfwayHousePlacem ent.(Doc.233)isGRANTED.TheCourtrecommendsthat
      BOP place Defendant in an appropriate ResidendalReentry Center for the m n im um

      tim eforw hich he iseligible,notto exceed twelve m onths.

             DONE AND ORDERED in Cham bersin Orlando,Florida,onJanuary 10,2019.

                                                          . ..
                                                          uo ym r.v,,'.
                                              ;                  î
                                                                 ' ''       ' '
                                             #' ?' ,
                                             C     X.'#jj                                                       A.
                                                                                                                 ,.v
                                                      .                         ..'                ,
                                             t'
                                             'k   :, . - y
                                                         .
                                                         ' .
                                                                      .'    ,
                                             $
                                             .sk ... jk xaoy :. yau-jo N ga.
                                             ,
                                                  '
                                                                        w             ugjted StatesDlstrid Jtldgl
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 13 of 55




               UnitedStates ofAmerica,Plaintiff,v.ZubairAhmed (B.O.P.Inmate 19303-424),Defendant,
               UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF O HIO,W ESTERN
                                                 DIVISIO N
                                        2017 U.S.Dist.LEXIS 185276
                                          Case No.:1:07CR00647
                                          Novem ber8,2017,Filed
   '
    .v!
      .
          EditorialInform ation:PriorHistory
          UnitedStatesv.ZubairAhmed,587F.Supp.2d853,2008U.S.Dist.LEXIS 106840(N,D,Ohio,Nov.
          25,2008) '
          Counsel                     For United States of America, Plaintiff: Thomas E. Getz, LEAD
                   ATTORNEY, Form er Assistant U.S.Attorney, Nodhern District of Ohio; David 1. Miller,
                   Jerom e J.Teresinski,U.S.DepartmentofJustice -CounterTerrorism Section,W ashington,
                   DC;Gregg N.Sofer,Office ofthe U.S.Attorney -Austin,Austin,TX;Jolie F.Zim merman,
                   U.S.DepadmentofJustice -Counterterrorism Section,W ashington, DC;Justin E.Herdman,
                   Matthew W .Shepherd,Office of the U.S.Attorney - Cleveland,Northern Districtof Ohio,
                   Cleveland,OH.
          Judges:James G .Carr,SeniorUnited States DistrictJudge.
                                                          O pinion

          Opinion by:              James G.Carr
                                                          O pinion


               ORDER
               Defendantpleaded guiltyto and wasconvicted ofconspiring to provide m aterialsupportto terrorists
               inviolation of18 U.S.C.j2339A.Hisbaseoffense levelwas43 (deemed52 forsentencing
               purposes).Defendinthad neverbeenarrestedbeforethisoffense,butreceiveda criminalhistory
               category ofI  V due to the nature ofthe crim e.This resulted in a Guideline Range of360 m onthsto
               life im prisonment.                                                                 '
               Isentenced defendanton June 10,2010,to a term of 120 m onths,with three yearssupervised
               release to follow.The defendant's 'outdate'
                                                         'isAugust17,2018.
               He hasfiled a pro se ''Motion Requesting a JudicialRecom mendation Concerning Length of
               RRc/HalfwayHouse Placement.''(Doc.207).Thegovernmentopposesthe motion.(Doc.208).1
               Forthe reasonsthatfollow,Igrantthe motion and recomm end thatthe Bureau ofPrisons forthwith
               arrangeforthe defendant's release to a halfway house in his hom etown,Chicago.
           '
               Discussion
               Titlel8U.S.C.j3624(c)(1)authorizesthe Bureau'sDirectorto assignaninmate duringthe Iast
               monthsofhi sterm (notto exceed twelve months)to ahalfwayhouse:
                  The Directorofthe Bureau ofPrisonsshall,to the extentpracticable,ensure thqta prisoner

          lyfcases                                            1
       @ 2018Matthew Bender& Company,Inc-,amemberoftheLexisNexi
                                                              sGroup.AI
                                                                      Iri
                                                                        ghtsreserved.Useofthi
                                                                                            spreuctissubjecttothe
       rc tri
            cti
              onsandtermsand condi
                                 tionsoftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 14 of 55



             servinga term ofimprisonmentspendsaportionofthe finalmonthsofthatterm (notto exceed
             12 months),underconditionsthatwillafford thatprisonera reasonable opportunitytoadjustto
             and prepare forthe reentryofthatprisonerinto the comm unity.Such conditions may include a
             com m unity correctionalfacility.                                          '
         Hal
           fwayhouse placementis''
                                 a mechanism to reduce recidi
                                                            vism .''(Doc.207,Ex.2(Bureauof
         Prisons Director'
                         s M em orandum forChiefExecutive Officers:'Revised Guidance forResidential
         ReentryCenter(RRC)Placementsnl).TheSecond ChanceActinstructsthataninmate'splacement
        should be ''ofsufficientduration to provide the greatestIikelihood ofsuccessfulreintegration in the
        community.'18U.S.C.j3624(c)(6)(C).Althoughthe Directorisultimatelyresponsiblefor
        defendant's placement,the Bureau m ustconsider''
                                                       anystatement'Imake ''recom mending a type of
        penalorcorrectionalfacilityasappropriate.''See18U.S.C.â3621(b)(4)(B).
        The governm ent's principalcontention appearsto be thatthe defendant,in Iightofthe nature ofhis
        conviction,deserves no leniency and should notreturnto his home comm unity untilthe latestdate
        (usuallysixmonthspriortoexpirationoftheterm)asofwhichtheBureauwouldplacehim inthe
        hal
          fway house to prepare forrelease from custody.
        Idisagree wi
                   th the governm entforseveralreasons.
        First:the governm entsays Ido notknow whàtthe defendant's conducthas been in prison.So
        saying,thegovernmentignoresthe coursesthatdefendanthastaken onsubjectsasdiverseas
        Aquiculture and Organic Farm ing to ComputerApplications,FinancialLiteracy,and Technology 101
        toStressManagementandDecision-MakingtoCollègeCorrespondenceCoursesandSpanish.
        More to the point,the governm entoffers no evidence asto the defendant'sconduct, good orbad,
        while in custody.Butthe governmentcertainly could have found outwhathis record.as an inm ate
        was.Its silence in thatregard is telling.  .
        Second:with an 'outdate''one month shortoftwo years before his imposed term ends on July 12,
        2020,itis readily apparentthatthe defendanthas substantialgood time credit.z
        Thatfact,Iike the governm ent's silence,is telling.Indeed,itsuggests thatthe professed ignorance
        aboutthedefendant'
                         sconductin prisonisnotjusttelling;itappearsdisingenuous.
        Admittedly,the defendant's crime was serious.ltookthatfactexpressly into accountatsentencing. I
        suggest,though,thatnow isnotthe tim e to give,as the governmentdoes,too m uch heed to that
        factor.
        W hatreally m atters atthis pointis assessm entofwhat,ifany risk,the defendantposesto the
        comm unity.Given his apparentrehabilitation,as evidenced by hi s good tim e creditand educational
        pursuits,furtherim prisonmentissim pl  y punitive.
        Punishmentforpunishment'ssake isnotaj.
                                             3553(a)factor.
        Norshould orcould itbe in a penalsystem in the service ofthe Rule ofLaw.Demanding thatthe
        defendantremain in prison untilthe Iastgrain ofsand in the hourglass has run down,the
        government,itseems to m e,has no realmotivation otherthan punishment.
        To be sure,the governmentprofesses concern aboutcom m unity safety.W hile thatis,ofcourse,a
        core concern,the governm entoffers nothing to substantiate its apprehension.
        The defendantwillreturn to Chicago atsome'point. Isthere any reasonto believe thathastening his
        return byfew months(duringwhichhe'llstillbeconfined underBureaucontrol)endangersanyone?
        The governmentoffers,and Isee none.

     lyfcases
    @ 2018Matthew Bender&Company,lnca,amemberoftheLexi
                                                     sNexi
                                                         sGroup.AIIrightsreserved.Useofthi
                                                                                         spre ucti
                                                                                                 ssubjecttothe
    ree
      stricti
            ons and termsandconditi
                                  onsoftheMatthew BenderMasterAgreem ent.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 15 of 55




           Instead,lbelieve thatan early starton reentrywithin the halfway house setting can enhance the
           Iikelihood ofan uneventfulperiod ofsupervised release and Iong-term Iaw-abiding behavior.
       .   W hen he returns hom e,defendantwilldo so tarred with the indelible brush marks ofone who wanted
           to provide substantialassistance to overseas terrorists.Thatstainwillneverwash offorbe wiped
           away.
           Forsomeone so convicted,reentry willbe especially difficult.
           Thatbeing so,itm akes bettersense -and betterserves the com munity -to allow the defendantto
           entera halfway house now,ratherthan waituntilthe usualsix m onths before the end ofhis term.
           Delay,on the otherhand,can serve no usefulpurpose,forthe defendantorhiscom m unity.
           Conclusion
           In Iightofthe foregoing,lgrantthe defendant'é motion and recom mend thatthe Bureau ofPrisons
           prom ptly end his prison confinementand transferhim to a ResidentialReentry Centerto begin the
           processofreentry into his hom e comm unity.
           Itis,therefore,hereby
           ORDERED THAT:
           1.Thedefendant'sMotionRequestingaJudicialRqiommendationConcerning Lengthof
           RRc/Halfway House Placement(Doc.207),be;an8thesame herebyisgranted;
           2.The United States Attorney shallon receiptofthis Order,imm ediately forward itto the appropriate
           Bureau ofPrisons officials responsible fordecidingwhen to transferprisoh inmates to hal
                                                                                                 fway house
           custody'
                  ,and
           3.TheClerkshallserveacopyofthisOrderontheWardenoftheSeaooville(Texas)Federal
           CorrectionalInstitution and the defendant's Case Manageratthatinstitution.
           So ordered.
           /s/James G.Carr
           Sr.U.S.DistrictJudge
                                                       Fpotnotes



           The defendantfiled his m otion on July 10,2017;the governm entits response on July 18,2017.Lest
           there be any doubt,the delay in deciding the m otion was entirely inadvertent,due tq m y own
           oversightas to its pendency.The delay was by no m eans whatsoeverintentional.Thus,no reader
           should inferthatmy tardiness ih preparing and filing this orderindicates any hesitancy on my partto
           grantthe defendant'srequeit.Iregretmydelayinaddressingthedefendant'smotion'
                                                                                     ,the
           consequences ofthatdelay are,unfortunately,incurable.
           2
           Defendantcan earn 42 or54 days ofgood tim e creditperyear,depending on the progress he makes
           toward earninga GED orhigh schooldiploma.See28 C.F.R.j523.204c).W ithan''outdate'
                                                                                           '
           twenty-three m onths shortofthe end date ofthe imposed term ,Ican inferthatdefendantm ay well

     lyfcases
     @ 2018Matthew Bender& Company,lnc.,amemberoftheLexi
                                                       sNexisGroup.AI
                                                                    Iri
                                                                      ghtsresewed.Useofthispreucti
                                                                                                 ssubjecttothe
     restri
          cticnsand termsandcdndi
                                ti
                                 onsoftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 16 of 55



         have earned aIIthe good time creditavailabl
                                                   e to him.




     lyfcases
    @ 2018Matthew Bender&Company,Inc.,amemberoftheLexi
                                                     sNexisGroup.AIIrightsreserved.UseofthisprYucti
                                                                                                  ssubjecttothe
     restricti
             onsand terms and condi
                                  ti
                                   onsoftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 17 of 55

             Case:1:14-cr-OO081-M PM -DAS Doc#:143 Filed:09/17/18 1 Of2 PagelD #:501



                              IN THE UNITED STATES DISTRICT COURT
                           FO R TH E N O RTH ERN DISTRICT O F M ISSISSIPPI

        UN ITED STATES O F AM ERICA

        V.                                                                         N O.1:14CR0û081-004

       TIM O TH Y G ILLIA M                                                                  DEFEN DANT

                                                     O RDER

               This m atter comes before the Court on Defendant's h4otion Act
                                                                            zz/cllïng a Judicial

       RecolnmendationConcdrnïngLengthofRRc/blalfwayHousePlacelnent(1421filedonAugust27,


                                  FACTS AND PROUEbURAL POSTURE
               Tim othy G illiam pleaded guilty to one count of conspiracy to possess with intent to

        distribute cocaine hydrochloride and cocaine base.This Court sentenced M r.Gilliam to sixty

        monthsof iluprisonment.He is ctlrrently ilnprisoned in Yazoo City,M ississippi,his release date

        isSepteluber 18,20l9.

               h/lr. G illiam has distinguished hinaself during his present incarceration by obtaining

        instruction in a variety of educationalcourses including, but not lim ited to,such offerings as

        An-
          lerican H istory,Sp
                            'anish 1, D ress forSuccess,Business Etiquette,A ID S Awareness and other

        instrtlctive presentations to help hinn re-entersociety.This Courtfrankly is quite innpressed with

       h41-.GiIIialu's efforts to enlarge Ipislife interestsand broaden his oppol
                                                                                -tunities.

               M r.G illiam now presentshish'
                                            fotion Requesting a Judiciallèt?ct?p?'
                                                                                 ?i?'
                                                                                    ?t?/lt'
                                                                                          D rl
                                                                                             bn Concelming

        Lengtht?
               /A-
                 RC7/Stn(/i,
                           p'J;,
                               'House .
                                      JVt7c(
                                           d/77td?'
                                                  2/g142j.Heisreqblestingthatinstead of.theusualsix-
        nnonth placel
                    mentin a residentialreentry center (RRC),setto begin in M arch 2019,thathe be
        considered fora Iongerplacennentperiod beginning asearly as Septel
                                                                         m berof20l8.




                                                         l
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 18 of 55
            Case:1:l4-cr-00O81-MPM -DAS Doc#:143 Filed:09/17/18 2 of2 PagelD #:5O2



               The Coul4 issylmpathetic to M r.G illiam 's effol-ts. How ever,the Courtis restricted by the

        rule oflaw,and in alIinstanceslmustexal
                                              u ine the appropriate legalauthoritiesbefore ruling. The

        Coul-t's inclinations in thiscase are constrained by 18 U .S.C.j3621which interalia,providesthat

        when deciding appropriate placem ent for a prisoner, considerations include the resources ofthe
        facility contemplated,the nature and circumstances oftheoffense, the history and cllaracteristics of
        theprisoner,and anystatem entbythe courtthatim posed the sentence.

               The Courtnotesthat541
                                   --Gillial'
                                            n has taken severalstepsto ensure a sl-
                                                                                  nooth reintegration

        into society,hasexcelledin classesdealingwith varioussubjectsrelatedtoreentry, and has no .



        charges ofcrim esofviolence.As bestthis Courtcan determ ine, the firstavailable bed space atthe

        RRC in Tupelo,M ississippiis Decem ber28, 201@.

                                                 C ON CLU SION

               Afterdue consideration,this Coul4 findsthatM r. Gillialu would benefitfrom a residential

        reentry center. Fortlese reasonsthe sfotion Requesting a .7h#l'
                                                                      cI'
                                                                        tW Recomm endation Collcerning

        Length (/
                -JARC/
                     StWAJJ.
                           )JHouse#Dcdpkdn/(142)isherebyGRANTED,withplacementtobegin
        no Iaterthan Decel
                         n ber2î,20l8.

               SO ORDERED1 thlsthe l7thday ofSeptember, 20l8.
                               .
                                                                  .




                                            /s/M ICHA EL P.M ILLS
                                            UNITED STATES DISTRICT JUD GE NORTHERN
                                            DISTRICT O F M ISSISSIPPI
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 19 of 55




                                      U NITED STATES D ISTRICT CO URT
                                      M IDDLE DISTRJCT OF TENNESSEE
                                           NASH VILLE DIW SION

       UN ITED STATES O F A M ERICA

                                                          3:14 CR 159-2
                                                          Hon.M arvin E.A spen
       D EREV OUS M .BEN FORD ,

                     Defendant.

                                                  O R DER

       M ARV IN E.A SPEN ,D istrictJudge:

              W e have reviewed D efendantDerevousM Benford'spro sem otion requesting a

       recommendationforplacementinahalfwayhouse.(Mot.(Dkt.No.159).) Wehavealso
                .               (,!
       reviewed defense counsel$
                               's supplem enta1filing in suppol
                                                              -taswellasthe governm ent'sresponse.

       (Dkt.Nos.l62-63.) Forthereasonssetforthbelow,wegrantDefenlant'smotionand
       recommendtotheBureauofPrisons(ç1BOP'')thatDefendantbetransferredtoalocall
                                                                               nalfway
       housetwelve m onths priorto com pletion ofhissentence.

              Defendantpledguiltytoandwasconvictedof(l)conspir>cytodistribtlteandpoisess
       withintenttodistributecocaineinviolationof21U.S.C.j846,and(2)distributionand
       possession with intentto distributecocaine w ithin 1,000 feetofa schoolin violatipn

       of21U,S,C.j860.(Dkt.No.157.) Defendantwassentencedtoaterm ofimprisonment
       of85 monthsasto each count,to run concurrentw ith each other,foll6w ed by six years

       supervised release. Defendantstates he is scheduled forrelease on Decem ber 15,2020.

       (Mot.atl;seealsoDkt.No.l62at2-3.) Defendént'smotionrequestsajudicial
       recom m endation thatBOP provide him w ith additionaltim e in a halfw ay house beforethe




          C ase 3:14-cr-00159 Docum ent164 Filed 09/25/18 Page 1 Of3 PagelD #:657
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 20 of 55




        expiration ofhisterm ofim prisonm ent. (1d.4 Defensecounselsuppol
                                                                        -tshisrequest.
        (Dkt.No.162.)Thegovernmenttakesnoposition.(Dkt.No.163.)
               U nderthe Second Chance A ct,18 U .S.
                                                   C.j3624(c)(l),theDirectoroftheBOPmust$%o
        the extentpl-acticable,ensure thata prisonerserving a term ofim prisonm entspends apol
                                                                                             -tion of

        thefinalmonthsofthatterm (nottoexceed 12months),underconditionsthatwillaffordthat
        prisonerareasonableopportunitytoadjusttoandpreparefor.
                                                             thereentryofthatprisonerintothe
        com r-
             hunity,''including placem entin acomm unity correctionalfacility. Cdpursuantto the

        adm inistrative regulations accom panying the Second Chance A ct, the decision to place an inmate

        in pre-release com m unity confinementisdiscretionary and w illbe determ ined on an individual
                                                      ..
                                                           f
                                                           :
        basisaccordingtothefactorsin l8U.S.C.j3621(b).''fovettv.Hogsten,N8.09-5605,
        2009WL 5851205,at*1(6thCir.Dec.29,2009)(quotationsomitted).Oneoftl:efactorsBOP
        m ay considerin designating the place of imprisonm entistsany statem'
                                                                            entby the col
                                                                                        ?rtthat

        im posed the sentence ...recol
                                     mm ending atype ofpenalorcorrectionalfacility asgppropriate.''

        18U.S.C.j362l(b)(4)(B).Placementinacommunitycorrectionalfacilityshouldbeçtof
        sufficientdurati
                       on to providethe greatestlikelihood ofsuccessfulreintegration into the-'

       community.''12U.S.C.j3624(c)(6)(C).
               D efense counse,lrepresentsDefendantis currently serving his sentence attl
                                                                                        nem inim um

       security cam p atY azoo City,M ississippi;he hasearned a1Iofthe good tim e creditsto which he

       wasentitled;and he hasbeen working to im prove him self,incltlding taking classes, connpleting

       progral
             -ns,andvNvorkinghardathisjobassignment.(Dkt.No.162at3;seealsohlot.atl.)
       Defendantdem onstrateshe hastaken severalclassesto develop skillsforre-entry, and he has

       enrolled in num erousself-help,self-im provem ent,and stlbstance abuse programsand sem inars.

       (Nlot.atl.) Defendantarguesplacel-
                                        nentinaconnl-
                                                    nunitycot-rectionalfacillty,halfwayhouse,or



           Case 3:14-cr-00159 Docum entl64 Filed 09/25/18 Page 2 of3 PagelD #:658
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 21 of 55




        hom e confinem entw illallow him to çtwork, save m oney,attend classes & counseling for

        substanceabuse,paytaxes,helpsupportghislfamilyandhelpghim)tobetterintegratebackinto
        thecommunity-''(fJ.at2.)
             CorjsideringDefendant'srepresentations,hiscounsel'sarguments,andthepurposes
                 t
        ofj3624(($,weherebygrantDefendant'smotion.Accordingly,pursuantto53621(c)(6)(C),
        we recom m end to BOP thatD efendantbetransferred to a com m unity correctionsfacility or

        halfw ay house twelve m onthspriorto the com pletion date ofhis sentence. Itisso ordered.



                                                       :   .
                                                                          %
                                                           :                                  %



                                                               M arvin E.Aspen
                                                               United StatesDistrictJudge

        Dated:Sejtember25,2018
               Chlcago,lllinois




           Case 3:14-cl
                      '-00159 D ocum ent164 Filed 09/25/18 Page 3 of3 PagelD #:659
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 22 of 55
                Case 3:15-cr-OO102-DPJ-FKB Document35 Filed 11/28/18 Page 1 of2



                                    UN ITED STATES D ISTRICT COURT
                                   SOUTH ERN D ISTRICT OF M ISSISSIPPI
                                          N ORTHERN DIVISION
         UN ITED STATES OF A M ERICA

                                                                CRIM W ALNO.3:15-CR-l02-DPJ-FKB
         CEDRIC STA M PS

                                                     ORD ER
                This crim inalcase isbefore the Courton D efendantCedric Stam ps'sM otion Requesting

        aJudicialRecommendationConcerningLengthofRRc/l-
                                                      lalfwayHousePlacement(342 The               .


        G overnm enthasnotresponded, and the tim eto do,so underLocalRuleshasnow expired. See
                                                      .'
                                                           .;


        L.U.Crim.R.47(C)(l).
               On April22,2016,Stam pspleaded guilty to one countofpossession with intentto

        distribute 5 gram s orm orç ofactualm ethamphetam ine. The Cogrtsubsequently sentenced

        Stampsto a sixtp m onth term ofimprisonm ent. Stam ps iscurrently incarcerated attheFederal

        CorrectionalComplex in Y azoo City, M ississippi,with a scheduled release date ofOctober3
                                                                                                      ,


        2019.Mot.(34)at2.
               A sis itscustom ,atStam ps'ssentencing hearing, the Courtencouraged him to take

        advantage ofthe educationaland training oppolïunities offered by the Bureau ofPrisonsduring

        his incarceration. A nd itappearsthatStam pshas done so, having com pleted the Residential

        Drug A buse Program ,a banking tutorial, a course on dealing w ith stress,and classeson

       keyboarding,stocks,dressing forsuccess, and AID S aw areness. Stampsalso statesthathe isa

       w eekly participantin severallz-step groupsand hasattended the follow ing release- orientation

       programs:transitioningtothecommunity,adjustingyourattitude,psychology,reintegrating
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 23 of 55
                Case 3:15-cr-O01O2-DPJ-FKB Document35 'Filed 11/28/18 Page 2 Of2



        w ith yourfam ily,m anaging yourfinances, andapplyingforajob.TheCourtcommendsStamps

        forhiscom m itm entto preparing forreentry.

               StampsnoF asksthe Courtto recommendthatBOP considerhim forimmediaterelease

        to a residential-reentry centerunder 18 U .S.C.j36244c).See18U.
                                                                      S.C.j3621(b)(4)
        (explainingthatB0P shouldconsiderdçanystatementbythecourtthatimposedthesentence          . . .


        recomm ending atypeofpenalorcorrectionalfacility asappropriate''in determiningasuitable

        facilitytodesignateforaprisoner'scontinement).
               The Courtcannotdictate Stamps'sB0P placem ent, butitcan make arecom m endation.

        The Courtalso recognizesthatthe BOP isin abetterposition to fully evaluatehow he has
                                                       (
                                                       k
                                                       -
                                                       ;

        conducted him selfand theplacem cntthatwould be appropriate. Butin view ofStamps'sprison

        record and his effortsto prepare him selfforreentry into society, Stamps'sMotion(34)is

        granted.The Courtrecomm endsthattheBOP considerStampsforimmediatereleaseto a

        residential-reentrycenter,subjecttobed-spaceavailability.
               SO ORDERED AND ADJUDGED thistht28th day ofNovember, 2018.

                                                  s/DanielP.Jordan 1I1
                                                  CHIEF U NITED STA TES DISTRICT JU DG E
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 24 of 55
                    Case 3:17-cr-O0118-CRB Document26 Filed 10/11/18 Page 1 of3




             4
             5                               IN THE U NITED STATES DISTRICT COURT
             6                           FOR THE N O RTHERN DISTRICT 0F CALIFORN IA


             8     U SA ,                                        CaseNo. 17-cr-OO1I8-CRB-1
             9                       Plaintiff,
                                                                 ORDER GM NTING REQUEST
             10             v.                                   goR qytm lctxt,
                                                                 RECOM G NDATION
                   OTERO,
                                     Defend= t.
    ïj
     s-
        .
                                                        *'      ..
    6a                  OnSeptember20,2017,DefendantJuanAntortioOterofiledapleaofguiltytofour
    1(
     1O 14        countsofmailfraud Dkt.14.On January 11,2018,thisCourtsentenced him to aterm of
                                         .
    Qà
    Z 1:
       1 15       eighteenmonthsofimprisonmentandtiu'eeyearsofsupervisedrelease.Dkt.21,On
    JiX Z
        : 16
    .
    K
                  September13,2018,OterofiledamotipnrequestingthatthisCourtrecommendhim for
    '
    ît
    'a
        ..        placementin aBtireau ofPrisonsRRc/l-
                                                     lalfwayHouse.Dkt.24;see18U.S.C.
    DA       l8 j3624(c)(1)      ,



             19         Thegovermnenthasfiledan opposition,Dkt.25,statingthatttgwqhiletlw
             20   governm enttakesno position on whetherthe Coklrtshouldrecom mend hisplacem entin
                  theprogram,thegovernnnentdoesnotethatthisCourtlacksjurisdictionto orderhis
             22   placementintheprogramg.l''Dkt.25at1.ThegovemmentiscorrectthatthisCourtmay
             23   notrequiretheBOP to placea defendantin anRRC orHalfwayHouse,and thatOtero has
             24   no righttosuchaplacement.M avesv.Tews,2011WL 1812526,at.*2(N.D.Cal.M ay 12,
             25 2011)(quotingRodricuezv.Smith,541F.3d 1180,l185(9th Cir.2008$,
                                                                             .8U.S.C.
             26   j3621(b);Dkt.25.However,courtsmayordertheBOP to consideraninmate'srequest,
             27   Rodricuez,541F.3d at l187,and districtcourtsmay issuenon-binding zecomm endations

             28 thattheBOPgrantsuch arequest,United Statpsv.Ceballos,671F.3d852,855-56(9th
    Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 25 of 55
                         Case 3:17-cr-00118-C RB Docum ent26 Filed 10/11/18 Page 2 Of3




      %          1 Cir.2011),
                            .accordUnited Statesv.Ellis,2017WL 4641489,at#1(N.D.Cal.Oct.17,
                 2   2017).                                                               .     ;j:'
                 3           The governm enthastaken no position on whethersuch arecommendation would be
'          :     4   pxdentinthiscase.SeeDkt.25at1.Instead,tHegovernmentarguesthatbecauseOterois
                 5   cm-rentlyincazceratedinM ississippi,thisCourtlacksjurisdictionoverthewarden ofthat
                 6   facility,and thusoverthispetition.Dkt 25.Butthe govelmment'ssupportforthis .      .



                 7   propositionreliesonintepreting Otero'smotionasahabeaspetition,seeDlct.25(citing
                 8 Hernandezv.Campbell,204F.3d861(9thCir.2000),
                                                              .28U.S.C.j2241).Otero doesnot
                                                                                .


                 9   seek habeasrelief;rather,heapp.earsto seek.only thetype ofnon-binding recom m endation
                10   permittedundèr18U.S.C.j3621(b)(4)(penuittingtheBOP toconsideritany statementby
                                                        ,.   )                                                '
                1l   the coul'tthatimposed the sentence...r'ecom mending atypeofpenalorcorrectional
                                                                     .




           .E   12   facilityasappropriate.'').Asseveralcourtshaveresognized,dçgajsentencingcourtmaymake
       t
       z n                                                                    .,
       t
       oFj 13 arecommendationthataprisonerserveaterm ofimprisonmentinanRRC,''UnitedStatesv.
      W 1%U14 C
      Yà       ollins.2018W'
                           .
                           L 1157508,at*1(E.D.Cal.Mar.5,2018);seealsoUnitedStatesv.Sutherland,
      Z%        15   2018WL3085169, at*2 0 .M e.June22,2018)(listing courtstbathaveissuedorders
       .1 Q                      '
      XD Z
       .
                16   recommendingreleaseintoresidentialreentryprograms).Astothatstatute,thegovernmentoffers
      Y E
      '
      ;g: 17 nojurisdictionalargument.SeeDld.25.
           ..

      23             .                 .
           Z    18           M oreover,j3621permitstheBOP to considerN(any statementbythecourtthat
                19 ilnposedtheJcnfènccy''18U.S.C.j3621(b)(4)(emphasisadded),notthecourtthat
                20 hajpenstositinthevenuein whichtheBOP placedthedefendant.AsthisColm
                2l   sentenced Otero,Dkt.21,itmay thuschooseto issuethistypeofl'ecommendation.
                22       .   Thegoveznm entnextarguesthatttotero hasfailed to exhaustadministrative
                23   rem ediesasrequired underBivens.''Dkt.25,
                                                             .seeBivensv.Six Unknown Nam edA gents
                24   ofFed.BuzeauofNarcotics,403U.S.388(1971)).Butthisfailsforthesamereasonthe
                25   government'sjurisdictional'argumentfails:Otero isnotbringipgaBivensaction;heseeks
                26   only anon-bindingrecommendationlmderj3621(b)(4).Dkt.24.Andthegovernment .
                27   citesnosuppo:'tfortheproposition thatadefendantm ustexhaustadministrativeremedies
                28   befol-eseelcing such a recom lnendation.SeeDkt.2.Indeed,sincetherequestisfor$&a
                                                                 2
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 26 of 55
                   Case 3:17-cr-OO118-CR: Document26 Filed 10/11/18 Page 3 Of3



               statetuentby the cotlrtthatimposed the Sentencer''it.isundearwhattypeofachninistrative
               renledy could affo
                                'rd an equivalentresult. Thisafgulnent?then,also fails.
                     Tum :
                         ing to thelneritsofOtep 'sreqpést,the Courtseesno reason to deny the
               request,1101-hasthe govelnm entoffered oae.Otero repolls,and hisatlached
               .




               documentation suppolls,thatduringhisincarcerationhehasbeena'Crole-modelùlmate.''
               Dk-t.24.He also repollsthathehascompldted tinum erousclassesforRe-Ently''including
               'çeal-ning ghisqGED,PoliticalScience,EntrepreneurOppol-tulûties,hlarketingyEandjGulde
           8   to Home Ow ne/'slûp''amd hasttattendedUnited StatesProbation senlinarsforthoseabout
               tobereleased tllatdiscusstopiosalong w ith tlleAUSA,éswellaspal-tici
                                                                                  .patingin keveral
               self-llelp,self-ilnprovem entandreligiousprograms ...Release Olientation Programm ing;
                                                 .
                                                     .   '
                                                         t                          .
               Transitiolling totheComnmnity,AdltlstingYourAttitude,Reintegratingwilh Your
               Falmily,M '
                         allagingYourFinances,Eand)Applying foraJob.''Dlct.24.ln additiop he
                                                                       '
                                                                           j.

               repollsthatheisttcmn-entlyenrolledintlu'eediffel-entRE.Pclassesaworkingajob
          14   assignment,nndparticipatesin Rself-llelp classeshereattllelprisonlCnmp,attendgs)Bible
               Study,12 step anclAlcoholic.Anonymousprogralnnlning,gandjNarcoticsAllonlrmous.''
          l6   Dk'
                 t.24.He statesthatheseeksto beplaced in an RRC orHalfway Housebecauseitwill
                                                         '
                      .
               allow 17l1u tottwork,savemoney,attendclasses,pay ghisjrestitution,pay taxes,help
               suppol'tgllis)family''andJeintegratebackinto society.''Dld.24at2.Inlight.ofthese
          19   activities,theCom'
                                tbelievesthatOtero'isw ellsuited to placenlehtain Bureau ofPlisons
          20   RRc/Halfw'
                        ay Hotlse.
                     Forthe foregoing reasons,the Coul4G          S Otero'smotionrequestingajtldicial
                                                                  .



               reconlm enclalion ofplacelnenlin a.Btu'eau ofPlisonsRRc/Halfw ayH ouse.
                     IT IS SO O RD ER ED .
                     D ated:O ctober 11,2018                                                          -
                                                              CN ART,ES R .BNEN'     ''
                                                                                      ER
                                                              U nited States D istlictJudge




          28
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 27 of 55




                    UNITED STATES OF AMERICA,Plalntiff,v.JOHN TURNQUIST,Defendant.
               UNITED STATES DISTRICT COURT FUR THE EASTERN DISTRICT OF CALIFORNIA
                                 '             2018 U.S.Dist.LEXIS 98614
                                                 No.1:12-cr-000173 AW I .
                                                 May 31,2018,Declded
           .                                       May 31,2018,Filed

       Counsel                           JohnTurnquIst,befendant,Prose,HERLONG,CA.
                                          For John TurnquIst, Defendant: Robert Conrad Lamanuzzi,
                    LEAD AU ORNEY,Law Offices ofRobertC Lam anuzzi,Fresno,CA USA.
                                                  ForU.S.A.:Melanie LeighAlswqrth,GOVT,LEAD AU ORNEY,
                Fresno Forfeiture Unit,United States Attorney's Office,Fresno, CA USA;Kathleen Anne
                Servatius,Uni ted States Attorney Fresno Office,Fresno,CA USA;Mia Anne Giacomazzi,U
                S Attorneys Office,Fresno,CA USAZ
       Judges:Anthony W .lshii,SeniorUni ted States DistrictJudge.
                                                          Opinion

        Opinion by:              AnthonyW .fshii
                                                          O pinIon



           ORDER REGARDING DEFENDANT'S PRO SE MOTION FOR A JUDICAL RECOMMENDATION
            FOR PLACEMENT IN A RESIDENTIAL RE-ENTRY CENTER (RRCI/HALFWAY HOUSE
           OnMarçh 30,2018,Defendant,JohnTurnquistCTurnquist')filedhisprosemotiqn''requestinga
           judicialrecommendationconcerninglength9fRRc/HalfwayHouseplacemept'.Theundersigned
           personally received a copy ofhis motion on May 30,2018.In hismotiön,Turnquistrespectfully
           movesthecourt''to recommendthattheBbreauofPrisons(''BOP'')afford him a Residential
           Re-EntryCenter(''RRC)/HaIfwayHouse placementtimeoftwelve(12)monthsprecedingthe end of
           hissentence'
                      '.
           ln supportofhIs motionjTurnquIststates asfollows:
               1.ThatonMarch30,2015,thiscour  'tseitencedhIm toaterm ofoàehundredandtwenty(120)
               monthsimprisonmentfollowed byaterm offour(4)yearsofsupervisedrelease.
               2.ThatpursuanttotheSecondChanceActof2007(''SCA'     ')'
                                                                     theBOP mayplaceaDefendant
               into anRRc/l
                          -lalfway Houseuptotwelve(12)monthspriorto hIsreleasedatelfItisdetermlned
               thathis placem entin an RRc/l -lalfway House forsuch period would be of''sufficientdurationto
               provlde the greatestlikelihood ofsuccessfulrelntegration into the com m unity.''
               3.Thatthe criteria thatthe BOP isto considerIn assessing an individualapplicant'seligibilityfor
               upto twelve (12)monthsofRRc/l-lalfwayHouse placementincludes:anystatementsmade by
               the Coud concernlng the purposesthatwarranted a sentence to im prisonm entand
               recom mending the type ofcorrectionalfacility thatwould be appropriate.18 U.S.C.                  .
               3621(b)(4)(A),(B).An RRc/Hal
                                          fway Houseisa correctionalfacili
                                                                         tywithsuperiortransitional
               programs to help inmatesrebuild theirties to the comm unity and to theirfamily.Any

       DISHOT                                                 1
       @ 2018Matthew Bender& Company,lnc.lamemberoftheLexisNexisGroup.AlIrightsreserved.Useofthisproducti
                                                                                                        ssubjecttothe
       restrl
            ctlonsandtermsandcondlti
                                   onsnftheMatthew BenderMasterAgreement. '
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 28 of 55



               recommendation by the Coud is non-blnding onthe BOP and is.purely advisory,
               4.ThatTurnqulqtis currently housed atthe FederalCorrectlonallnstitutlon Herlong,CA.His
               release date isFebruary28,2020,and a recommendation forRRc/l-lalfway Houseplacementof
               12 monthswillnotaffectthis release date.
               5.ThatTitle 18,Uni
                                ted StatesCode,sectlon3582(c)provldesthata 'courtmaynotmodi
                                                                                          fya
               term ofim prisonmentonce ithas been im posed exceptinvery limited circumstancesj'and he is
               notasking the courtto modify his sentence.He is asking the courtto sim ply recommend
               changlng the place ofincarceration ofthe sentence perthe Second ChanceAct.
               6.Thathe is 36 years old,Js maturs and hasavailed hlmselfofevery oppodunity available to
               hlm atFPC Sheridantobereformed andto relolnlaw abldingsodetywiththehelp ofajudicial
                recom mendation atan RRc/l-lalfway House in hiscommuplty.
                7.ThataccordingtotheBOP'sRavisedGuidanceforResidentlalSésnfzyCenter(RRC)
                Placements,RRc/Halfway Housetim e decisions''areto focuson RRC placemen'tasa
                m echanism to reduce recidivism.'Turnquiststatesthathis record ofprioraddiction and addicti  ve
                behavlor,the nature ofhis offense and hisstrained family relationships cedainly attestto hls
                need forsuch com prehensive and com m unity based rehabilitation.
                8.Thishisprimaryemotionaisujpodforsuccessfullyreintegratingintothecommunityand
                avoiding relapse into drug addlctlon willunquestiopablycome from his family,and thatan
                RRc/HalfwayHous/placementwlllafford:àtrongopportunltyforhlsfamilytoreunifyandto
                offerfullsupportto hls relntegration.
                9.Thathlsem ploymenthistory has been severely restricted by hIsincarceration',and thata new
                careerpath willallow him to 4gain becom e the sole provlderforhIs fam lly,thusall
                                                                                                owlng them to
                breakthe dependency on ptlblic assistance.Placementln an RRc/l-lalfway House willallow him
                to seek fulltime em ploymentforsuppoding hIsfamilyandthelrheal    th and well-being.
                10.Thatrehabilitative program m ing during hIsincarceraton has been lim ited,and what
                program s are available have already been com pleted by him .Placem entin an RRc/l  -lalfway
                House would allow farmore rehabilitative programs and oppodunltiesforhim to address and
                correcthis elevated risk ofrecidivlsm.
                 11.Thata substantialconcernforhim isthe melanoma cancerand resulting 6 surgeriesthathis
                wife has undergone.Placem entin an RRc/l    -lal
                                                               fway Housewillallow him to begin to take the first
                 stepsto provide forhisfam ily'swell-being and needs.
                 12.Thathispastuseofdrugsh:sbeendetrimentaltohim andhasaffeqtedaIIareasofhislife.
                 Turnquiststatesthathe would greatiy benefitfrom community based drug addidion aftercare in
                 an RRc/i-lalfway House.Turnquiststatesthathe hasgraduated from the BOP's ResidentialDrug
                 AbuseProgram (MDAP)wherehewashonoredwithawardsforhisparticîpatlon.
                 13.Thathe expressed exceptionalrem orse and contrition regarding hIs com mlssion ofhis
                 offense and he accepted responsibiii
                                                    ty.Turnquiststatesthathe has padiclpated In multiple
                 parenting courses and hastaken many self-improvementcourses,and multiple vocational
                 trainlng (VT)courses.Turnqulstfudherstatesthathehasdemonstratedaremarkableleadership
                 role by teaching otherinmatespositive lifp and careerskills such a barbering,demonstrating that
                 heis accepting responsibllity and becoming a positive contributorto p law abldlng society.
             In addition to the above inform ation provided by Turnquistin supportofhis motlon'he has also
             provided the courtwi  th relevantsupportlng dccumentation.           '


         DISHOT
         @ 2018Matthew Bender&Companyljnc.,amemberoftheLexisNexi
                                                               sGroup.Al
                                                                       lrl
                                                                         ghtsreseœed.Useofthispreuctissubjacttothe
         restrlctlons and termsandcondltlonsoft
                                              heMatthew BenderMasterAqreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 29 of 55




          BaseduponthissuppodlngInformationanddocumentatlon,thecoudislncllnedtograntTurnqulst's
          motion andto recom mend to the BOP thathe be pfaced In an RRc/Halfway House fora period of12
          m onths preceding the end ofhls sentence.However,the courtem phasizesthatthis is m erely a
          recommendationtotheBOP basedsolelyonthe contentofTurnquist'smotion.Thecoud lias
          conducted no independentinvestigation norhas the courtsoughtorreceived commentfrom the
          BOP,the Uni ted States Attorney,the coud'
                                                  s own Probatlon Office orany othersource.The court
          recognizesthatany determlnation ofTurnquist'sptacementin an RRc/l-lalfwayHouse willbe
          lndependentlydone bythe BOP pursuantto applicable law,policy andltsown information arfd
          investigation ofthism attet.
          THEREFORE,the Coud recom m endsto the Bureau OfPrlsonsthatTtlrnquistbe placed In an
          RRc/l-lalfway Hoasefora period of12 monthspreceding the end ofhis sentence In thiscase.

           IT IS SO ORDERED.
           Dated:May 31,2018
           /s/Anthony W .lshii
           AnthonyW ,lshii
           SenlorUnitedStatesDlstrictJudje




          DISHOT
          @ 2018Matthew Bender&CompanylInc.,amemberoflhaLexi
                                                           sNexisGroup.AlIrightsreserved.Useofthispreuctissubjecttothe
          restri
               ctionsandtermsand conditîonsofthe Matthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 30 of 55




                           UNITED STATES O F AM ERICA v.TIFFANY SUTHERLAND
                       UNITED STATES DISTRICT CO URT FOR THE DISTRICT OF MAINE
                                      2018 U.S.Dist.LEXIS 104596
                                          1:15-cr-00041-JAW -02
                                         June 22,2018,Declded
                                           June 22,2018,Filed

    ' Judges:JOHN A.W OODCOCK,JR.,UNITED STATES DISTRICT JUDGE,
                                                         Opinion

     O pinion by:              JO HN A.W OO DCOCK,JR.
                                                         Opinion


         ORbER ON MUTION FOR RECOMMENDATION REGARDING LENGTH OFRRG PLACEMENT
         TheCourtgrantsaninmate'srejuestthatitrecommyndtotheBureauofPrisonsthatasshenears
         theendofherperiodoffederalIncarceration,shek:allowedtospendfrom ninetotwelvemonths
         assignedto aresidentialreentrycenterwiththecaveats(1)thattheCourtisunaware ofanythingin
         herdealings wi
                      th the Courtthatwould significantly militate againstsuch a recom mendation, (2)that
         the Courtassumes the accuracy ofthe Defendant'  s stated accom plishmentswhile in prison, (3)that
         the BOP itselfhas notbeen represented inthism otion and the Courthas no inform ation asto its
         position,(4)thatthe BOP,notthe Court,hasthe ultimate authorityto designateaninmate,and (5)
         thatbeyond the individualcircum stances presented herq,thisorderreflects thisCourt's qenerally
         positiveview ofthe efficacy ofresidentialreentry centers in bridging the gap from a Iengthy period of
         incarceration to the greaterfreedom ofsupervised release.
         1.BACKGROUND
         On July 16,2016,the Courtsentenced Tiffany Sutherland to a term ofincarceration of54 monthsfor
         herpartin a conspiracy to distribute and possesswith intentto distribute cocaine, heroin,and 28
         gramsormore ofcocaine base,aviolationof21U.S.C.j 841(a)(1).J.(ECF No.180).On
         Novem ber30,2017,the Coud reduced hersentence to a term ofincarceration of51 months. Am.J.
         (ECF No.198).
         A.Tilany Sutherland's M otion
         On April23,2018,Ms.Sutherland m oved this Courtto recom m end to the United States Bureau of
         Prisons(BOP)thatshereceivenineto twelvemonthsofResidentialReentryCenterplacement.Mot.
         forRecommendationRegarding LengthofRRC Placement(ECF No.200)(DeE'  sMot.).Ms.
         Sutherland's motion is Iargely a ''fill-in-the-blanks'
                                                              'm otion.l
         Ms.Sutherland states thatshe has a currentrelease date ofFebruary 19,2019 and itis therefore
         vitalthatshe be recom mended forthe reentrycenterqs soon as possible.Id.at2.She saysthat
         during herincarceration,she has maintained a clean record and hasconsistently worked as an
         orderly.Id.Conceding thatthe BOP hasthe ultimate authorityto designate herto an RRC,she also
         observesthattheBOP isrequiredtoconsideranyjudicialrecommendation./d.Shenotesthatshe
         graduated from theRebidentialDrugAbuse Program (RDAP)onApril6,2018atAlderson Federal

     DISH OT
    @ 2018Matthew Bender&Company,Inc.,amemberoftheLexisNexisGroup.AlIrightsreserved.Useofthispreucti
                                                                                                   ssubjecttothe
     restrictionsandtermsandcondi
                                tionsoftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 31 of 55



         Prison Cam p,butshe states thatshe did notgeta reduced sentence from herRDAP participation
         because ofthe gun enhancement.ld.at4.Ms.Sutherland represents thatherUnitTeam is
         requesting thatherhalfway house date be fi
                                                  xed in September2018.Id.at3-4.
         B.Thv Government's Response
         On May 11,2018,the Governm entfiled a pro form a response,taking no position on the motion.
         Gov'
            lResp.to DeL'
                        sMot.forRecommendationRegardingPlacementat1(ECF No.201).On May
         15,2018,the Governm entfiled a supplem entalresponse.Gov'
                                                                 tSecond Resp.to DeL's Mot.for
         RecommendationRegarding Placement(ECF No.202)(Gov'
                                                          l'
                                                           sSecondResp.j.
         The Governm entconcurs with M s.Sutherlandthatthe BOP,notthis Court,hasthe authority to
         determineherplaceofimprisonment.Gov'  t'
                                                s Second Nesp.at2-3.The Governmentobservesthat
         thepre-releasedesignationstatute,18U.S.C.j3624(c),providesthatthe BOP mayexerciseits '
         discretion in assigning an inm ate'
                                           .to prerelease custody and thatany recomm endationfrom this Court
         mustbesubjectto the BOP'sstatutorydiscrqtion.Id.at3.TheGovernmentpointstoothercourt
         decisionswhich,have granted poàtjudgmentmotionssimilarto Ms.Sutherland's.Id.at3-4 (citing
         caselaw).Inthe end,theGovernfnentIeavesthedecisionastowhethertomgke arecommendation
         to the sound di
                       scretion ofthe Court.ld.at4.
         II.DISCUSSION                       '
         TheUnitedStatesSupremeCouihaswrittenthatCongresshasgiventheBOP''plenarycontrol,
         subjecttostatutoryconstraints,oler'
                                           theplace4ftif
                                                       eprisoner'
                                                                simprisonment.''Tapiav.United
         States,141S.Ct.2382,2390 (2011)(quoting 18U.S.C.j3621(b)).FederalIaw permitsa coudto
         make arecommendationtothe BOP,7 ''IblutdecisionmakingauthorityrestswiththeBOP.''Id.at
         2390-91.Theapplicable statutoryprovisionid18U.S.C.j3624(c)(1):
             (TheBOP)shall,tothe extentpracticable,ensurethata pri
                                                                 sonerserving aterm ofimprisonment
              spendsapodionofthefinalrhon
                                      1
                                         thsofthatterm (pottoexceed12months),underconditions
             thatwillaffordthatprisonera:reasonableopportunitytoadjusttoand prepareforthe reentryof
             thatprisonerinto the comm upity.Such conditions may include a comm unity correctional
             facili
                  ty.FederalI
                            aw also provides thata sentencing courtmay make a recom mendationthata
              Prisonerserveaterm ofimprisonmentinaresidentialreentrycenter.18U.S.C.j3621(b).But
             therecommendationhasnobindingeffect.Id.
         Somesentencingcourtshaveissùedordersrecommendingreleaseintoaresidentialreentrycenter.
         United Statesv,Hoskins,No.3:01-cr-00266,2018 U.S.Dist.LEXIS 56466(M.D.Pa.Apr.3,2018);
         United Statesv'
                       .Bhamani,No.2:i0-cr-00327-TLN,2017 UL2992455,2017U.S.Dist.LEXIS 109902
         (E.D.Cal.Jul.13,2017).,Unitedjtatesv.Brattin,No.2:13-cr-0161-JAD-CW D-1,2016WL4467897,
         2016U.S.Dist.LEXIS 112222,(b.Nev.Aug.23,2016);UnitedStatesB.Bartels,No.12-cr-20072,
         2016W L6956796,2016U.S.Diàt.LEXIS 164056(E.D.Mich.Nov.29,2016)'      ,UnitedStatesF.
         Baker,No.3:01-cr-94-01-MHT,2613W L355867,2013U.S.Dist.LEXIS 11418(M.D.Ala.Jan.29,
         2013),
              .United StatesB.Qadri,NojCR-06-00469-LEK,2017 W L 1011663,2017 U.S.Dist.LEXIS
         38716(D.Haw.Mar.15,2017).Thesecourtshavetypicallyemphasized'thedefendant's
         post-sentencing rehabilitation,the crim inalrécord,and any recomm endationsfrom BOP personnel.
         Othersentencing couds have denied similarmotions.United States v.Perry.No.2:13-cr-0049-TLN,
         2017U.S.Dist.LEXIS 65226(E.D.Cal.Apr.27,2017);United Statesv.Anderson,No.
         10-20437-CR-JEM,2012W L5530271,2012 U.S.Dist.LEXIS 195841(S.D.Fla.Aug.1,2012).  ,
         United States v.Landers,No.6:0j-cr-0893-JMC,2013W L5530271,2013 U.S.Di
                                                                              st.LEXIS 144450
         (D.S.C.Oct.7,2013).OftentheJenialsarebasedonthesentencingcourt'sdeferencetotheBOP's
         superiorIegalandfaciualpositionto makethisdecision,on alackofcorroboratinginformation,aùd
     D ISH OT                                                2
     @ 2018Matthew Bender&Company,lnc.,amemberoftheLexi
                                                      sNexi
                                                          sGroup.Allrightsreserved.Useofthispreucti
                                                                                                  ssubjecttothe
     restri
          ctionsand termsandconditionsoftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 32 of 55




         on the tim ing ofthe motion,such as a motion m ade too early in an inm ate's sentence to predicthis
         status atthe end ofincarceration.See e.g.,United States v.Hoskins,No.3:01-cr-00266,2018 U.S.
         Dist.LEXIS 14474 at*6 (M.D.Pa.Jan.30,2018).OnNovember18,2011,Judge Hornbyofthis
         Districtdenieda similarrequest,concludingthattherewas'no reasonto distinguishIthedefendanj
         from otherinmateswhom theEBOPJmustassign inaccordancewiththe criteria Congresshasgiven
         it.''United States B.Sm ith,No.2:10-cr-00154-JDL,Orderon Def'
                                                                     s M ot.forJudicialRecom mendation
         toBOP at1(ECF No.34).
         In thiscase,the Courtm akesfourobservations.First,although Ms.Sutherland wasa Criminal
         History Category IV atthe time ofhersentencing,hercrim inalrecord reflected herIong struggle with
         addi ction.Also,even though she received a firearms enhancem entatthe time ofhersentencing,
         there was no evidence ofheractualuse ofthe firearm.Otherthan these two factors,there is nothing
         in Ms.Sutherland's background orcrime thatwould contradictherassertion thatshe would benefit
         from a longerterm ata residentialreentry center.Herhistoryofaddiction suggests thatshe would
         benefitfrom an interim period where drug abuse treatm entwould be available and wherethere will
         be constraints on herfreedom.
         Second,consistentwith congressi  onalpolicy expressed in the Second Chance Act,the Courtisof
         the view thatinm ates,parti
                                   cularlythose Iike M s.Sutherland who have served a significantterm in
         federalcustody,almostalways benefitfrom placementin a residentialreentry centerin orderto
         make a smooth transition from incarceration to supervised release.
         Third,the Courtsentenced Ms.Sutherland on July:
                                                       t1,2016 and ithas notroceived any further
         informationfrom theBOP abouthow shehasfaredwiile infederalcustody.TheCourtassumesthe
         truth ofwhatMs,Sutherland has represented she has done while in prison and com mends her,but
         the BOP has notexplained whatits position is regarding herrelease to a residentialreentrycenter.It
         seems obvious thatthe BOP,which has m aintained custody ofMs.Sutherland overthe Iasttwo
         years,is in a much betterposi
                                     tion to evaluate herrequestthan thisCourt,which Iastdealtwi   th Ms.
         Sutherland abouttwo years ago,
         Finallythe Coud is unaware ofwhethera residentialreentry centerhas a place forMs.Sutherland,
         whetherthe Court's recomm endationwould displace anotherequallydeserving inm @te waiting in line
         forplacqm ent,and the BOP'srange ofotherconsiderations,which necessaril  y involve the allocation
         ofIimitedresources.Tbusforreasonsbothsiatutoryandpractical,theCourtexpresslydeferstothe
         BOP in responding to the Coud's recom m endation.
         111.CO NCLUSION
         The Coud GRANTS Tiffany Sutherland's Motion forRecomm endation Regarding Length ofRRC
         Placement(ECF No.200)and recommendstothe BOP that,i
                                                           fpossible!Tiffany Sutherland be
         allowed to serve nine to twelve m onths in a residentialreentry center,wlth the express understanding
         thatthis orderreflectsthe Court'spositive view ofthe benefitsofresidentialreentry centers in
         general,thatthere are no reasons in herdealingsdirectly with the Courtthatshe should notbe
         released as early as possible to a residentialreentry center,thatthe orderis a recom mendationto
         the BOP,which the BOP may consideralong with otherfactors,and thatthe BOP,which has had
         custody ofMs.Sutherland since Jul    y 2016,is in a betterpositionto m ake a finaldetermination on
         the issue.
         SO ORDERED.
         /s/John A.W oodcock,Jr.
         JOHN A.W OODCOCK,JR.

     DISH O T
     @ 2018Matthew Bender& Company,Inc.,amemberoftheLexisNexisGroup.AIIrightsreserved.Useofthi
                                                                                             spre uctissubjecttothe
     r% tricti
             ons and termsandconditi
                                   ons ofthe Matthew BenderM asterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 33 of 55




          UNITED STATES DISTRICT JUDGE
          Datedthis 22nd day ofJune,2018
                                                        Footnotes




     DISH OT                                                4
     @ 2018 Matthew Bender& Company, Inc.,amemberoftheLexisNexisGroup.A1
                                                                       Iri
                                                                         ghtsreserved.Useofthispre uctissubjectt
                                                                                                               othe
     restri
          cti
            onsandtermsandconditi
                                onsoftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 34 of 55




                      UNITED STATES OFAMERICA,Plaintlf,v.AM'
                                                           /ERCOLLINS,Defendant.
                 UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                2018 U.S.Dist.LEXIS 35699
                                                  No.2:15-cr-00176-7-TLN
                                                  M arch 5,2018,Decided
                                                   M àrch 5,2018,Filed                                         .
   ..r
     .
         Counsel                  ForBoone B.Khoonsri   vong,Defendant: Davld DelmérFischer,LEAD
                    ATTORNEY,Law Offices ofDavid D.Fischer,APC,Rocklln,CA. ,
                                           ForThongchone Vongdgng,.Defendant:John Richard Manning,
                     LEAD ATTORNEK Law OfficeofJohn R.Manning,Sacramento,CA.                                       .
                                          .
                                                    For Dalsy Sysengrat, Defendant: Steven B. Plesser, LEAD
                     AU ORNEY,Reichel,ôlesser,L.l.p.;Sacramento,CA.
                                             ForUSA,Plaintiff:Andre M.Espinosa,LEAD AU ORNEY,U.S.
                  Attorney's Offlce, Eastern Djstrict of California,Sacram ento,CA;Rosanne Rust, GOVT,
                   LEAD ATTORNEY,US Attorney'     s Office,Sacramento,CA.
         Judges:Troy L.Nunlay,Unlted StatesDistrictJudge.
                                                            Opinion
                                                                '   ;$.

         O plnion by:             Troy L.Nunley
                                                            Opinion


            o NDER GRANTING DEFENDANT' S MOTIôN FORJUDiCIALRECOM MENQATION FOR       -

            TW ELVE M ONTHS COMM UNITY CORRECTIONAL FACILITY PLACEM ENT
            Thismatterisbeforethe Coud pursuanttoDefendantAmbqrCollin's(''Defeqdant')Motionfor
            JudlcialRecommendationforTwel
                                        veMonthsofCommunltyCorrectionalFacilityPlacement.(ECF
                                                                                '

            No.317.)Defendantjsmotion seeksa-ludicialrecommendationtothe FederalBureauofPrisons
            (''BOP'
                  ')forplacementin acommunitycorrectionalfacility(halfwayhouseorhomedetention)for12
            monthsprecedingherreleasefrom confinement.(ECF No.317at1.)The Govemmenthasfiled a
            statementofnon-opposition.(ECF No.318.)TheCourthascarefullyconsideredDefendant's
            arguments.Forthe reasonssetforth below,Defendant's MotionforJudiclalRecom mendation,
            (E.CFNo.317),IsherebyGRANTED.
            1.ProceduralHlstory
            0nApril27,2017,DefendantpledjuiltytoCount1ofthelndictment,chargingConspiracyto
            CommitAccessDevice Fraud,invlolatdonof18U.S.C.1029(b)(2).(ECF No.159.)OnMarch 1,
            2018,theunderslgnedseptencedDefendanttoa term of30 monthsln prisonfollowed bythree years
            ofsupervisedrelease.(ECF No.316.)Followingsentencing,Defendantsubmittedthismotionfor
             ludicialrecom mendation forthe maximum lz-m onth placem
             -                                                     'entin a com munity correcti
                                                                                              onal
            facility (halfwayhouseorhomedetention).(ECF No.317 at1-2.)
             lI.LegalStandard
             ''
              Two statutory provlsl
                                  onsgovern the BOP'sauthority to place Inmates in its custody in RRCs:18


         DISHOT                                                     1
         @ 2018Matthew Bender&Company.Inc-,amemberoftheLexisNexlsGroup.AIlrl
                                                                           ghtsreasel
                                                                                    ved.Useofthispreuctl
                                                                                                       ssubjecttothe
         restrl
              otlonsand termsandcondi
                                    tions oftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 35 of 55



          U.S.C.jj3621(b)and3624(c).'Sacoray,Thomas,628F.3d 1059,1062(9thCir.2010).Section
          3621(b)''governsthe'Bop'sauthorityincaseswhereaprisonerwhohasmorethanayearIeftto
          servehisorherprisonsvntence requestsatransfertoaERRQ .''Id.Sectlon3624(c)(1),asamended
          bythe Second Chance Actof2007,providesthatthe BOP
             sha11, to the extentpracticable,ensurethata prisonerservlng a term o'
                                                                                 fimprisonmentspendsa
              psdionofthefinalmonthsofthatterm (nottoexceed 12 months),underconditlonsthatwlll
              affordthatprisonera reasonableopportuni
                                                    tytoadjusttoand prepareforthereentryofthat
              prisonerihtolhecommunity.Such conditionsmayincludeacommunitycorrectionalfacility.l8
              U.S.C.j3624(c)(1).A sente'
                                       ncingcourtmaymakea recommendationthataprisonerservea
              term ofimprisonmentinanRRC.18 U.S.C.j3621(b).A Iudicialrecommendation isonefactor
              thatthe BOP considers in determ ining a prlsoner's placement,buta recommendation has 'np
              bindingeffect'onthe BOP todete'rmineorchangea prisoner'splacement.18U.S.C.j3621(b)..
           111*
              .Analysis
           Defendantstates early release into a halfwayhousewillenable her'to return toWorkto supporther
         ' family whilestilll'
                             esiding in a secu're setting, andtohave more cont
                                                                             actwlth herchildren.''(ECF No.
          317at2.)Defendantargues''lslhehasdemonstratedextraordinaryrehabilitation,anddoesnotpose
          athreattopublicsafety.'(ECFNo.317at2,)Defendantarguestheprogressshehasmadetoward
          rehabllitation demonstrate thatshe is''an excellentcandidateforearly release into a halfway house.'
          (ECF No.317 at2.)Thegovernmentfileda statemqntstating ltdoesnot'oppose Defendant's .
          request.(ECF No.318at2.)                    .
                                                      k.
          Accordingly,Defendant'sMotionforJudlcial.Recommendation,(ECF No.317),ishereby
          GRANTED,and the Courtrecomm endsthatBOP place Defendantin an appropriate pre-release
          placementforthe m axim um time forwhlch she isellgible,notto exceed 12 months.
          IT IS SO ORDERED.
          Dated:March 5,2018 .
          /s/Troy L.Nunley
          Troy L.Nunley
          UniteùstatesDistrictJudge




      D ISH OT                                                2
      @ 2018Maqhew Bender& CompanytInc.,amemberoftheLexisNexl
                                                            sGroup.AI
                                                                    1rightsreserved.Useofthi
                                                                                           sprY uctI
                                                                                                   ssubjecttothe
       restrl
            cti
              onsand terms andconditl
                                    onsoftheMatthew BenderMasterAgreement.                      .
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 36 of 55




          2.RRC Placem ent
          18U.S.C.j 3624(c)(1)(e@ectiveApril9,2008),asamended bytheSecond ChanceActof2007,
          governs RRC placements.The statute provides,in pertinentpart:
              (c)Prereleasecustody.-
              (1)Ingeneral.-The Directorofthe BureauofPrisonsshall,totheextentpracticable,ensurethat
              a prisonerservinga term ofimprisonmentspendsa portionofthe finalmonthsofthatterm (not
              toexceed 12 months),underconditionsthatwillaffordthatprisonera reasonable opportunityto
              adjustto and prepareforthe reentryoftliatprisonerintothecommunity.Suchconditionsmay
              include a com munity correctionalfacility.
              (2)Home confinementauthority.-Theauthorityunderthissubsectionmay beusedtoplacea
              prisonerin hom e confinem entforthe shorterof10 percentofthe term ofimprisonm entofthat
              prisoneror6 m onths.
              (3)Assistance.-The UnitedStatesProbationSystem shall,totheextentpracticable,offer
              assistance to a prisonèrduring prerelease custody underthissubsection.
              (4)No Iimitations.-Nothing inthissubsectionshallbeconstruedtoIimitorrestricttheauthorityof
              the Directorofthe Bureau ofPri
                                           sonsundersection 3621.
              (5)Reporting ...                      . çi'       .
              (6)Issuance ofrvgulations.-TheDirectoroftheBureauofPrisonsshallissueregulations
              pursuantto thissubsection notIaterthan 90 days afterthe date ofthe enactmentofthe Second
              Chance Actof2007,which shallensure thatplacementin a com munity correctionalfacility by
              the Bureau ofPrisons is-
              (A)conductedina mannerconsistentwithsection3621(b)ofthistitle;
              (B)determinedonan indi  vidualbasis'
                                                 ,and
              (C)ofsufficientdurationto providethegreatestlikelihoodofsuccessfulreintegrationintothe
              com m unity.
          The statutory factorsthe BOP m ustconsiderin making its RRC placementdecisionsare found in 18
          U.S.C.j3621(bj:
             (1)the resourcesofthefacilitycontemplated' ,
             (2)the natureand circumstancesoftheçffense;
             (3)the historyandcharacteristicsofthe prisoner'
                                                           ,
             (4)any statementbythe coudthatimposedthesentence-
             (A)concerningthe purposesforwhichthe sentenceto imprisonmentwasdeterminedto be
              warranted'
                       ,or
            (B)recommending atypeofpenalorcorrectionalfacilityasappropriate'
                                                                           ,and
            (5)any pedinentpolicystatementissued bytheSentencingCommission pursuanttosection
            994(a)(2)oftitle28.
          OnMay24,2013,the BOP issueditsmostrecentRRC guidance.(MacavoyDecl.,Attachment4,
          ECF No.4-1at30-37.)Thememorandum addressedthe needtofocus BOP'sIimited RRC spaces

      D ISHOT                                                1
      @ 2018Matthew Bender&Company,lnc.,amemberoftheLexisNexi
                                                            sGroup.AIIrightsreserved.Useofthispreucti
                                                                                                    ssubjecttothe
      restricti
              onsandtermsandconditi
                                  onsoftheMatthew BenderMasterAgreement.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 37 of 55



          oninmateswiththegreatestneedsand the highestriskofrecidivism.(Id.at30.)Accordingtothe
          m em orandum ,''RRM staffwillnotunilateraliydeny RRC referralsorreduce placementdates unless
          there are no available RRC beds within a reasonable distance forthe speci
                                                                                  fic referraldate/length.'
          (MacavoyDecl.,Attachment7 at35.)Further,'i
                                                   fRRM staffdeterminesamodificationtoa referralis
          needed orthatotherplacem entoptions are available ,..the change m ustbe approved by the
          W arden.'(Id.at35.)
          The mem orandum also discusses inm ate eligibilityfordirecthom e confinement,asoutlined in BOP
          Program Statement7320.01and18U.S.C.3624(c)(1).(MacavoyDecl.,Attachment7,ECFNo.4-1
          at34.)Basiccriteriaforhome çonfinementincludes:                                 '
              1)Appropriatereleaseresidence(e.g.,positiveenvironmentfreefrom criminal/druguseactivity
               and a reasonable distance from the RRC,typically Iessthan 100 m iles;                           .
                                                                                                                   '


               2)No recentmajordisciplinaryissues,Thisshouldbebasedonsoundcorrectionaljudgment;
               3)Anymedicalormentalhealthneedsthatcanbemetinthecommunityandfundedbythe
               inm ate orotherdocumented resources,and
               4)Securedemploymentis notrequired forplacementon homeconfinement.tc )Judicialreview
               ofthe BOP's RRC placem entdecision i
                                                  s Iim i
                                                        ted to whetherthe BO P abused its discretion.
               Vascuezv.Strada,684 F.3d431,434 (3dCir.2012).




       D ISH OT                                                  2
       @ 2018Matthew Bender&Company,lnc.,amemberoftheLexi
                                                        sNexi
                                                            sGroup.Al
                                                                    Irightsreserved.Useofthispreuctissubjecttothe
       rem ri
            ctionsand termsand conditicnsofthe Matthew BenderMasterAgreement.   '
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 38 of 55




      b. ResidentialReentry Cellter IIRRCIPlacement. Each W arden is strongly encouraged to
      approve inmates who successfully complete the non-residentialdrug abuse nrozram forthe
      maximum p:riod of RRC placement. On occasion, administrative factors (e.g., bedspace
      limitationsataRRCIorcommunity safety concens (i.e.,exclusionarycliteria)occurthatrequke
      consideration fora RRC placementofmoreorlessthantherecommended numberofdays. W hen
      thisoccurs,thegoalforboththeW ardenand CommunityCorrectionsM anager(CCM)istoseek
      the bestpossible placem entfor the RRC period w ithoutnegatively im pacting bedspace lim itations
      incontractfacilitiesorjeopardizingcommunitysafety.




                                                                                                                                 PFO1
                                                                    1
      o 2018MatthewBender& company,Inc..amemberofthetexisNexisGroup.Allrightsresewed.Useofthisproducti
                                                                                                     ssubjecttothercstrictions
      andtenmsandconditionsof-theM atthew BenderM asterAsvecment.
         Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 39 of 55

                                                             FC C Y azoo City,M S tM in/Low/M ed/Uspl
                                                         Release Orientation Program (ROPJRPP)Schedu
         The standardized ourricullxm includestlke six required categoriesofRPP olasses:

                                                           p Health andNutrition
                                                          i..
                                                          l* Bmplom ent
                                                          v peuonalFinance/consumerSlcills
                                                          .
                                                          **
                                                          'm.
                                                            .
                                                            &I
                                                                nformation/community Resources
                                                          V RelemseRequiremenà andProcedures
                                                          +kfPersonalGrowth and Development.

                          '
     ,             .
                                                    j           .         .                          * N                            .
     7:30AM -                   TransitioningtotheCommunity -An Obtiining PersonalIdentm cation                                                          >
                                                                                                                                                         ' Succeedingw1:1:
 '   8:30AM                     Introduction                    Reen UnitMana ement                                                                        Jaclcson,MSUSP
                                CaseManagem entCoordinator      LocatlngComm 'unity Resources'                                                                         '
                                                                               Reent
     8:30AM -                   AdjustingYourAttim de                          Obta'
                                                                                   iningHealthcare Coverage
     9:30 AM                    Psychology Departm ent                         Health Services

     9:30 AM -                  Building a SupportNe- ork                      Identifying LegalIssues                                                         Understanding I
     10:30AM                    UnitManagement                                 Legal/correctionalSystemsDepartment                                             CaseManageme:
@':!', R.
        %
        '' '- r
         h.-:.,.    '
                   ....
                       ' ....    .
                              1? .:.
                                       *
                                       -   = -
                                           ''
                                            Fa: .
                                                    ..
                                                           . ..               j
                                                                              k
                                                                                    .   .    .
                                                                                                 .
                                                                                                     *
                                                                                                     a
                                                                                                         #
                                                                                                         '
                                                                                                             ..
                                                                                                             ..    .
                                                                                                                                .       '.
                                                                                                                                                     .    .
                                                                                                                                                              ., .
                                                                                                                                                                     '
                                                                                                                                                                         '.
                                                                                                                                                                              .   '
                                                                                                                                                                                  .. .   .   (
                                                                                                                  .    .   .k                .   .

     12:30PM - ReintejratingwithYourFamily                                     ApplWngforaJob                                                                  MaintainingGoc
     1:30PM    Education Department                                            Educadon Deparo ent/Reentry Departqnent                                         PsychologyDep:
 1:.30 PM -                     UsingYour LeisureTim eW isely                                                                                                  M aintaining Goo
 2:30 PM                        Recreation Depara ent                                                                                                          Recreation Depa

 2:30 PM -                      M anagingYour Finahces                         Living in the Com m unity - RRCSand Hom e                                      Contendingw ità
 3:30 PM                        Reentry                                        Confinem ent                                                                   Psychology Depl

                                                                               LocalRRM/communityCorrectionsStaff
              Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 40 ofW55                                                            '
                                                                                                                                          ..-. .;
                                                                                                                                                .
                                                                                                                                                -L
                                                                                                                                                 / ':. *-'' '(..
                                              ' ..         '                                                                                                                                                                                                                                '               '
                    .:
                     .
                     *.-;                     ..           .   -..g .-.. .                                                  ...'                                        .
                                                                                                                                                                        .       :    .'               -                                              .                        -. .                                       .            -                                  .
    t. tjt              .h:..                              '.. wj '.-... ..'è. .'
                                               .... .;....:g                                    .
                                                                                                    e
                                                                                                    ''   ..    . .
                                                                                                                   '
                                                                                                                            ..
                                                                                                                                    '
                                                                                                                                             .. .. ....,:' '.
                                                                                                                                        .(. y.                                  .    .
                                                                                                                                                                                      ' '                 ' . .' .
                                                                                                                                                                                                      .. . .    .               ' '' (              . '
                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                      '                           .'
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                            r. :        -             '
    7g *v    1 . .- .
            .'
                            .
                                        -
                                         :..       . .- -          '. .' '                      .'
                                                                                                 .r,.              ê         . ''.       .. ' .
                                                                                                                                              :
                                                                                                                                              )
                                                                                                                                              .-.
                                                                                                                                                           .
                                                                                                                                                             .
                                                                                                                                                             D                      y.   .
                                                                                                                                                                                                 g
                                                                                                                                                                                                 ,       - .y
                                                                                                                                                                                                       - . -.        .           jy.
                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                   .                yyj            ..
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                        ..              .., .             .                 .
                                                                                                                                                                                                         ,                                              .                                                                    .                     -
    l.::.7.' ' q. .r ...             ')
                                      '                                                   (.
                                                                                           ..''. ...,. .                      .. ...r.'
                                                                                                                                      .'. - gyy.'. .-'. .
                                                                                                                                                        . ',.                                           J' . L j-L-. ... . S..LJ. .                 .y'                              ' ..r. k. *''.- 'y .
                                                                                                                                                                                                                                                                                                        . '.' '                             '                            '
                                                                                                                                 - . .( ..(
                                                                                    '
                            -  u.   '
                                    -
                                    .
                                 .., ..
                                       . .                                                                              . . ,.
                                                                                                                                                        .
                                                                                                                                                                                                      .,.
                                                                                                                                                                                                      . . .         .                                                         ...                                                         .                          .
                      ,. . . .                                                          . .: . .:
                                                                                                .. r . .                    .
    .
                                                                                                                                         q( :. .'p..u :   a .
             ,.       .      .. .                                                       .
                                                                                                                                                                                                            . j-:
                                                                                                                                                                                                                .u... .t...-...'-.                  .                              .. :.:-..2(.. ..  ..
                                                                                                                                                                                                                                                                                                      : .                                                       ..y
     .                                                                                                                                                                                               .
                   ,              .       .        .r                           .       .           . . .. .    .
                                                                                                                        .         .           .       .,.         - ..




                    ,                                                                                                                         e eraj orrectjos aj om                                                                                                                                                             1ex
                             .                                                                                                                                                                                   .                                 @                           @                   @                @
                                                                                                                                                             az o o                                          ltv y                                 ISSISSI                                                          1
         .
             :(4j.k:
                   ,.
                            'q
                            ''
                         . . ;                                                                                                                                                               .




             :'t1        .                                                                                                                                                      .




                                                                                                                                        nluutttr pprttiatiaw                                                                                                                                            trtifitatt
         (((4'2)!                                                                                                                                                                                                                                                                                       .




                                                                                                                                                                                     H erm an n D iehl
             a.:..                                                                                                                                                                                      April26y2018

                                                           In appreciation for your participation in the Voluriteer Appreciation Program at FC(
     'i
     .'l(1'
          !
          ''.
            $'(''      '
                       ..         ..

               .
                        '
                         ..,èè;.
                               ..                                          u./           x ..                  .


                   '
                                                               L.Ream s, Reentry Affairs Coordinator                                                                                                                                                                                                                    C. Rivers,V$
             f!
     '
                   : ;
                   .



              '
                                                                   .
                                                                                                  è            ,                         '
                                                                                                                                         '.       .' .
                                                                                                                                                            -l.:            ''                               '
                                                                                                                                                                                                             '           . .r
                                                                                                                                                                                                                                ;) '.        'a          ..               .
                                                                                                                                                                                                                                                                                        .          .'       '.
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                               . '.                                    .
.   J,
    '              rT                  ..                 . . -
                                                         '--z
                                                                                                   c              r:                     '1            .            .
                                                                                                                                                                            '
                                                                                                                                                                                     r                  y... .) '(l -.                      -
                                                                                                                                                                                                                                            .      .                          .                     .  z ry'' .'             .            .-.              ..
                                                                                                                                                                                                                                                                                                                                                                 '
             , ..
                    '?
                                                     '           J- '
                                                           '' - ' . .. '
                                                                                    '       .
                                                                                                .j.
                                                                                                  -L.          :?. ..
                                                                                                                                   *'- .
                                                                                                                                      . ...
                                                                                                                                            '
                                                                                                                                             .               (j
                                                                                                                                                              .         ' .g.'                        -     .y
                                                                                                                                                                                                            -
                                                                                                                                                                                                               ..    .y.-.                 .7'       .  Le
                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                      .y
                                                                                                                                                                                                                                                                                                       r.      .. -.
                                                                                                                                                                                                                                                                                                                                      '   '.
                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                      '

             iy/
                                      '                                                                                         ,.                                                               .                                                  .                                                                                          .
                             ..                                            ..                     2.
                                                                                                   7                                                        . -.-. .                 ,.              .                                                                    .
                                                                                                                                                                                                       .gj:y.
                                               .                                                                                                                                 ..                                                                                                               . . .
                         . .                              -.           .                                            .        ..    . .. . .             .         . .        .  . . . ,.                            ..-. ,
                                                                                                                                                                                                                  . L                            .                              .                    ..:...)      ...            ..
    5.*                .'''-                  .          . '                                     .                                         ' .               .-,                '. ..                                                                                                                                                         .
                                                                                                                                   .                                                                                                   .         . .        .
                                                                           .                                                              .       .     '                                                                                                       .                . . .             .            .

                                                                                                                                                                                                                                                                                                                                                                  <>wp
'
                Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 41 of 55


    e
        àm      '
                .     1




    '



    '
            (
            ,
                            iytiieat;o eji;ç;ï
;'  1                             .




    -
        '
        )
                              Thigegrtifieatgighgrgjj awardgt
(
)..
.,1
:           .
                                                  H erm an n D ieh l
,
    .   1




                             forhigpartieipation in thgMoeklob Fair
                          atFCC Vazoo Citg,Miggiggippi,on ggegmbg

                                                                                         o ua.
                                                                                             .
)       .       . .
                                                                                   xoeklob ga  l:zo
                                                                                                  ft
                                                                                                   rne
                .




1.,-,-.,,-                                                                                             -
                                                                                                                        '
              Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 42 of 55
                                                                                                .    .
                                                                                                                                                              .



     Ir
      ql1t:,*                                                                                                                                                                 (
      I               l
                  .
 .
                      .
              '
          $




                                                                  t-/E1
                                                                  m   t y /juI
                                                                             /jg/ .t/
                                                                                    E1tg
                                                                                       yYu
t                                                                                                            )Fj
                                                                                                               g
                                                                                                               xG)
                                                                                                                 gj                      (jg.y j
 !    .




                                                                                                H E QX M JNJD IE H L
                                        IS HEREBY AW A RDED THIS CERTIFICATE OF A PPRECIATION j
'.
                                            ASSISTM CE M D DEDICATION W ITH THE QED PRO/MA M                                                                          -




                                                         Fcc YA zoo cIW ,M lsslssleel.
                                                            u .. .''';   ..'. ..   .




                                            ..
                                          )5s
                                            ,'(e
                                             ï
                                             .
                                             % .>'..
                                                .
                                                j  y
                                                   1 / . ..                                                  guxE gg#gojg
                                        y)' . j            ,
                                        x
                                          jq. . p
                                          1               jz
                                                           ..
                                                            ,
                                                    'j?                     .                  1z,                                   .

                                        u
                                            -

                                                        ,     V
                                                             ,,
                                                                                           '

                                                                                           -
,'                                                  ,                                                                           :.yoster,oraduation coordir


     Ui >
     - *-
 - - -                    . .
                                .   .   .
                                                                   W                   .                 .
                                                                                                                    '       '    '
                                                                                                                                         --   .   .   .   .       -       .   l
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 43 of 55




              Thigegrtifieatgighgrgàjawardgt
                      H E R M A Y N b IE H L
                                                     for

                                    BRA IN H EA LTH
          FC C Y azoo C ity Satellite C am p,on January 16,
'




           Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 44 of 55
       ..'
       . A:.ê.$@@lw ..           q..
                                   :..w*wh    K'NN',    ..>:ê#>ê##@#'.
                                                                     #.               **.*:
                                                                                          .wh   h$'.N
                                                                                                    .,$,.vI.n
                                                                                                            ,?
                                                                                                             :>:e
                                                                                                                #e@%.
                                                                                                                    ##.#      .*e
                                                                                                                                pq*
                                                                                                                                  .ww   *NN$%q   ol.
                                                                                                                                                   ê::ê**:## ww             *.*
                                                                                                                                                                              ****  $.:.qj%
                                                                                                                                                                                          .%..$?l?:e:#:#   ..#.           q..
                                                                                                                                                                                                                            ..**ww    *'%$%b..$ypê:ee#:#.@. .,.         ..q
                                                                                                                                                                                                                                                                          *w*%i*4'%.&    %,.j.::.e#...,         .
     **e.ae$t# *#
                  ##4
                 *##
                    ,
                   #>,; , x
                                .q
                              ..%  q.%   %%wN*;Nxb:.
                                       >.w
                                                    s.
                                                   ::
                                                      ...
                                                     ..
                                                      ,,.t,,:
                                                            z
                                                            eia,#w
                                                                 e*
                                                                  *p#
                                                                    <#
                                                                       ##
                                                                     ,d#
                                                                         w.. . .
                                                                       4:##,
                                                                                   ..*.
                                                                                  .: N%q   %*w!*.%N:
                                                                                        *w..       K:
                                                                                                    ..'d',
                                                                                                         *t.$6t* *#.,
                                                                                                                    *#
                                                                                                                     ,G
                                                                                                                       j.. . x
                                                                                                                             .%
                                                                                                                        ,z ..q
                                                                                                                             .%q
                                                                                                                                .
                                                                                                                               .q
                                                                                                                                *.>.%Nâ:6
                                                                                                                                        %q:.4....
                                                                                                                                                .,
                                                                                                                                                 ..  q66:e+. ###*#,
                                                                                                                                                            ##    .. . ...%*.  .:**$'   :.4%...t/:da:a:*,,.###p# .. . .. .q  qq% .%:p
                                                                                                                                                                                                                                    !$o!:::1,.p:,$ia**. :,,#  ,. , p ....
                                                                                                                                                                                                                                                                        4.
                                                                                                                                                                                                                                                                         .q.
                                                                                                                                                                                                                                                                           %..%.o:.6%N1:j
                                                                                                                                                                                                                                                                                        $,,.,/p1,:ç#ya:#*.#.###
                                                                                                                                                                                                                                                                                                              ,##.
                                                                                                                                                                                                                                                                                                                 %
     'e.* .* e.pp*.##êpz> ' q%qh:::*%*n%N
                                                                       ,   ##' ' hw%%
                                                                     y ::zep . <*x: @q.*w. egeep 4##' ' q%: p*                        q%%<  *.
                                                                                                                                             .,
                                                                                                                                          @aeq
                                                                                                                                                   .
                                                                                                                                                   ,eee*   p *,.'%.
                                                                                                                                                                  :e ' :h
                                                                                                                                                                        A%N :N
                                                                                                                                                                           %% *>>
                                                                                                                                                                                ...@  *,4
                                                                                                                                                                                        d..'''*,
                                                                                                                                                                                               e'eep *:      ##:#y#
                                                                                                                                                                                                                  'e , *w
                                                                                                                                                                                                                        x%%%&>*.p**.&      m'''*,
                                                                                                                                                                                                                                                ,eepe #    #ê##::
                                                                                                                                                                                                                                                          *,    ; . hh*%:%>a
                                                                                                                                                                                                                                                                           *N*, .* >.   .
                                                                                                                                                                                                                                                                                        m:*''.veeep .        *f
                                                                                                                                                                                                                                                                                                              q#
                                                                                                                                                                                                                                                                                                               p#,'
     peeœ-.
     .   ...pa. .%.t,
                    er%
                      , . xx.
                            ..%%%NN
                                  qNN::N:61.h:e#ê:@                 x$ qAw:.NN   %(q.;#e  :##py 4'ee#
                                                                                                    z,e'. .*:%%:.w*%.qNw..
                                                                                                               '%N % ..N&
                                                                                                                         :::4:q1'.I'
                                                                                                                                   bl:
                                                                                                                                     ;:
                                                                                                                                      ê:.
                                                                                                                                        #::, .&## h*'   %.:.*q%*%.
                                                                                                                                                                 *$:.::$:4jç1
                                                                                                                                                                 .          .:
                                                                                                                                                                             ,l
                                                                                                                                                                              i#,#
                                                                                                                                                                                 ê:#,:y
                                                                                                                                                                                      *y ,#ye'$'. . *.*
                                                                                                                                                                                                      %x..
                                                                                                                                                                                                         %.&qq.q.w:.
                                                                                                                                                                                                                   .N4q(j.,   :##ppe:..
                                                                                                                                                                                                                          .h,##       'eee chw4$q %    4$::I.,   .;; :##,y>     #e
                                                                                                                                                                                                                                                                                 .:'
         '    J.p# .,   '.x:       ....:.N
                                         %:::1
                                             ql,/
                                                te
                                                 #:
                                                  #:
                                                   @###
                                                      :#:e:.
                                                           ..,
                                                             %.    1.'*%%h:%w:
                                                              * . h%          :.&.:&,êê,
                                                                                       .#:#@.@ywe>*.,   - l%                & t.##:#: ,'...ee$., ,. %*n%.         %.
                                                                                                                                                                   **::$t,    p::### #:ygp:s.e    , .4   ..%%%.%.::N::AK:,/,:#
                                                                                                                                                                                                                             ,.p,#:
                                                                                                                                                                                                                                  :##'J.; '
                                                                                                                                                                                                                                          . %x....Nkh.
                                                                                                                                                                                                                                                     .%qw.:$.:>qq
                                                                                                                                                                                                                                                                jr,
                                                                                                                                                                                                                                                                  t;:::#
                                                                                                                                                                                                                                                                       e#epe6>ê..
                                                                                                                                                                                                                                                                                .sr.,


         œ   w.th*xhv' .
           k-h         E'
        .*%w
        *M. M.  >*xh
             %%wi  '. '.'' '('.
                    *w'
      :>**.*
         .%. *    **.
                    x.w-* '. %
                             .'
                             f                                                                                                    .
     :%' * **œ% œ%w<
                   %.
                   .  m'.*''1
                             <
                             '
                             ;                                                                                                                             .
     *% v*.
        '  %  * **'  *
     *% %.
        *
        . %.
      >ww*'.  * %
                . Y
                  . w*.è1j    .
           >%**x>F  **' *' ?t$
                             1''
             - . ..
             -           .   é.
       .>..
      .e
           -....
            ..
            o -'.
                -.
                ' . )t
                   -.:''u
                 -..    2
     ee  .      ee.
               #'..œ.
                    ..t
                      h
         ee.ee.e'
         '           ..2)                                                                                                                                                                                                                                                                     .
     %*e
     ê nae.gy
            p* 5.
           ...  ;
                u
     4e..
       *-n*@..'
              --*' g
                   J.q'2
      *---- -rb i.
         ,-f;.we;e#e'%
                     .l
                      'z
                         ''
                            g1.
                           ;.
          .wxk
         .>wwxwwhN.K%:<.q.'r).r
                              .
       o        .
       ooow
        *.  * '* 17
         * *'     .
      Ka
       p.
        %%
         %.
         .       w.
                  w.
          *.*'**.%.
                  .
                 %.
                   >.tJ.
                   YX
                    ..''?
                        '
     $**
      * *>oo       *'
                    N'l :
     w
     w%M.%,
          **
         %.   h%.*.
                *. '..
                     :J
      P*   *.G%*%. >
                   -@)v'
      *x.
        -*.
         >Q'.zG.   v' .0
               ZQR..
                   '   .
         *-      -G      '
      ..
       e#o œ-@e'
               *' ' 'i .'
                ***
     *@' e @' * . ''
     e
     ..
      -*ea*www.. - . ..
      **n @.'
      %
               .
                -<-'JS''
                       ...
                         .f
      *e'-...---
      *---.    '-7/k''
              J'     '
                     .
         œe ..
         .-.-e.<e'';e'4..u..
               .;>
                            h
                           /:
                   '#.e .t$y.

        .>.
          wx*.Nxh
                'w.<
                   NA
                    ..
                     %.x.*'
                          .!
                           J5.
       aoowX*. k,'
      .*.*>*'x*w*.*         i'
     Z+*. ** *%.-d7'
          >.* G +*6.''    .''
                          *
     :%.*.@
          '
     %.
     K %'  *G
          v'
          >.       *.
                    *%.
                %*.%.
              K.*.    @'
                       * i'
     *M
      >M.-*% ww  %  V   '
       %%w* %.
         '
         .>*.'%.
                .w-.. .*''                                                                                                                                               :
       .
               z%..
                  *.
                   -'
                    .Q%..
                        ''. 7J
                           ')
                           I j
                             ,
      .-JJZ'J**             QJ.
     .>e>.e.a
            œeep  eZ--.
                      ea- .?
                            :
                            '
                            k
                            .
    ee' *e' *e**-.-e%
                    .. '!  ; e.                                   .
     e  eee                 ''
     *#*e'
         .e'a**'    -'*
                  w@'  '**'2i
                       -J   '
                            ''
                             .                                   '
       *e'*-,'*fJ '-'
            -
       *....'
               -
            . -- .
                      R- J
                                                                                                                                                                                    .                                              .                      .                      .                      g
                            '
                            ,..
           ....             z                                                                                                                                                                              ;
       .Cw
         w.>'N.%* %'h**w'6
      e%'
       **.w%    *%
                 .'      1'
                         ;.
     .*. %**'**
     :.%.* u : 'q  **' '
                  .'     kF
                        ''
    %* x, w hwcA :
    tW%*,%p
     >'
          *GW
           &.
         +x*
      *%G*
            %%W*
           %.''
             '.
              '
               .(')                                                                                                    g                                        /'                                                                                                     (                              g

     .e'.
    êe  ee e*-eœ.'   ,;)                                                                                                                                                                                          '
    .e
     #e
      0*4*e.e..
      '        *-J*J .
                     '''...
                          '
                          '
     Ye'
       e'eeaW**'
               e#'
                 * J
                   '  .S
      %e'
      *œe*-'*i*'
               *$*
                 *e !F.
           *- #.# !
          .. . . J
           ..*x*
                          ?.'                                                                                                                                                                                                                                                                           #'
        .Q%w%X
      aoww*w >'.v%.Y.h'
           X.** .j.
                      ':'
                        ô'
     .***.
      % .kw
     K *       '
       . * œwu r
               :
    .*'%,>*
          >œœ%
          .   >.
               %>.XR .'
                      a
    h%%.
       *q h.
       x,  >>
            ..*'
               . +
                 a
    .G
     >> wp w%.
             %'
              .*
               *.%
                '  .
                   *'
                    ''%1
     %..o.%-%*  or'
                '      .
                       '                                                                                                                                                                                                                                                                                .                   *
     '*.2Q-z.
            --
             .e%'*'
               .w * 23L'.
                        v
      -JJI'J     '- L
                    ';
     .w.e#-@..**
              ee.'.y&.;                                                                                                                                                                                                                                                                                         .
    p.eœ
    '  .u .- n
             . .!/
                 <.
     e*** e- J '%
    ## .o..-.
       '
     .*-n  -v-..
               *;
                *'J:
                   .g
                   . ;(                                        .                                                                                                                                                                                                        *               S                #                                    r

                        :
                          <.
         .m.1.
             w      wx '
     *.*i                                                                                                e..#'@lRe.t        w%h
                                                                                                                          ..w  w*
                                                                                                                                :..hw% .. .'.G
                                                                                                                                             '. ..;'ê:ê
                                                                                                                                                      %':.e
                                                                                                                                                      '   ..
                                                                                                                                                           .e               v%.. ..
                                                                                                                                                                                  %q
                                                                                                                                                                                   %.
                                                                                                                                                                                    %%N%c....a... . ...e'       #:.
                                                                                                                                                                                                        ;...,#*#, @.e,.::.****       .A%%*:J.            *.'#:#,#
                                                                                                                                                                                                                                                      ..''      .*e. ,v*p.       v*N*%           '.
                                                                                                                                                                                                                                                                                     .whw*h....'.2     .'.      ###.    ../l4%.:.:.:**4%:%N%.:.
                                                                                                                                                                                                                                                                                                                                              *''*.'
      *'
     :'
    ww'+w*>.A@wh.
         '
         .
        *.
                x<
               w*'
                   .w....qq..w . &. >,#:,,@..ew.
                 wNk
                  *'ww41
                         .4.N.
                             x.
                              ).c. ..t.%,e.g.
                                            ,.
                                             .p,:
                                                .,
                                                 *:
                                                  ..
                                                  ep.o
                                                     :ae
                                                       ,a#
                                                       :
                                                          k1.
                                                         ::
                                                          eg
                                                             :.
                                                              t&
                                                               h.1*$
                                                            ...q
                                                               .q
                                                                       .*..4NN%.:..cw
                                                                   :*.*..N.q
                                                                                    h . .'
                                                                            .w.x%%...
                                                                wwqw.w.>w qq:<v. * .,
                                                                                         .e...
                                                                                         .''
                                                                                           .''
                                                                                           ,'
                                                                                                'e>#ê#::
                                                                                             y..>.*:
                                                                                                       #*e*
                                                                                                      4:
                                                                                                       *e
                                                                                                          .:::
                                                                                                         w,ya,  ,ê
                                                                                                                   %b.:.:**
                                                                                                                /..j
                                                                                                                 . .1
                                                                                                                      ::.. ::w
                                                                                                                    wkw:wN.*
                                                                                                                              .:ww....
                                                                                                                             .w*.1
                                                                                                                                     h... ,
                                                                                                                                   %%A
                                                                                                                                     w.h . e,
                                                                                                                                             ;',
                                                                                                                                          .'''   .#.4#
                                                                                                                                               'ê' # .:
                                                                                                                                                       :, 6#
                                                                                                                                                             #ed
                                                                                                                                                           ,a:a
                                                                                                                                                                 ::.v
                                                                                                                                                              :êepl.
                                                                                                                                                                     '$
                                                                                                                                                                      :%%m::'
                                                                                                                                                                      $w.
                                                                                                                                                                   :'..  N.w..p.
                                                                                                                                                                        :w     :*>:q
                                                                                                                                                                                   x:.*q% .xhw. . '
                                                                                                                                                                                             <w . *p
                                                                                                                                                                                                     ;'e.....#
                                                                                                                                                                                                       al# ...;  ..,
                                                                                                                                                                                                                    #:,
                                                                                                                                                                                                                ::##e :;
                                                                                                                                                                                                                       z/:
                                                                                                                                                                                                                     z4t
                                                                                                                                                                                                                         ;'%$%.1
                                                                                                                                                                                                                       ....:.w.
                                                                                                                                                                                                                               jN$.*N%.%
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                v.v.w$>
                                                                                                                                                                                                                                        %%%:x?v . '
                                                                                                                                                                                                                                       w*wq,.k%xxx e 1.'
                                                                                                                                                                                                                                                   , e ,'.z.#ê# #@#::pe,
                                                                                                                                                                                                                                                              p*:
                                                                                                                                                                                                                                                       ye#,.e.;.a, ayw,
                                                                                                                                                                                                                                                                       :'t'1d%
                                                                                                                                                                                                                                                                         l,
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                             %:$N:*w.%.
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                            .%:wNw.
                                                                                                                                                                                                                                                                                      :%:
                                                                                                                                                                                                                                                                                        w ..x  'wx.  '..e%''''
                                                                                                                                                                                                                                                                                                  .%.-
                                                                                                                                                                                                                                                                                                              .z
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                        eê'*,..
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                               êê;ê'
                                                                                                                                                                                                                                                                                                                  #6
                                                                                                                                                                                                                                                                                                                  .ê,
                                                                                                                                                                                                                                                                                                                     ..#ê
                                                                                                                                                                                                                                                                                                                    ##
                                                                                                                                                                                                                                                                                                                     #,p
                                                                                                                                                                                                                                                                                                                       :e,/,
                                                                                                                                                                                                                                                                                                                          sl.
                                                                                                                                                                                                                                                                                                                            1!
                                                                                                                                                                                                                                                                                                                             $:1.N
                                                                                                                                                                                                                                                                                                                                     N.$
                                                                                                                                                                                                                                                                                                                                   .NN 4h...hhi  :
    *.w %.
      %.>
        ...Nn4*:q:q.%4      .x              .#                                                                                                a.         *a                                                                                                                       ,ww q%%x% . 1,; p .w.a, w                    .q
                                                                                                                                                                                                                                                                                                                                vK,s.,wwwq.%.  x..
    .N
     .w
      'xN
       >  N:..
             w..w
                **$:
                   ..%%
                      '% . ê#'#-
                               ,#.
                                 ##
                                  *'*e6e,';#
                                    #.     ê'e
                                             ''
                                             :$.
                                               ..'
                                              ê. .9:b
                                                 .% $&N
                                                      ..
                                                       :%4pw
                                                           *@*
                                                             %v.
                                                               4*444
                                                                   %%
                                                                    q*4 . #4#
                                                                   %-. .
                                                                            ,#
                                                                             :#
                                                                              ####
                                                                                 *e#e,v:
                                                                                       .,/eê,
                                                                                            *''I
                                                                                           $*.1
                                                                                               .9.%%**@N*q  %%%w.* - e.
                                                                                                           %1
                                                                                                            *h
                                                                                                                      ##
                                                                                                                       #Np
                                                                                                                        :I#'#
                                                                                                                            #'p#@'*e;Fe.#j
                                                                                                                                         .j.1q&.*m@:v4
                                                                                                                                          4%           *41%4%
                                                                                                                                                            :h
                                                                                                                                                             .& * e#.'.
                                                                                                                                                                      #
                                                                                                                                                                      ##
                                                                                                                                                                       ##
                                                                                                                                                                        ##@.p@'w
                                                                                                                                                                               #.@,.
                                                                                                                                                                                   v,ep..#4..j.&x&pqp.p*g4qq
                                                                                                                                                                                        *'
                                                                                                                                                                                         ..'
                                                                                                                                                                                                            kq
                                                                                                                                                                                                           ...k.%... ,#.:,
                                                                                                                                                                                                                      ., NP '*
                                                                                                                                                                                                                          ####'
                                                                                                                                                                                                                              @p#.
                                                                                                                                                                                                                                 e,:p,ê,.I1.,.
                                                                                                                                                                                                                                       e:    q:%$
                                                                                                                                                                                                                                                q%N
                                                                                                                                                                                                                                                  qp.   :..
                                                                                                                                                                                                                                                    qx.vm %.
                                                                                                                                                                                                                                                          . :4.%*.s . z#.#
                                                                                                                                                                                                                                                                         ,y##
                                                                                                                                                                                                                                                                            ##
                                                                                                                                                                                                                                                                             @.p#e
                                                                                                                                                                                                                                                                                 #e,.:;e
                                                                                                                                                                                                                                                                                       p,
                                                                                                                                                                                                                                                                                        :@dI.
                                                                                                                                                                                                                                                                                            1..*
                                                                                                                                                                                                                                                                                               $qxq  qw.pq*4
                                                                                                                                                                                                                                                                                                   qpq
                                                                                                                                                                                                                                                                                                  qN       44%.
                                                                                                                                                                                                                                                                                                              qk.%
         .>.     .'.%.
                    .           e
                                *.#
                                  *.@...
                                       #
                                       .,de
                                          .:      .> &.%N
                                                    .,    .ww
                                                            ..-*.*.        .-e
                                                                             *.
                                                                              .@ #
                                                                                 ..#
                                                                                #<  #.#p
                                                                                       4.
                                                                                      p. .:'     %:
                                                                                                 . w.
                                                                                                   .%
                                                                                                    .w%
                                                                                                      *
                                                                                                      .w%
                                                                                                        *.
                                                                                                         w%.
                                                                                                           :
                                                                                                           * %.
                                                                                                           ,.e         *e
                                                                                                                        ,.*
                                                                                                                         .* #
                                                                                                                           ......$e.
                                                                                                                                #. $e,
                                                                                                                                     t?..* %i%$.
                                                                                                                                              >%%%%
                                                                                                                                                .  :%***
                                                                                                                                                  bb.  .@a
                                                                                                                                                         '.:-          #
                                                                                                                                                                       ..
                                                                                                                                                                        *'@
                                                                                                                                                                          ..@ #.#, #ptl
                                                                                                                                                                                      ,.$   %
                                                                                                                                                                                            ..Nj>NN
                                                                                                                                                                                                  .*w**.1.* $.
                                                                                                                                                                                                            .         .  *
                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                          *..#   #:#<:.$ ..  % qy
                                                                                                                                                                                                                                               .    *%w*. %*.).          .e.:
                                                                                                                                                                                                                                                                            **..#
                                                                                                                                                                                                                                                                                #.#,e4,.t$.1.q  K.N* *%*.w*.4..
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 45 of 55
        Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 46 of 55
                     ./ ;.à;k
                        1,/,'9
                             #l
                              .
                              jhy
                              '
                              , 'wt.
                                   '.
                                .:t,&                    .:13p?
                                                              ,/4
                                                                .%*
                                                                  $k
                                                                   4'
                                                                    *'
                                                                     ;,..
                                     tf.,î,J!/.F!!$.:yç$ .ch%kxs,$.,T,b!,...?.k..$ , 2$    .;.$,
                                                                                       .lti'   k
                                                                                               .,?
                                                                                            ,n;k ''
                                                                                                  wz
                                                                                                   d
                                                                                                   ''K
                                                                                                     h
                                                                                                     ','%'
                                                                                                         %T.                   .'
                                                                                                                                %*?(p
                                                                                                                                    'hk
                                                                                                                                      %q.
                                                                                                                                        '.5F'                     .F.,
                                                                                                                                                                     '
                                                                                                                                                                     .t)''
                                                                                                                                                                         *.
                                                                                                                                                                          '..
                                                                                                                                                                            '*'*.
                                                                                                                                                                                '.                    '.'
                                                                                                                                                                                                        .?z
                                                                                                                                                                                                          '$'
                                                                                                                                                                                                            ?
                                                                                                                                                                                                            .'%)q
                                                                                                                                                                                                                'y
                                                                                                                                                                                                                 '.                       ':,..
                                                                                                                                                                                                                                              ''*:
                                                                                                                                                                                                                                                 ''''
                                                                                                                                                                                                                                                    .'i'                       #
                                                                                                                                                                                                                                                                               ..tk*'$'?
                                                                                                                                                                                                                                                                                       .ç*.                     ..
                                                                                                                                                                                                                                                                                                                 ''.#h@
                                                                                                                                                                                                                                                                                                                      ./.
                                                                                                                                                                                                                                                                                                                        '5*.                         .'6
                                                                                                                                                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                         ';
                                                                                                                                                                                                                                                                                                                                                          â'>*.                          .,'
                                                                                                                                                                                                                                                                                                                                                                                           ...t
                                                                                                                                                                                                                                                                                                                                                                                              'k
                                                                                                                                                                                                                                                                                                                                                                                               *?5..                        ..qI'.
                                                                                                                                                                                                                                                                                                                                                                                                                                 '''
                                                                                                                                                                                                                                                                                                                                                                                                                                   ..                          ..'e ..                            ..''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .'%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .r                              ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '',.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
           !dk  h:
                 $ 4
                   '
                   k i,'lh.%
                           '1i
                             ..
                              b1;                                          ,     ;.
                                                                                  ,, , .    o
                                                                                            b               j,
                                                                                                             ;,   ,
                                                                                                                  ,4q .       !v..      ,.IIbs
                                                                                                                                          ,j
                                                                                                                                             ,?,i;b,
                                                                                                                                                   ,;j,
                                                                                                                                                   a  ..
                                                                                                                                                      t3I
                                                                                                                                                       .,      j.
                                                                                                                                                                tI
                                                                                                                                                                 ;qI?,
                                                                                                                                                                     .,
                                                                                                                                                                      ' zz 4a1 !
                                                                                                                                                                               kl,              N,?,
                                                                                                                                                                                                   (1,
                                                                                                                                                                                                     .s.t ù
                                                                                                                                                                                                          & '
                                                                                                                                                                                                            ;î
                                                                                                                                                                                                             .2
                                                                                                                                                                                                              p/
                                                                                                                                                                                                               k:'::.                ti
                                                                                                                                                                                                                                      b
                                                                                                                                                                                                                                      'tf
                                                                                                                                                                                                                                       ':.1t!
                                                                                                                                                                                                                                            çfz
                                                                                                                                                                                                                                              '  1 *.k            ,'l 'i
                                                                                                                                                                                                                                                                       tL
                                                                                                                                                                                                                                                                        ,'
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                          /  .
                                                                                                                                                                                                                                                                             ' 4:
                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                tl 1
                                                                                                                                                                                                                                                                                   .               Jzkf
                                                                                                                                                                                                                                                                                                      '',
                                                                                                                                                                                                                                                                                                        !.j,?!';e
                                                                                                                                                                                                                                                                                                                ..              4
                                                                                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                                                                                   ë,
                                                                                                                                                                                                                                                                                                                                    ëk;?
                                                                                                                                                                                                                                                                                                                                       !?l
                                                                                                                                                                                                                                                                                                                                         '!
                                                                                                                                                                                                                                                                                                                                          /'
                                                                                                                                                                                                                                                                                                                                           tlj
                                                                                                                                                                                                                                                                                                                                             1k:.             7sz
                                                                                                                                                                                                                                                                                                                                                                ,9 *.k
                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                     I,,
                                                                                                                                                                                                                                                                                                                                                                       .N,.*4,8
                                                                                                                                                                                                                                                                                                                                                                              1..            .2
                                                                                                                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                                                                                                               /#
                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                &
                                                                                                                                                                                                                                                                                                                                                                                                f.4l
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                   !4?
                                                                                                                                                                                                                                                                                                                                                                                                     /q1
                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                       l.
                                                                                                                                                                                                                                                                                                                                                                                                        1,
                                                                                                                                                                                                                                                                                                                                                                                                         ,        ,
                                                                                                                                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                   ,/
                                                                                                                                                                                                                                                                                                                                                                                                                    J).,ï$#
                                                                                                                                                                                                                                                                                                                                                                                                                          jp
                                                                                                                                                                                                                                                                                                                                                                                                                           )$!           h
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                         (,. $.
                                                                                                                                                                                                                                                                                                                                                                                                                                              4$
                                                                                                                                                                                                                                                                                                                                                                                                                                               1lb!
                                                                                                                                                                                                                                                                                                                                                                                                                                                  : %             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  q t # ; ,b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           fb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2.n  .b.:     e                -.     i'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q   jh :!
                               4.   $                                                                                                                   v     .
                                                                                                                                                              x  .1 4
                                                                                                                                                                    . .
                                                                                                                                                                      ), ,.$
                                                                                                                                                                           t ,
                                                                                                                                                                             .f
                                                                                                                                                                              t j  !$:
                                                                                                                                                                                     z.,     i4x
                                                                                                                                                                                               br j:  .t. .
                                                                                                                                                                                                          ). &
                                                                                                                                                                                                             , L
                                                                                                                                                                                                               . ?
                                                                                                                                                                                                                 da
                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                   jt
                                                                                                                                                                                                                    k
                                                                                                                                                                                                                    ',        .:,   1
                                                                                                                                                                                                                                    k .
                                                                                                                                                                                                                                      , ' #',
                                                                                                                                                                                                                                            fl dlk ! d          sq qîg
                                                                                                                                                                                                                                                                     t    .   j ?
                                                                                                                                                                                                                                                                                î
                                                                                                                                                                                                                                                                                . 4 gp
                                                                                                                                                                                                                                                                                     sl :.       .t'dI
                                                                                                                                                                                                                                                                                                     !l
                                                                                                                                                                                                                                                                                                      '1:
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                        '  y .%
                                                                                                                                                                                                                                                                                                              . 1
                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                ï:         Nuh
                                                                                                                                                                                                                                                                                                                             'Aikit        .   p '. .,,     4 1 ., . . .4  , j4 ,>        q k
                                                                                                                                                                                                                                                                                                                                                                                            .b
                                                                                                                                                                                                                                                                                                                                                                                             h' ,4
                                                                                                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                   #  :: ,
                                                                                                                                                                                                                                                                                                                                                                                                         zjp    ,
                                                                                                                                                                                                                                                                                                                                                                                                                ;:,
                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                  : ,.r j
                                                                                                                                                                                                                                                                                                                                                                                                                        . ,
                                                                                                                                                                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                                                                                                                                                                           ?
                                                                                                                                                                                                                                                                                                                                                                                                                           â,$
                                                                                                                                                                                                                                                                                                                                                                                                                             i.       xN'
                                                                                                                                                                                                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                        és
                                                                                                                                                                                                                                                                                                                                                                                                                                         L'
                                                                                                                                                                                                                                                                                                                                                                                                                                          3.$ f.
                                                                                                                                                                                                                                                                                                                                                                                                                                               p  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                                                                                                                                                                  1p ew         .:.  ? .k,      1$ jI,I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )?  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,             4 l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          v  zj!4 l pk   : bli.
          ,J's ,                                                                               vb
                                                                                                f
                                                                                                z'
                                                                                                 e
                                                                                                 J,     ).çk jj
                                                                                                              ,'.4.j
                                                                                                                   ,
                                                                                                                   j'
                                                                                                                    p
                                                                                                                    s,...
                                                                                                                      %       .   b
                                                                                                                                  %.   ..
                                                                                                                                        :  d            Jjjk
                                                                                                                                                           .. y sj5
                                                                                                                                                                  ,
                                                                                                                                                                  s ,  .:            ë
                                                                                                                                                                                     .  .,'          ,  ,p      ô   .
                                                                                                                                                                                                                    .d4;
                                                                                                                                                                                                                      : l.r ..l$t
                                                                                                                                                                                                                                ..C   'I/
                                                                                                                                                                                                                                        g  .
                                                                                                                                                                                                                                           : /.,1, ' zç.    .* h k   .à   *      , .  4.4,
                                                                                                                                                                                                                                                                                         ;ç1:  r1
                                                                                                                                                                                                                                                                                                $.!s
                                                                                                                                                                                                                                                                                                   ,ç($ ,
                                                                                                                                                                                                                                                                                                        .   .
                                                                                                                                                                                                                                                                                                            $ ,
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              ,gz
                                                                                                                                                                                                                                                                                                                kefJ:.zh     wï h k
                                                                                                                                                                                                                                                                                                                                  ,  ,à
                                                                                                                                                                                                                                                                                                                                      '  k (  1ivë
                                                                                                                                                                                                                                                                                                                                                 çpfz
                                                                                                                                                                                                                                                                                                                                                    r      h:
                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                           , tI
                                                                                                                                                                                                                                                                                                                                                             jk
                                                                                                                                                                                                                                                                                                                                                              q II / z! i.    I  y
                                                                                                                                                                                                                                                                                                                                                                                 sht     .d
                                                                                                                                                                                                                                                                                                                                                                                         , ky    , â 1.rj,4/r
                                                                                                                                                                                                                                                                                                                                                                                                            ?j ,)v, 4
                                                                                                                                                                                                                                                                                                                                                                                                                    1,
                                                                                                                                                                                                                                                                                                                                                                                                                     ,,  qpzI  zjw.                     dp .:  )h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                %  3. t b.,   ,   ? %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    v:ïp j Q ie.        N,h   b.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b..;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .. #y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      %   '?   rg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .-
              b. <
                 -     ,.>
                        $
                        ! '.              ,'/'A.oif%.p1.k,.$,                    < h,(.
                                                                                      #    s      :( :                                                                                                                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                                                                                                                                                                                                                      j  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                         ;1
                                                                                                                                                                                                                                                                                                                                                                                                                                          ,1q
                                                                                                                                                                                                                                                                                                                                                                                                                                           , tb
                                                                                                                                                                                                                                                                                                                                                                                                                                              bâ  b
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ljpp?
                           ii.4 *A' 1.
                                     .?
        vy
         t
         z
         :
         h
         rbh.k
             k >:F .v  ..t
                         r..s.*
                              ..t   %
                                    .& *?% 12  ,4
                                                %   <:i'4
                                                        .
                                                        .t+
                                                          b
                                                          r b,6
                                                            .  x..z?
                                                                   -,
                                                                    ,.?   i.
                                                                           ; .
                                                                              :,
                                                                             'k
                                                                              .   .,
                                                                                  .
                                                                                  ,
                                                                                    .1
                                                                                    . .v
                                                                                      :&!
                                                                                       .
                                                                                         4.2J
                                                                                           j
                                                                                            p4l4
                                                                                              : ,
                                                                                                 .q
                                                                                                 .s
                                                                                                    .
                                                                                                   r.o
                                                                                                     ,
                                                                                                     y
                                                                                                      $
                                                                                                      7
                                                                                                      .k-y6
                                                                                                       ,
                                                                                                       .
                                                                                                           .
                                                                                                          .,
                                                                                                           .a
                                                                                                            !kt
                                                                                                            ..
                                                                                                             / t
                                                                                                                 ..
                                                                                                                  ê
                                                                                                                   ,:
                                                                                                                   ,l
                                                                                                                    .
                                                                                                                     j
                                                                                                                     .
                                                                                                                      ..
                                                                                                                        .1
                                                                                                                          v    .
                                                                                                                                 ,v
                                                                                                                                 .     t.
                                                                                                                                         j
                                                                                                                                         ,N
                                                                                                                                          . ,
                                                                                                                                             #v,,r
                                                                                                                                                 ;t
                                                                                                                                                  .
                                                                                                                                                  ,
                                                                                                                                                   y
                                                                                                                                                   ?
                                                                                                                                                   :
                                                                                                                                                     r j
                                                                                                                                                      .,
                                                                                                                                                      y
                                                                                                                                                         .
                                                                                                                                                        k,
                                                                                                                                                        : t.
                                                                                                                                                          . j
                                                                                                                                                           C;
                                                                                                                                                           : -
                                                                                                                                                             k
                                                                                                                                                              è
                                                                                                                                                              .
                                                                                                                                                              L
                                                                                                                                                              i
                                                                                                                                                              ?
                                                                                                                                                              't
                                                                                                                                                                t
                                                                                                                                                                k
                                                                                                                                                                e
                                                                                                                                                                #
                                                                                                                                                                t
                                                                                                                                                                t
                                                                                                                                                                 j
                                                                                                                                                                 ,
                                                                                                                                                                 k
                                                                                                                                                                 t.
                                                                                                                                                                    .
                                                                                                                                                                    t
                                                                                                                                                                   ,g
                                                                                                                                                                    .
                                                                                                                                                                    .$;
                                                                                                                                                                      '
                                                                                                                                                                      %b
                                                                                                                                                                       ,4
                                                                                                                                                                      ..
                                                                                                                                                                      ,
                                                                                                                                                                      ,
                                                                                                                                                                          &
                                                                                                                                                                         v,
                                                                                                                                                                          sç.
                                                                                                                                                                           ,$s
                                                                                                                                                                             !i
                                                                                                                                                                            !a  ï
                                                                                                                                                                                g.
                                                                                                                                                                               &ç
                                                                                                                                                                               k    '
                                                                                                                                                                                   ,,
                                                                                                                                                                                    $-4
                                                                                                                                                                                     r,
                                                                                                                                                                                     ?  ,
                                                                                                                                                                                       (x
                                                                                                                                                                                       ,
                                                                                                                                                                                       .
                                                                                                                                                                                          e
                                                                                                                                                                                          r
                                                                                                                                                                                         !,
                                                                                                                                                                                         . .$
                                                                                                                                                                                          .t
                                                                                                                                                                                          i
                                                                                                                                                                                            y
                                                                                                                                                                                            b.,
                                                                                                                                                                                            ,
                                                                                                                                                                                               h
                                                                                                                                                                                              ,.
                                                                                                                                                                                               ,s
                                                                                                                                                                                               :?i
                                                                                                                                                                                                 .'
                                                                                                                                                                                                  ..
                                                                                                                                                                                                 b;
                                                                                                                                                                                                  .:
                                                                                                                                                                                                   z,
                                                                                                                                                                                                   '
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   .
                                                                                                                                                                                                     .ù
                                                                                                                                                                                                      ,
                                                                                                                                                                                                       rS
                                                                                                                                                                                                        .
                                                                                                                                                                                                        ..d
                                                                                                                                                                                                         .
                                                                                                                                                                                                          k
                                                                                                                                                                                                          ..
                                                                                                                                                                                                            +
                                                                                                                                                                                                           .e.
                                                                                                                                                                                                             ,
                                                                                                                                                                                                              s<
                                                                                                                                                                                                                q
                                                                                                                                                                                                                u
                                                                                                                                                                                                                q:
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                k .$
                                                                                                                                                                                                                  !,
                                                                                                                                                                                                                    #
                                                                                                                                                                                                                    p
                                                                                                                                                                                                                    ?
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                    4
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     )
                                                                                                                                                                                                                     ;s.
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                      ..!.
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        bs
                                                                                                                                                                                                                          ,>
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                           5p
                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                             ..'
                                                                                                                                                                                                                             t,
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               :p
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                --v
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                    b
                                                                                                                                                                                                                                    ,k
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                     k%
                                                                                                                                                                                                                                     t,.
                                                                                                                                                                                                                                      &
                                                                                                                                                                                                                                       fq
                                                                                                                                                                                                                                       ,,
                                                                                                                                                                                                                                         e
                                                                                                                                                                                                                                         s.
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                           %
                                                                                                                                                                                                                                           no
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                             %
                                                                                                                                                                                                                                             b
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              pqJ
                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                vk
                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    %
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     A
                                                                                                                                                                                                                                                      Z
                                                                                                                                                                                                                                                      z
                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                       .'è.
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                          :>
                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                           :tq
                                                                                                                                                                                                                                                           .,j
                                                                                                                                                                                                                                                              N
                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                               à .
                                                                                                                                                                                                                                                                  'b
                                                                                                                                                                                                                                                                ,I,
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  f
                                                                                                                                                                                                                                                                   .L
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                    ,,.
                                                                                                                                                                                                                                                                    ?i
                                                                                                                                                                                                                                                                      .4
                                                                                                                                                                                                                                                                       ?.
                                                                                                                                                                                                                                                                         w-
                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                          .$
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                            a; e'
                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                 *a
                                                                                                                                                                                                                                                                                 !,
                                                                                                                                                                                                                                                                                   z$
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                    v'
                                                                                                                                                                                                                                                                                     ge:
                                                                                                                                                                                                                                                                                     ,% .
                                                                                                                                                                                                                                                                                        ,h
                                                                                                                                                                                                                                                                                         bç
                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                           .ç1
                                                                                                                                                                                                                                                                                           qt
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                            ,33:
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                               . #
                                                                                                                                                                                                                                                                                                 ç..!
                                                                                                                                                                                                                                                                                                  t6
                                                                                                                                                                                                                                                                                                   hkl
                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                     .N
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                     '.e
                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                       z
                                                                                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                        6l'%
                                                                                                                                                                                                                                                                                                        n   l'
                                                                                                                                                                                                                                                                                                           ,.%.
                                                                                                                                                                                                                                                                                                             .é%$
                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                ç'
                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                $:.
                                                                                                                                                                                                                                                                                                                 hlr
                                                                                                                                                                                                                                                                                                                   ..k
                                                                                                                                                                                                                                                                                                                    ,%?
                                                                                                                                                                                                                                                                                                                     2fv: #4
                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                            -bI
                                                                                                                                                                                                                                                                                                                            '$t$
                                                                                                                                                                                                                                                                                                                              ,;,
                                                                                                                                                                                                                                                                                                                               ?'.
                                                                                                                                                                                                                                                                                                                                 .b!3i
                                                                                                                                                                                                                                                                                                                                   ', .k
                                                                                                                                                                                                                                                                                                                                     'v .i
                                                                                                                                                                                                                                                                                                                                         e?*
                                                                                                                                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                            Awk
                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                               b
                                                                                                                                                                                                                                                                                                                                               .?
                                                                                                                                                                                                                                                                                                                                               >'g,
                                                                                                                                                                                                                                                                                                                                                  '/
                                                                                                                                                                                                                                                                                                                                                  dh:
                                                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                                                                                    -çrt%.
                                                                                                                                                                                                                                                                                                                                                       '.kï
                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                         ..1
                                                                                                                                                                                                                                                                                                                                                          r-%
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           -, i
                                                                                                                                                                                                                                                                                                                                                              (b
                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                              I-J
                                                                                                                                                                                                                                                                                                                                                               '.x
                                                                                                                                                                                                                                                                                                                                                                ;  'v
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   '. .,
                                                                                                                                                                                                                                                                                                                                                                    ,s, )
                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                                                                                                                                                          ')
                                                                                                                                                                                                                                                                                                                                                                           bh
                                                                                                                                                                                                                                                                                                                                                                            q'
                                                                                                                                                                                                                                                                                                                                                                             .g
                                                                                                                                                                                                                                                                                                                                                                             A?
                                                                                                                                                                                                                                                                                                                                                                              ,.I
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              * 6,
                                                                                                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                 .(
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                                                                                                                 . .'
                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                   ' âï.
                                                                                                                                                                                                                                                                                                                                                                                    (.
                                                                                                                                                                                                                                                                                                                                                                                     %
                                                                                                                                                                                                                                                                                                                                                                                     >
                                                                                                                                                                                                                                                                                                                                                                                     ;  3
                                                                                                                                                                                                                                                                                                                                                                                        %:
                                                                                                                                                                                                                                                                                                                                                                                         3,
                                                                                                                                                                                                                                                                                                                                                                                          $ Lt
                                                                                                                                                                                                                                                                                                                                                                                            k,ô
                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                              ,-e
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                                                                 #
                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                  d
                                                                                                                                                                                                                                                                                                                                                                                                  %
                                                                                                                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                                    ,!k
                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                      &
                                                                                                                                                                                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                         à-
                                                                                                                                                                                                                                                                                                                                                                                                           g
                                                                                                                                                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                           ..-
                                                                                                                                                                                                                                                                                                                                                                                                             &
                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                               e
                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                5
                                                                                                                                                                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                .l
                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                   /q
                                                                                                                                                                                                                                                                                                                                                                                                                    b
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                                                                                                                                                                                                                     v
                                                                                                                                                                                                                                                                                                                                                                                                                     u
                                                                                                                                                                                                                                                                                                                                                                                                                      v
                                                                                                                                                                                                                                                                                                                                                                                                                      uk.
                                                                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                        %;
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                                                                                                                          %
                                                                                                                                                                                                                                                                                                                                                                                                                          %
                                                                                                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                           %
                                                                                                                                                                                                                                                                                                                                                                                                                            u
                                                                                                                                                                                                                                                                                                                                                                                                                            s
                                                                                                                                                                                                                                                                                                                                                                                                                            .?
                                                                                                                                                                                                                                                                                                                                                                                                                             1q. s.4
                                                                                                                                                                                                                                                                                                                                                                                                                                   '1
                                                                                                                                                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                    ô
                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                     v
                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                        h
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                                                         œ
                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                                                                                                                          z
                                                                                                                                                                                                                                                                                                                                                                                                                                          p
                                                                                                                                                                                                                                                                                                                                                                                                                                           gw
                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                            .kg
                                                                                                                                                                                                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                               % k
                                                                                                                                                                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .kp
                                                                                                                                                                                                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,4
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     î
                                                                                                                                                                                                                                                                                                                                                                                                                                                      @J
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       g
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        z?
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                           pas
                                                                                                                                                                                                                                                                                                                                                                                                                                                             z
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                . L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      z 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          vz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k ;  kN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .!j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      %:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ta
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              , .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :;N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      K &
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             pj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  yk.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l4j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .ku
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vlt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              kv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a:ny-,s
        T'
         -
         :
         r-:
           t -
             ;  it l.
                       ir
                        ,r. h
                            .y :A  *1, %jt $,i     p')
                                                     ,.:
                                                     '   z/
                                                        ., , ,.
                                                               N
                                                               kN l,; , r
                                                                        g    .à.,*>
                                                                                  r*q ..
                                                                                       v
                                                                                       A  , !,
                                                                                             ' op:.::6 )/ .'' ?   lt ..       3t h     ,
                                                                                                                                       . y
                                                                                                                                         ;.1 q j  r
                                                                                                                                                  I! z
                                                                                                                                                     ?
                                                                                                                                                     $ $
                                                                                                                                                      .. t,:  .,
                                                                                                                                                               .t    ,q
                                                                                                                                                                      sr
                                                                                                                                                                       .,          '    ... ,       ,,a,k ;
                                                                                                                                                                                                          t A p.:
                                                                                                                                                                                                                ,$
                                                                                                                                                                                                                 #''m
                                                                                                                                                                                                                    , ' F k          !i
                                                                                                                                                                                                                                      ,,,  ty
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            !:
                                                                                                                                                                                                                                             y,
                                                                                                                                                                                                                                              1 ,  . ,
                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                     ' z
                                                                                                                                                                                                                                                       ( /
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         .a/,.x
                                                                                                                                                                                                                                                              I  '? I,,,,*1   e,.
                                                                                                                                                                                                                                                                                a $!,,,.I
                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                         ,yl,
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            .., 4,
                                                                                                                                                                                                                                                                                                 I ;
                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                   t:k
                                                                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                                                                      .s
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                        t' .%
                                                                                                                                                                                                                                                                                                            ..%
                                                                                                                                                                                                                                                                                                              %.b
                                                                                                                                                                                                                                                                                                                b
                                                                                                                                                                                                                                                                                                                ,p
                                                                                                                                                                                                                                                                                                                 'i,,k . /
                                                                                                                                                                                                                                                                                                                         . (
                                                                                                                                                                                                                                                                                                                           ' .
                                                                                                                                                                                                                                                                                                                             'là:  , q
                                                                                                                                                                                                                                                                                                                                     .  x  .
                                                                                                                                                                                                                                                                                                                                           .,d!,,.
                                                                                                                                                                                                                                                                                                                                                 6 f
                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                   ,'
                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                    '   ./
                                                                                                                                                                                                                                                                                                                                                       .. ,
                                                                                                                                                                                                                                                                                                                                                          .s
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                            n
                                                                                                                                                                                                                                                                                                                                                            ,,,
                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                              !4/.  ..;* !. .
                                                                                                                                                                                                                                                                                                                                                                            & #  e
                                                                                                                                                                                                                                                                                                                                                                                 e '
                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                   r! /
                                                                                                                                                                                                                                                                                                                                                                                      : $,x'
                                                                                                                                                                                                                                                                                                                                                                                          .,i
                                                                                                                                                                                                                                                                                                                                                                                            q?,
                                                                                                                                                                                                                                                                                                                                                                                              ,f:
                                                                                                                                                                                                                                                                                                                                                                                                ,. e1.:
                                                                                                                                                                                                                                                                                                                                                                                                      !.v,
                                                                                                                                                                                                                                                                                                                                                                                                         î
                                                                                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                         lï9
                                                                                                                                                                                                                                                                                                                                                                                                           ,:ï
                                                                                                                                                                                                                                                                                                                                                                                                             î.
                                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                                                                                                                               ..'
                                                                                                                                                                                                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                  tt
                                                                                                                                                                                                                                                                                                                                                                                                                   '%
                                                                                                                                                                                                                                                                                                                                                                                                                    u. s.
                                                                                                                                                                                                                                                                                                                                                                                                                        s's.'
                                                                                                                                                                                                                                                                                                                                                                                                                           %# v  :
                                                                                                                                                                                                                                                                                                                                                                                                                                 4h
                                                                                                                                                                                                                                                                                                                                                                                                                                  ,.î'
                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                     -ï
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                      a'I
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                                                                                                                                                                                                         :.'
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           .  t
                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                              ... !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Aç!'k4 .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .E'-s   ,, !:     >    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ... &gj ,!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j w r  e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : , ,,,/,,%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             , . s.z    e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .A    z. *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 xf
        rh
         wzWp .t,-.ë     œ
                         -*  45 z---'..',l'
                                   .         ..
                                                i', r'.'';...f.''-:<.
                                                       .                   , xh  .                  j  .     ,,     , '
                                                                                                                      b%s.'-.'.........''.s
                                                                                                                                                        -.
                                                                                                                                                         .   .-
                                                                                                                                                              . .r
                                                                                                                                                        - .;,, v j, ,    r;,
                                                                                                                                                                           y'
                                                                                                                                                                           : .:
                                                                                                                                                                              q,,,,f-y
                                                                                                                                                                                     I  .ï
                                                                                                                                                                                         .  ..,
                                                                                                                                                                                            -   ... . ..... -. r.,;
                                                                                                                                                                                                        ,  . .      ,
                                                                                                                                                                                                                    1    . . . y,
                                                                                                                                                                                                                               ,'.b
                                                                                                                                                                                                                                : ,,.   .
                                                                                                                                                                                                                                        ),       '         .     .,         . .   qj     .                          .n I, , .k
                                                                                                                                                                                                                                                                                                                          .               .  , ,,, j ,i        ,,n,t          j.
                                                                                                                                                                                                                                                                                                                                                                               I,
                                                                                                                                                                                                                                                                                                                                                                        .z, , ;:,. l . z
                                                                                                                                                                                                                                                                                                                                                                          .      ,      .        . .
                                                                                                                                                                                                                                                                                                                                                                                                   ,        .
                                                                                                                                                                                                                                                                                                                                                                                                                                            qs                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .',      .,.                       .,  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      - ,, Kw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .*.. *.i.D>.ssr.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .. ..   .
                                                                                                                                                                                                                                    ,j           # ;r                                                                                                                                                               , .%b                                        ,I!,r,<)su.,b,...;'
                                                                                                                                                                                           ,.                                              .
                                                                                                                                                                                                                                                                               ;/
                                                                                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                                                                x ftev :
                                                                                                                                                                                                                                                                                       #y
                                                                                                                                                                                                                                                                                        'j;z
                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                             ,ë;
                                                                                                                                                                                                                                                                                               hy
                                                                                                                                                                                                                                                                                                r!eIf
                                                                                                                                                                                                                                                                                                    ,'
                                                                                                                                                                                                                                                                                                     kl
                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                                                                      *k1
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        :.'
                                                                                                                                                                                                                                                                                                          j$
                                                                                                                                                                                                                                                                                                           :y
                                                                                                                                                                                                                                                                                                            ïr:a
                                                                                                                                                                                                                                                                                                               b .':' .:
                                                                                                                                                                                                                                                                                                                       ?' .'  ' t/q %* . .'
                                                                                                                                                                                                                                                                                                                                          ,p -  1$.h
                                                                                                                                                                                                                                                                                                                                                   ,'
                                                                                                                                                                                                                                                                                                                                                    j)ç
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      ; 't.
                                                                                                                                                                                                                                                                                                                                                          ?, '
                                                                                                                                                                                                                                                                                                                                                             .t,.
                                                                                                                                                                                                                                                                                                                                                                'b
                                                                            q  ;
                                                                               -:.hk
                                                                                   :',
                                                                                     '
                                                                                     ,.
                                                                                      ,.<.,l, :x
                                                                                               .;.jF'
                                                                                                    ;..'         ''à,ï
                                                                                                                     -,                    y
                                                                                                                                           ; r
                                                                                                                                             .
                                                                                                                                             $ ,  .1  d,2
                                                                                                                                                        .)
                                                                                                                                                         ç
                                                                                                                                                         f.
                                                                                                                                                          ,,. ,
                                                                                                                                                              . .6
                                                                                                                                                                 .s
                                                                                                                                                                  x
                                                                                                                                                                  v  .(
                                                                                                                                                                      .
                                                                                                                                                                      ,.
                                                                                                                                                                       , ,.  '
                                                                                                                                                                             f      k p. .,
                                                                                                                                                                                          :j,
                                                                                                                                                                                            q;
                                                                                                                                                                                             .t x
                                                                                                                                                                                                .  ,
                                                                                                                                                                                                   - $
                                                                                                                                                                                                     .k
                                                                                                                                                                                                      v,%
                                                                                                                                                                                                        s .,. .o
                                                                                                                                                                                                               Lz ,.-
                                                                                                                                                                                                                    ,: ç;  k.t )'
                                                                                                                                                                                                                                ;    :%
                                                                                                                                                                                                                                      R ï
                                                                                                                                                                                                                                        L
                                                                                                                                                                                                                                        î3,.
                                                                                                                                                                                                                                           îç
                                                                                                                                                                                                                                            ,j
                                                                                                                                                                                                                                             yre
                                                                                                                                                                                                                                               k.s   s
                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                     ,pv  .4
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                           t*
                                                                                                                                                                                                                                                            tj:' ,
                                                                                                                                                                                                                                                                 .j
                                                                                                                                                                                                                                                                  t.;v%sh'...'?ç                                                                                                 /:j
                                                                                                                                                                                                                                                                                                                                                                                   ''z
                                                                                                                                                                                                                                                                                                                                                                                     .  '
                                                                                                                                                                                                                                                                                                                                                                                        #
                                                                                                                                                                                                                                                                                                                                                                                        .  . .*
                                                                                                                                                                                                                                                                                                                                                                                              , x
                                                                                                                                                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                                                                                                                                                                                r2.î
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                   . ez
                                                                                                                                                                                                                                                                                                                                                                                                      p l$
                                                                                                                                                                                                                                                                                                                                                                                                         à!; :
                                                                                                                                                                                                                                                                                                                                                                                                             .:/
                                                                                                                                                                                                                                                                                                                                                                                                               ,'
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                'F
                                                                                                                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                  k'.k
                                                                                                                                                                                                                                                                                                                                                                                                                     s 3
                                                                                                                                                                                                                                                                                                                                                                                                                       'ï
                                                                                                                                                                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                         . z
                                                                                                                                                                                                                                                                                                                                                                                                                           stz
                                                                                                                                                                                                                                                                                                                                                                                                                             l z   .:'
                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                     t .u
                                                                                                                                                                                                                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                        :3
                                                                                                                                                                                                                                                                                                                                                                                                                                         3
                                                                                                                                                                                                                                                                                                                                                                                                                                         '& ,4
                                                                                                                                                                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                                                                                                                                                                              .J
                                                                                                                                                                                                                                                                                                                                                                                                                                             ,, s     ikr,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '!    .$
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,,                  ;.,qSdk)1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .34
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !,.t '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,'1l.+'  :<f'
                                                                                                                                                                                                                                                                                                                                                                                                                                               .' ltl
                                                                                                                                                                                    -,,                                                               ,
                                                                                                                                                                                                                                                                                                                                                                   ,n 6; k;
                                                                                                                                                                                                                                                                                                                                                                          .J'x
                                                                                                                                                                                                                                                                                                                                                                             .%$
                                                                                                                                                                                                                                      ,         N
                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                     ...d ,;
                                                                                                           ..
                                                                                                            ?t
                                                                                                            ..
                                                                                                             $.
                                                                                                              I6 r'                                                             ,                                                          ,         ,
          '
          az-  .
               - @   D  *  =   w
                               .    z    .%
                                          .  .  6   '   s d
                                                          k    ?
                                                               'h .,k %
                                                                      '  $                             .                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                  1'
                                                                                                                                                                                                                                                                                                   t?
                                                                                                                                                                                                                                                                                                    .I
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     .s
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      .-.'    z'
                                                                                                                                                                                                                                                                                                               ;:
                                                                                                                                                                                                                                                                                                                z
                                                                                                                                                                                                                                                                                                                à
                                                                                                                                                                                                                                                                                                                'ê  Ja     ï/y
                                                                                                                                                                                                                                                                                                                             .. ?)
                                                                                                                                                                                                                                                                                                                                 Q:
                                                                                                                                                                                                                                                                                                                                  *.t.-'' l-
                                                                                                                                                                                                                                                                                                                                           z'
                                                                                                                                                                                                                                                                                                                                           ' ;t:5<
                                                                                                                                                                                                                                                                                                                                                 /                             .;
         :?
         i  ;s
             .n->                                                                                                                                                                                                                                                                                                                                 fhtfy'Lk
                                                                                                                                                                                                                                                                                                                                                         .r
                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                          k;
                                                                                                                                                                                                                                                                                                                                                           s,;
                                                                                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                                                                              u)7 t.<.     '.
                                                                                                                                                                                                                                                                                                                                                                            rs.
                                                                                                                                                                                                                                                                                                                                                                              h
                                                                                                                                                                                                                                                                                                                                                                              ). r
                                                                                                                                                                                                                                                                                                                                                                                 î.J
                                                                                                                                                                                                                                                                                                                                                                                   . Jlqh
                                                                                                                                                                                                                                                                                                                                                                                       k  kf>.>
                                                                                                                                                                                                                                                                                                                                                                                              :v,.
                                                                                                                                                                                                                                                                                                                                                                                                . '$
                                                                                                                                                                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                   :&f;
                                                                                                                                                                                                                                                                                                                                                                                                      'r.'
                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                         ,,T
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                           :;J
                                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                             ;k
                                                                                                                                                                                                                                                                                                                                                                                                              pjs
                                                                                                                                                                                                                                                                                                                                                                                                              l f
                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                                                                                                                                                                                                t:h
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  ?.%'
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                     &.'.'pz
                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                           w,à.qs1
                                                                                                                                                                                                                                                                                                                                                                                                                                 $j):
                                                                                                                                                                                                                                                                                                                                                                                                                                    ,1
                                                                                                                                                                                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                                                                                                     4%.,
                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,;
                                                                                                                                                                                                                                                                                                                                                                                                                                         z
                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                         >.6
                                                                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                                                                          N .,
                                                                                                                                                                                                                                                                                                                                                                                                                                            ï .'. ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .'           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :F  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   à.,1..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        vça'  7  .,.e 'x'i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;:jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .jj.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j'  :?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ht
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              raz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s   v    k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         rlj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '  aç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Z'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   xr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     zl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        'I.
                                                                           .- ''  z  -:             -.:t)
                                                                                                        ' $   ,   :
                                                                                                                  ,:
                                                                                                                   ,.                          s oct    h,,
                                                                                                                                                          rs) ?l?
                                                                                                                                                                ..
                                                                                                                                                                 :!
                                                                                                                                                                  .,.
                                                                                                                                                                    .      . u.
                                                                                                                                                                              <,-                                                                                    ,.  .    ' -
                                                                                                                                                                                                                                                                                - t
                                                                                                                                                                                                                                                                                  :4'
                                                                                                                                                                                                                                                                                    ;i <
                                                                                                                                                                                                                                                                                       J;k ;J
                                                                                                                                                                                                                                                                                            ' ,                                                                          .     ..r                                                                y v? ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       # .5.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           7:hlk
                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                        #
                        .5
                      .;k3
                         :r*
                           â:
                            y4:w
                               8
                               x.p ,a,'  .:-       '                      -
                                                     .s.;tkïx..v?s''>:..z.'k.-J,:              .,J  ,
                                                                                                    :ttxk..rur .o &.'
                                                                                                                     .                     .                                        .$
                                                                                                                                                                                     r-
                                                                                                                                                                                      ,,g,jx
                                                                                                                                                                                           kxïj?e.
                                                                                                                                                                                                 ,.9:z .        c,:s;y,-
                                                                                                                                                                                                                       ,,r;:..
                                                                                                                                                                                                                             ,k::.:,,v . @.     5.,
                                                                                                                                                                                                                                                  ..4:.tj,
                                                                                                                                                                                                                                                         r,k,-,-Y. .
                                                                                                                                                                                                                                                                   ..                          -4.v                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                         .b;
                                                                                                                                                                                                                                                                                                                                                                                                           . f
                                                                                                                                                                                                                                                                                                                                                                                                             j. v,
                                                                                                                                                                                                                                                                                                                                                                                                                 x.
                                                                                                                                                                                                                                                                                                                                                                                                                  ,L?                                          q
                                                                                                                                                                                                                                                                                                                                                                                                                      .. .s      y
                                                                                                                                                                                                                                                                                                                                                                                                                                 '.J1:
                                                                                                                                                                                                                                                                                                                                                                                                                                     .   z        .r:,.yy).j)
                                                                                                                                                                                                                                                                                                                                                                                                                                                            1:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                              k,
                                                                                                                                                      xJ,.:                                                                              , . ,2pqkkjt...ra.. o                         ,l.ttl                                                                                                                                                                  qc.
                                                                                                                                                                                                                                                                                       - x
                t,k
                  :-'
                    )-j           eja-a        vs  -rr                                                                                                     :x
                                                                                                                                                            )a
                                                                                                                                                             k.;.
                                                                                                                                                              t!
                                                                                                                                                              k t....:.. ..                     .       :z.. ,t juqz                                                                        ki.     a,
                                                                                                                                                                                                                                                                                                     . t. $'..   ;q
                                                                                                                                                                                                                                                                                                                  ,,,/,.x
                                                                                                                                                                                                                                                                                                                        .,kkfsr.. ....                j
                                                                                                                                                                                                                                                                                                                                                      :)
                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                                                                                                                        vlk.             .. e:    . ;
                                                                                                                                                                                                                                                                                                                                                                                    ,...!.o.. :...:.$.   .                                                                                  .1        @:.,    z..'2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u aw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .rX  .!  .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ik--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x  y
                                                                                                                                                                                                                                                                                       .                                                                                                                                                          .                                   e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                               u                                                                                                                                                                          .                                                                                                                                                                                                                                                        .                   ..z.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w    .  . jj                 o.   :  x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j j  -w v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ..
              Vpx  wvo5.  o.
                           .'h1
                              .Q
                               .vue-
                                wm
                                       'r4'AN<                                             -.---.-..- .- -                                                 ...                                                                                                                                                        '% '                                       '                                q                              '1                               ; *;                # N .'*t                                 +ZJ.w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4-'1   xtQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -KTo'..g  ïS! hS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a.
         :un% $--7:y-$ 4N
                      .e  .r..y.     N>X.w>. ,:                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4.%.'   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          wt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .r%+'-. >.7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5
                          .e    rf:'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..rw.?'
       Vz
        kgr i'<
              h*..k t*x+
                       >%<%.o
                            *%*,$>%Vp%x*'-
                                '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .',Ad.W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 W     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,rA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         <r.A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            >o& %e*r*4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2    a:*bD<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -> i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .1z
       .>a.
          z
          .
          Lt<N' - *-            LHAey. :ex-                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (': dpp...ee
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ('iv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v+<%*R.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              %w'm..         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *:
            ..-=!r
                 --e '>z4
                   i.s
                     wx   r.new+. *Jp                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l' ..x%'kx1!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :           .ves*>:k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r.orrt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   el
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                 ..y
                   <s>pwv   %izka in
                                   sx  eqr;v.
                                     ..œ                                                                                                                                                                                                                                                                                                                                                   .                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                sçk'y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *.   pa..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       dp%>.r+.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &        .w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    kqh,k...v.r
                   .
                  xz W'.t s*.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .z #xwJ  -qpzi>zuo$.*.. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
        1...s.*.
              w:   p4% u%'   QY
                            %.  yoq?     vz-
                                           ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               vW.w     4x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4:%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .   A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..a%pp %.y
      n
      .
      V=$-:.s
            r@.:4aw
                 >>.4
                 %%4
                   eY
                     *z
                     W&
                       .k%
                         qR.
                        ?uv..v                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .#.. r.g.  ==6q-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         V4'.g         pa'vo.
      .
        'ef > .:
            -wta#ee
                  aA?'<@$
                        yz%...                                                                                                                                                           .                                                                                                                                                                                                                                                                                                                                     <'eY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               : .%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z'X'd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ss.y.+
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /v.;vz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              <*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           @l#y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              pzax
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4#'%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                >x'     'H*   '
.          v..g-'
           -    ..
                .ry
                  gib
                    .e'
                     &
                     'em'
                       -l-Kw'rw.
                       z                                                                                                                                                                                                                                                            .                                                                                                                                                                                                                                            tux
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +xNxqx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v z  -i .%% r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    w.w%
            =-e%s
                 .yi
                .k,o.
                  S. ..
                  Vv:.
                  '
                      r:w
                        .s
                         ..)7.
                       *vw.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               'z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rw'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    w.xx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yraom .%'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          fe.v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w..ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             sx.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v.!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 èax
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   uv
        v6
         %Y+>= x'yexx42
          :-. w'      /:
                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *-zg 'z'    z'-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;@
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y-=,
      . z
         *p+a'
       .-.    g.ry'
                  hqv
                    yl .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 yzza
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     <ma ee-suae
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .s t iq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -%z.
      '@
       J.
       ,
       .
       z
       v t
         9
         >
         ae
          .
          '
          ?.pY
             *
             .
             e
             z*
              N.b  z'
                    ae
              urYœ   h
                     I
                     a .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '..%y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4
       srex
          e  e '-    $.
                     i
                   .e.
                      tw
                       :'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $    m.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      zs'r.%g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .<     .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .:ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               é&yyJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   le
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  <-..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n;.
           -.w.
              ez
               e x
               -=hy.
                   ,
                   w.a
                 .. .:
                       e
                       z....J
                      s. ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Y-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               xW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  xp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 xez
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    xo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x.&
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      >J.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7 c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        gz.o'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r.s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x p
                  .
            xey*n#x
                 A'..ae
                  v'  p=,
                        '
                        .-v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $X,/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1J.zz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      tueb'sww*.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               --zem.
      ,-&
        . v
          :t
           ms?
             -..,'  ox
                 >vxsA.h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . z
        z:<
          sf .b*>'.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  zzK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    'vw24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *G5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           9$.
       z*;py
         X'gnn
           a
           >>#=>m
           y   ,.yê.e.sjep.&                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .J:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .t  al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .;71l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       se lwt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *%>t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .zz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..r<.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .  x.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . .
          2-
           As
           r    1u
                 p
                 ;
                 - .y.
                  .eJJ'
                    z    j
                         ;!;
                           1*                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ez
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '.r.%t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        =.+
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f%.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           vL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .ux
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               * rzn
             r
             wgkxiGt.
                    '* .
                       71.,r'
                    . m.
                    ...<                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        kyww
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ybNJaras
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -J @hvak,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                'b'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .w-
          .v %h
              >G.wa-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                eoot- kl.<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .z''q os
     tr<r*
     .   +
         zw0wv
            %.x'
             .*
                 x
                 *;.
                   'zx.x:
                        'e
                         ''xxwh.
                               .ke..                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                               .<4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .tv%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R'z    m.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              zr.a<.Jw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l-aga
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      p. en&.
     .*
      .t  z
          .v-k
             .vgl'
          w+..XiY.
                w. h
                   @.
                   >p'X
                      '
                      .f,.
                         s/
                        ;?
                         -  o .
                             r;>                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z.J r*'e.,œ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      z'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :?v.%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?c'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            qv.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               wx+r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %.x+.<>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .à on&
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        sv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vzJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4.vswy..
         z
         r.eyz-avc4Z:,o
                      .u..     .'J. ),                         .                                                                                                                                                                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .*:vv bt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .tt.Axr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,z v.o: )q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       wx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        m-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            8;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .x
           J?.
           .  f+.s
                 .* s,. '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -:%.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .A'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -=ut y.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jr1*.k3vos
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x!x-
         .-.p. u  ..
                   r'
                    w    '                                                                                                                                                                          '                                                                                                                                                                                                                                                                                                                            -44. 7q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :4,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .  ze
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .. sf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             tu.i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .h''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 u..h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :#ï.
        .
        -*. *
           Qr>J.y.pm-'.r
                       w
                       œj                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rze: . z .x.<.  g.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ... 9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
       *xw>
          .,.  Aw
                x%A.
                  .xNV.1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         'tpe'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e.xkaae
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           s<*,J':    Jac,G
      .*
       -.
       6t
        %s
        w
        .
        2*%wsr4
            v
            wls'>.
              VW
              *
              <ss.z
                  '
                  ;
                  ,
                  z%zl'1
                       1                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                =t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 kL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ns
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   tx>>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y#e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v**
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '+'#*R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               >w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    $.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           srt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
        .   <'-z.7
                 +'
                 .<
                   x$'+7
                       -a--w.e, 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                wp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . >w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  <%fk.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k<e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .q-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        KNOk%.%Nû%-zH*.v*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -;
                   '*.'
           u..'aa<J>  &-
                       c.wwxx..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .%  ...z'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .a+q   -'% >J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..eG '.g'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .+I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e<n..
     x.
      ,.-scxxwa
              w.-e
             xav.s
                 --uv
                 vo xx%v
                       v.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s    .a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         z.<.-sei-u.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Tw=-.ae
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...
         w>:x.u..
              -  ,..
                   ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..'rr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o.e;e..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          &.*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             +e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 w-s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z
           .
      mg-*
         .
         ,
         .
         x   4.
              ...
                ,
                .
                eo.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $.  ysz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y       &
          r,rr-
              <x pm  nt.
                       rs  kv.J.t'$      j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      %LxAx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .   x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .vçe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             vshuQ2-u  hzco*.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      kr   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            eq
                %.e
                  <-                :. l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   oû.       =a+.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i-
          -   #          r
               uR        ., ke >                                                                                                                                                                                                                                                               -                                                                                                                                                                                                                                   f   yr'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x'&f   lë>-a<. L=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          W
          xq. +vt  k
                   %yC.
                      5'z xq .      .
                                    J+ (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ?Jw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k'4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     % .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Nxv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' Gsx.a <a=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .- Jx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . e %
       WX'
         y xWjo.      W=. .P .o'&% >z l
                                 :kt    C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,r'..z:    W.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .-9 .6v-œ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *#    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        o?r
     zysz
     % w.r-  wtw*w .v.x.*j p- CR. ns.
                             %%         .                                                                                                                                                                                                               -                                                                                                                                                                                                                                                                       c''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  >.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4,p'<>e.r*CX%uPow<
          e    4   e  e  *  J r
                              ' .
                                ar    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .%E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r.tawveee<* ':s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        o*yw..s
        -ZA
      A.r           v.4tnWzrao                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -.A             %r  <vézzg    ..
             rgj
             -I
      .
          'e
          orr  k.e>p
                ..     a.
                        v.
                         m +  --.  -.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         nzsojx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                h  s. xu   we.  sxe    -e..:
                           .x.,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I..t          :>xvJ..  ya.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r.4x'.  z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -.p'
              .y
              . vkws                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .'t      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .Xzx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.i3  Q&
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.o.
           +'Niauk4hz.
        >x!k             i.h.-% .   'N.'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . . #             z-.v0:r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . :re
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
      vrey  '++wT'
         <n.%    rçevx..xty.                                                                                                                                                                             N.                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           , ,,Fl     v.-'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    'ez  w.y...1ee
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .:qw-r.+.*i.:
      ..ez q..&.plkw
         g<>
           wv '    '*w
               %%.:e'o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1.,A' /..p
     *-:w- SN*o.
               e4..z
               '     .w
                     e:'
                      zef
                       ol
                         $
                        ..                                                                                                                                                                                                               >                                                                                                                                                                                                                                                                                 1.a?zY .hhhw.4 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w.ps
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ve r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   **.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g.e.w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           >..
           z'rr
             x.
              .'zmz
                . -.
                    A-ezv'
                   'I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              >        Jw= ,tw4  .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .5Nh'
              '
              Az
                4b
                 Y   'y..vwx   ,w     .                                                                                                                                                                                                                                                                                               .                                                                                                                                                                                      -:.-.'.-   ..c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A v.rso.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rs kkt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .w.
                 .w
                  -srW.ur..s.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    al?.z
       %*.*   *.Jo
            .x'    W
                     :
                      wxo-X..%.' <z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..<(a -.rzzw '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          w w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Xeam .x.@.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '  . %.s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ztà
     J.n--,
     wr   1r>z,p.*
                 e-
                  e>>.@<.yN Ak
                          :.sNz'.   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LJ4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  zv    z.<   *m*z.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..   z.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '.M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ..<    u
     .x.
       oœwla...z %
                 >,.èv
                 .  a4.p.
                 s4.ae*.
                          .
                          . #ez..;s..                                                                                                                                                                                                                  .                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $isy.-'e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  axxx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Jz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         tPk*y-*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              v. %*k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  vx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     'ese-'>*z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        tw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             <y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
           xx
            za--a-x
            .. w
                  lez.
                     eo.
                       s.
                        w
                        -e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1exn)I  K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..   zy x.>.s   .v.s.  .s.

          z>:
            1
            .
            d7
             q
             -
             jx
              e
              .
              wur.
            uK%:
                 :
                 w
                 p
                 wn
                 x.
                  w.-..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j.q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 >w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ww
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .>.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   u?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     s   rz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     z'Yx'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;t
     v.e
       .w
       .:*2
          '
          r%
          m
          tbhr
           Y<w'
              l
              *
              ,;
               a%''
               %
               4
              ar                                                                                                                                                                                         N.                                                                                                                                                                                        .                                                                                                                               % 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;<j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .4Ye
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . -rrowkow
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        **-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e't.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  >.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 sxi
      r>6
      .- s>*
         N**a+*
        V'     y.
               .zz'
              êm e%
               .<M
                 z   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     êv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   mb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    xfgA*g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q         fPw.#*   .v#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            kv 'e
        er..*e.
             aa.  Z'
                 w-4*
                   ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A.m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              s=-A.        .a.s:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..   .< >      X<  1!'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .vn' uv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
             .As.<.
              >.#4 Q.
                    .Q.  =ewz
                        ).                                                                                                                                                                                                                            .                                                                                                                                                                                                                                                                       w'h .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  w''r  '-  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,e..'  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >v .x.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         c>. <'x
           +.ix  ./
                e.v..
                    ç+.
                    .t>x>w
                          '. w
                             z
                             .                                                                                                                                                                            N                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           >.- u>o>n  g    ..g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .    .e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                kw4,p/4 . :'.
          - w'Hs
          v.   .
            *2....=.a.xk;
         wj:%
         :  )g>
              pe
               ie.
                # A:h
                    .4
                     . ..   z:%.                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                          :;s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . gwxve.y       er<c.y-xxe.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .pze/.xwek
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v         xzsam.p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ez,>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t
     .nw
     z                                                                        .                                                                                                                                                                                                                                                                                                                                                                                                                                            :. n;.  1#      :4K+
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           +              .wliq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          <.    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
     .1>#G
         M'a Y
             e. e
                2
                .
               A.e
                 <
                 z.
                  ..of
                    @ '.J
                     ',                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N.+'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .%h%x v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +xe<*>vt3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .e     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -rq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                >'e*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
           s.ye vcm .,
              x i&.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             'QwaxC  vau    oxyv*.aa.
           hovk
               ..
              .xm
                . o'74  w.                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                                      .r t.rzre.e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .ww  .
                 '**: '%..eos                                                                                                                                                                                                                         .*                                                                                                                                                                                                                                                                            ..   w.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Z.M<Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              P'
      A.. n .
      ..e   aw  !x'n..%  znso
                            ep..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y<   >u.vr,'Ywx..z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               + .    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  txe'ex
               l,x..  eK%.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,z;.            y
                      .
     .U. .e'V
         -;
     'tN7r
           r2*okAw
          .-
           tq
            .R1jk jy@
                    J.x
                      *%k*)4
                              !%.%  q: z
                           pez'aI'-zJ 2
                                                                              D                                           .                                                                                                                                                                                                                                                                                                                                                                                                          zWs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l'me
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,xfQhJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x     .h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .ex.t>w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        'g>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           b*..cs  x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   po
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ep
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      De
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Z.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       qg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       'e ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2.::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
     .%vMë nz,n  x'v*x.e
                       .*
                        m4ruu=#y.,.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .:wsx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     gm.w :<qve.s<<    .r..
              ,T.+w
              re   pnNt  *.'.&.  P&z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Xw*.G%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..>r. ='%V.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w.x
          h%>)..ï>>';<
                     .'<e/                                                                            .                                                                                                                                                                                                                                                                                                                                                                                                                              .v.u -h?%h&
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               <:-x'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A..
        c um ;hhv ).-
      u..x
         ---
           *wQ=- v                                                          .                                                                                                                                                                         .                                                                                                                                                                                                                                                                         ss        x='
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rQRwv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                <'    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .v-
            a'!z..ks                                                                         .v                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .+seeu     .wnJe'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -l.zs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L    .
    .N
     u
     A*.'7%#   k'+** %.w
                       * NNN...     ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.'.    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iJz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           kqe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w se wg  J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rkzs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            si.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
      '-
       'W*'>t#*'1*Q*s
        '-=u.&x.
                        ezk
                        .vzaz,
                             e:d1'6..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ''s.tkNy:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .ê1><e*;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           h-v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
          . . .e
                  .ve    .xa r.,
                               ..l
                               n  c'.                                                               , 1                                                                                                                                                                                                                                                                                                                                                                                                                            N  h G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yz.x ' 2 a*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .e e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  % QGa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      - <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' y  '
                 'u.b>
                   :       ;w <....
                                  -
                                  .,,                                                       w                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -   w ..'zp1z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..%X  .  %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .   x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
           xx
          NVhx.sqAt
                  >zv
                  ,     n<>. ;
                 lx:.o.sh':.-o ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 sâ    vu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..CJEZ...rG:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g;w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r-w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          hv  -zky
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 wero  ebuu.-
               .p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .    .
      vy
       a ...- J
              z:w:r;
              .:                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                          >;: :r    rœ.   ésa
    X
    '
    o.
    . .'
       )
       mr
        k
        mv
        >.
         k
         o
         4&w
         u .>%ê
              ,**%t
                  ee
                   .
                   z
                    vwqp
                   hkq
                     ..
                      !:                                                                                   --'
                                                                                                             -                          >                                                                                                                                                                                                                                                                                                                                                                                 .c.6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               vp>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             zw'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x k.<r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AKb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e  o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ''G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v-
        :+ . -*
               .wk
                 xnr
                   .em-
                     ..y.pz.z
                          .va.
                             l?...
                             a.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *yn k>x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '.ssxx...y-o /wv-ezo-a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          z4p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s7q
          .r
          zzr..
             .      u
                    .z-zœ-  ...
                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .t%.euo. ..w .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r<             th*e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Jok
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p..zss.
               ,
               x
               'x
                ,
                t
                ccs
                  .
                  o,t
                    .
                    e
            o.up , ws
            .       .-.
                      :
                      ps,
                        zs -
                           .2                                                                               't                                                                                                                                                                                                                                                                                                                                                                                                                      ..).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   sw.f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .   :?z:%.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z:-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %...+,..-..
         -.h
           .v uww
         --..>x w,G
                  m.-
                    ..
                      wxx >
                     J- .k4n4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,;+    ., : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '..rl'eE *:@a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;T#e       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a'*4.k.J.1%-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          n
    'z  .
     %:46ç p
        .*   suxo
             x
          - .,.                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..taî>eg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..a/.c:>1  x$
        b  Xvww
             F7y .
             .                                                               Wœ                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..g%4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    , <%q$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            sv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,**
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               #12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   QL*J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  un.V
        <.t
        . r
          *e.
          -  w:;
             .
             *
            .d,Wa.,.<h
                    vx e
                       zzzz?o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .'ce-w%M-t  s-e'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u
            r>.
          ' .-xvA'
              4w.  œ '
                 L.-
                N cpG>.
                      ,.$:                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               =%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 re
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   *i< x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .o   ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   fw'i:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          kko'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %.c-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .aY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N
              pJ r./
           AS.w
              x*m'
                 ml-..r
                      z'
                      pcN-%   m>                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 rw.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J %,-.+
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .g Qx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ue.)%6 ..y
       *--
      u<  .o
            *-
           .w .    w='vp    4x%c5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  sl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    bu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      lrzx.s'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .e e   .0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -.a-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a.wk.koe   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        'ew
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -.
    'v
     x
     'u'-a
     -J
      J  Ja cX+.  wa    ot
                         .g
                          .y,
                            y                                               O                                                                                                                                                                                                                                                                                                                                                                                                                                                  .a,A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :       gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,. ygF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s , A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ez .e u=-.F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .s- -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t..
     .elrz%->m    *> .#z .      s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..:eax; k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . '<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2 x*  ?a  l  z:   .-
             z<e
               w.oacz2..- zl
            z- .#r.s -=.a..
                        w      s                                            '                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   =ov
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       =nsrxu l<.c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     wzwF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       wxwaxr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .w  + .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            sq-uw.-n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :, ç  %.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          xve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7
             ,j:...u.>v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *w--r:.sxt
            .
              .kw,
            aaik
            -
        Y**wO    j
                 wr
                  qy
               x..e.
                   v-
              .* =>a
                    '
                    qv
                     xx
                      k
                      s
                      .
                      :e
                       >k
                       ,
                                                                                                                                                                                                                                                                                                                          z
                                                                                                                                                                                                                                                                                                                          .                                                                                                                                                                                                .1.w'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ts
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ! y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  zf..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s.$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #sv:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                gu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r.
      a'
      K*%r
        .
         k
         a>e
         aeNN.
           b>..V
               w
               'h
                k
                p
                r
                ''Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      p2.' .p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 w+eJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       em<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     z%. 2* *e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x cs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t'uel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                h- œ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   rl
              *./.x   >a.&. ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                      a.  m.v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ê>p>wa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           wwexa   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   zq
                    .e'
     ,x. .&+w       .,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;..Aw'x               . ws q
       a#p
       .
          ze
           #. .'Q.
              r     %t<z
                    '
                    +   m-%..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .,h. xx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s'<%<-s.<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Rz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ayçp.-N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                xqe.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       sh.T
           ëJx
             ë.!k1wsëç;
                1.:1y-'
                      ç.
                       %
                       -xr     .-- -..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w. ..tc   z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -cri::;
         *---
        'l;
        k s%  .
              zt:
                u
                q
           sEA;jkG..xdl
                      tA
                       .
                       hq
                        n
                       -Ls8u*
                         v  -
                            i
                            x
                            ?
                            -$
                             kt
                        .ï#pz.v
                               .
                              ):
                               f' .,s .-hu.yrhr.
                                  ,            >:.
                                     xt ejs/. qr? k .L                              ,e.. .           :!  -u..   :y
                                                                                                               ïz:    ,JjA!.)     ...
                                                                                                                                 t: .j:y        .  L.  .k.: :j. m...:
                                                                                                                                                              -,?-J             ïx
                                                                                                                                                                                 r<v.q k$y!/,f
                                                                                                                                                                                             s..,;j.. :x4..#,,  rk
                                                                                                                                                                                                                 ..,;,..                     . .,
                                                                                                                                                                                                                                         ax.qs
                                                                                                                                                                                                                                             ..v!q;,,j?xl:;
                                                                                                                                                                                                                                                          j..pï:rrja)ujàj.j
                                                                                                                                                                                                                                                                          ...    ,.crF,r.......:.n:h&.qyu.jj.yk4.ot.Ajtjelij.jq$.ts,..  . ,j.q  .n.     t...:
                                                                                                                                                                                                                                                                                                                                                            ::)
                                                                                                                                                                                                                                                                                                                                                              j4
                                                                                                                                                                                                                                                                                                                                                               x,
                                                                                                                                                                                                                                                                                                                                                                zj
                                                                                                                                                                                                                                                                                                                                                                 qyyjt:
                                                                                                                                                                                                                                                                                                                                                                      ,,.et
                                                                                                                                                                                                                                                                                                                                                                          j..r;:.
                                                                                                                                                                                                                                                                                                                                                                                .f;b.;...
                                                                                                                                                                                                                                                                                                                                                                                           : ,'
                                                                                                                                                                                                                                                                                                                                                                                        ''.q   .
                                                                                                                                                                                                                                                                                                                                                                                               (;,s,y
                                                                                                                                                                                                                                                                                                                                                                                                    -yy
                                                                                                                                                                                                                                                                                                                                                                                                      .l
                                                                                                                                                                                                                                                                                                                                                                                                       ?yk  yx..a:y$,,f.
                                                                                                                                                                                                                                                                                                                                                                                                         yx,s          .;
                                                                                                                                                                                                                                                                                                                                                                                                                        f..-           .yy       xj
                                                                                                                                                                                                                                                                                                                                                                                                                                         ...bss.%4xjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                    J.t.ai
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .?.hz%.   u.:Ny
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           y)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <$j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :r< .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4.:,    x'.l    y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L  y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      lzj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        kk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .rs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,.t!    > '* 's.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j1àk.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ts.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 xj)y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;q;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          yp,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,;J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        tr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          h46't
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7-'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !pt.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                         *'j>.,S;                ..t abi J Cjr     j. xs           k  lc .    p!.,                         ..g
                                                                                                                                                                                                                             ,ë.
                                                                                                                                                                                                                               y......y.s                                     ,.s                                                    p. 2J:                                ;j              ,qx.                         ,+   ..
                .                                                                                                                               .                                                                                                                                                                                                                                                                             .y s   ysy            .                                 yyx.       ysk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,j4,  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u      .J.:                    y      '   .               lt
     5*-
      111  a
         :I-
         7   -
             ; ê$
                <
                ';
                 p-
                  !x
                   k
                   ,..
                     $
                     w$
                      . $
                        p ole
                          a 4w
                             z
                             ' r
                               .l
                                k  qt
                                    k n
                                      .
                                      :h
                                       .s
                                        'à   ; p
                                               , .
                                                 J
                                                 $
                                                 'j
                                                  t
                                                  '6
                                                   J/
                                                    L
                                                    f.
                                                     .u
                                                      t(y
                                                        .
                                                        t*
                                                         b
                                                         u.
                                                          <i
                                                           k%
                                                            >. I'hv
                                                                  g:.,
                                                                     tzy$s1?,J
                                                                       .        .
                                                                                ;
                                                                                )d
                                                                                 .fk
                                                                                   çé
                                                                                    ', .z.
                                                                                         y. 2w1
                                                                                              .
                                                                                              .
                                                                                              :4 )
                                                                                                 %.-
                                                                                                   %
                                                                                                   .rc
                                                                                                     ' .
                                                                                                       ; ,
                                                                                                         k #ç
                                                                                                            Nq k
                                                                                                               ..;W  ..î
                                                                                                                       ./X
                                                                                                                         ;       s
                                                                                                                                I.z
                                                                                                                                  /
                                                                                                                                  x
                                                                                                                                  s&j
                                                                                                                                    -
                                                                                                                                    y
                                                                                                                                    p
                                                                                                                                    qr6z
                                                                                                                                       .L
                                                                                                                                        (.
                                                                                                                                         (s
                                                                                                                                          p?.'
                                                                                                                                             ./1.
                                                                                                                                                ,5
                                                                                                                                                 k
                                                                                                                                                i4:,
                                                                                                                                                   .
                                                                                                                                                  ,1
                                                                                                                                                   .,?j
                                                                                                                                                    Jy
                                                                                                                                                    k  .ï
                                                                                                                                                       .çr
                                                                                                                                                         .
                                                                                                                                                         . :
                                                                                                                                                           .J
                                                                                                                                                            ,k
                                                                                                                                                             Jp
                                                                                                                                                              ;I
                                                                                                                                                               ;
                                                                                                                                                               ':q:<
                                                                                                                                                                   ',
                                                                                                                                                                    k
                                                                                                                                                                    .$
                                                                                                                                                                     -,
                                                                                                                                                                      >
                                                                                                                                                                      d $
                                                                                                                                                                        .
                                                                                                                                                                        ,
                                                                                                                                                                        ;
                                                                                                                                                                        .jl
                                                                                                                                                                          .
                                                                                                                                                                          s
                                                                                                                                                                          ,A
                                                                                                                                                                           'h
                                                                                                                                                                            .
                                                                                                                                                                            xNï
                                                                                                                                                                              . r
                                                                                                                                                                                ,I:
                                                                                                                                                                                  )
                                                                                                                                                                                  h
                                                                                                                                                                                  .$y:
                                                                                                                                                                                     .
                                                                                                                                                                                     6
                                                                                                                                                                                     p
                                                                                                                                                                                     h
                                                                                                                                                                                     , t
                                                                                                                                                                                       .-.
                                                                                                                                                                                         y
                                                                                                                                                                                         .4
                                                                                                                                                                                          J
                                                                                                                                                                                          a;
                                                                                                                                                                                           !j
                                                                                                                                                                                            p
                                                                                                                                                                                            ..d
                                                                                                                                                                                              ,
                                                                                                                                                                                              ,'
                                                                                                                                                                                               .p
                                                                                                                                                                                                .
                                                                                                                                                                                                l
                                                                                                                                                                                                lceq.
                                                                                                                                                                                                  .
                                                                                                                                                                                                  k
                                                                                                                                                                                                  s v
                                                                                                                                                                                                    -
                                                                                                                                                                                                    .r
                                                                                                                                                                                                     t.
                                                                                                                                                                                                      :
                                                                                                                                                                                                      .
                                                                                                                                                                                                      .
                                                                                                                                                                                                      b
                                                                                                                                                                                                      k
                                                                                                                                                                                                      %)k
                                                                                                                                                                                                        %:y
                                                                                                                                                                                                         .
                                                                                                                                                                                                         v,.
                                                                                                                                                                                                           ô2
                                                                                                                                                                                                           j,
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            If.l
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              N  jr
                                                                                                                                                                                                                 x;'.
                                                                                                                                                                                                                    .tKj
                                                                                                                                                                                                                      ,sa,
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        ..  gj .k.,
                                                                                                                                                                                                                                  ; .t4.y
                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                     v   r
                                                                                                                                                                                                                                         .    (jq ,q:  :    x       ,
                                                                                                                                                                                                                                                                    y ,.,  c  j,
                                                                                                                                                                                                                                                                               y  .%
                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                   r  a:
                                                                                                                                                                                                                                                                                      ,   ..     k
                                                                                                                                                                                                                                                                                                 yq x      , j  &     ty,    .  ) ï
                                                                                                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                                                                                                   . ,
                                                                                                                                                                                                                                                                                                                                     /I
                                                                                                                                                                                                                                                                                                                                      ',o
                                                                                                                                                                                                                                                                                                                                      .;js.
                                                                                                                                                                                                                                                                                                                                          qy
                                                                                                                                                                                                                                                                                                                                              ..,,s,
                                                                                                                                                                                                                                                                                                                                             4q.
                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                               ,,. s xu:
                                                                                                                                                                                                                                                                                                                                                    kp
                                                                                                                                                                                                                                                                                                                                                     ,  jJ
                                                                                                                                                                                                                                                                                                                                                         f
                                                                                                                                                                                                                                                                                                                                                         !j,
                                                                                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                           j,:
                                                                                                                                                                                                                                                                                                                                                             :j ;. bb?,)
                                                                                                                                                                                                                                                                                                                                                                       .),
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                           ?.
                                                                                                                                                                                                                                                                                                                                                                            j,
                                                                                                                                                                                                                                                                                                                                                                             ,$
                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                               I,.
                                                                                                                                                                                                                                                                                                                                                                                 4.z l
                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                     ,)L
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                       z.j
                                                                                                                                                                                                                                                                                                                                                                                          a.
                                                                                                                                                                                                                                                                                                                                                                                         ...t.
                                                                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                                                                             4.
                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                               ,j
                                                                                                                                                                                                                                                                                                                                                                                                ja
                                                                                                                                                                                                                                                                                                                                                                                                 ,s.  ,(
                                                                                                                                                                                                                                                                                                                                                                                                       u;  ,...   ,?.(
                                                                                                                                                                                                                                                                                                                                                                                                                     z4  4 #
                                                                                                                                                                                                                                                                                                                                                                                                                           , ;,r
                                                                                                                                                                                                                                                                                                                                                                                                                              ,:p,
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                 f.
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                 û  q
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                    ko. (4
                                                                                                                                                                                                                                                                                                                                                                                                                                         . q
                                                                                                                                                                                                                                                                                                                                                                                                                                           :;
                                                                                                                                                                                                                                                                                                                                                                                                                                            !   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                j $
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .s
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,,. !
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .:,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                         r,;z
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ty,.s
                                                                                                                                                                                                                                                                                                                                                                                                                                                              j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                4/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jêq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .sy ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J,<:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ik
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            , .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              v , 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I,; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      pz,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                v .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y,.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          q j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             jp ,pàt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ç:g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ., N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            jN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             sk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x,r.:j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             pk.y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3.r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,jx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        rka
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,x;ow
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ut$.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,:ïa-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..,=
                                                                                                                                                                                                                           y, !,   .zu   d !     t, ; .)     $    a , ?j ,   I  j
                                                                                                                                                                                                                                                                                ,         . .j .
                                                                                                                                                                                                                                                                                               ;  .   g j  j j v  s
                                                                                                                                       )%
                                                                                                                                        ' 'e                                                                                         .                                                      ,, .
                                                                                                                                                                                                                                                                                               ,                                                                   v                                                                                     p  b
    $1 : k  fb
            ../t. *
                  ..  * 'v  p 1!1. 1,J'
                                      ,
                                      / k.t. pdk!ô l
                                                   kk
                                                    k l: # yëllj
                                                               v ll ;/.'           1!,  &x  m   w 4w
                                                                                                   b
                                                                                                   n s  l tw
                                                                                                           jj
                                                                                                            :  .:l j
                                                                                                                   .' j
                                                                                                                      .à.:       '$
                                                                                                                                  1 . v.  .
                                                                                                                                          z #          .
                                                                                                                                                      ..
                                                                                                                                                       , j
                                                                                                                                                         .bt
                                                                                                                                                           n  I'
                                                                                                                                                               j jî jjvjj
                                                                                                                                                                        l .,g# # ,,
                                                                                                                                                                                  kjp:
                                                                                                                                                                                     .
                                                                                                                                                                                     j ,.slx
                                                                                                                                                                                           y dqj
                                                                                                                                                                                               jy
                                                                                                                                                                                                :yN
                                                                                                                                                                                                  j ziy
                                                                                                                                                                                                      inqgf fpj
                                                                                                                                                                                                              q
                                                                                                                                                                                                              j  zjtj ï
                                                                                                                                                                                                                      jr
                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                        gr jslvjq lk4j
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     p, ey
                                                                                                                                                                                                                                         y      ljjj
                                                                                                                                                                                                                                                   N  ),   y
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  s    , j j   y  jj q   , j j j  j. ,     g    jj  ,,y     k
                                                                                                                                                                                                                                                                                                                            , 4,.
                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                se.i jj jk
                                                                                                                                                                                                                                                                                                                                         ey s.  .
                                                                                                                                                                                                                                                                                                                                                ;.
                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                  yà
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                   ,k yz
                                                                                                                                                                                                                                                                                                                                                       :4    s ,.
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                 ,     .                  .
                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                           .x
                                                                                                                                                                                                                                                                                                                                                                                            .j        Aj            k, .z,
                                                                                                                                                                                                                                                                                                                                                                                                                         j. j!   .
                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                 v
                                                                                                                                                                                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                                                                                                                                                                                                                    .. 'tt;%  ty  ...         gL..Js
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..gnj;,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          h$.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j ,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.zj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  p,j !$..  .; ;kz ,,j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,  a :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           y.,, jj yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    qv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     lio
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       okyjj,j,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,.jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        lyjsjjjr : . q,..,,.jj       u  .
     -:)
       %i (*
           ;3,
             .jf.
                '%
                 t*
                  %
                  .i
                   .'
                    4keik'
                         êi
                          b'
                           !%x
                           . gr1I:.l
                                   '..
                                     /'
                                      x
                                      jrqs
                                         .
                                         hkxjti
                                              tjit%,48dpé.
                                                      :: '!à3
                                                            +tt'
                                                               t,lyz'gq
                                                                      ef
                                                                       ih,.$(4q?<11$fbb%!bç4%.1t%ki.'dtnat.z.;.;?;.ï..q.$j
                                                                                                                         .!    çyjq
                                                                                                                                  s y. dp  , # /j1 ,: f ,. hs
                                                                                                                                                            y ,
                                                                                                                                                              .tIs, A . 4 F y   jjj  j,.x r  y q  t spprq ,k4,< ;,  s yq
                                                                                                                                                                                                                       sj
                                                                                                                                                                                                                        .   (&y fyya s
                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                     , ! g    q( ,  ;q ?   h:     :<&j.
                                                                                                                                                                                                                                                                      .,$     1    ( .
                                                                                                                                                                                                                                                                                     b   y j   .  q j        t q    è    1:  q   q
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  yy  tj ;n   q,.:.Nj,;, j
                                                                                                                                                                                                                                                                                                                                                         , jj;y.rr
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                  ,..),xyj.jNj
                                                                                                                                                                                                                                                                                                                                                                             jjtç%y:
                                                                                                                                                                                                                                                                                                                                                                                   %,.y%.
                                                                                                                                                                                                                                                                                                                                                                                      v xt.
                                                                                                                                                                                                                                                                                                                                                                                          jw
                                                                                                                                                                                                                                                                                                                                                                                           #<,u
                                                                                                                                                                                                                                                                                                                                                                                              yt
                                                                                                                                                                                                                                                                                                                                                                                               ,jjtp . yy
                                                                                                                                                                                                                                                                                                                                                                                                       .   (  l;  ;
                                                                                                                                                                                                                                                                                                                                                                                                                  s .
                                                                                                                                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                     .  ,
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                        t,
                                                                                                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                                                                                                         . j
                                                                                                                                                                                                                                                                                                                                                                                                                           qy
                                                                                                                                                                                                                                                                                                                                                                                                                            qj,
                                                                                                                                                                                                                                                                                                                                                                                                                              q vj
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                 v
                                                                                                                                                                                                                                                                                                                                                                                                                                 gj j
                                                                                                                                                                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                    . x#
                                                                                                                                                                                                                                                                                                                                                                                                                                       jyy
                                                                                                                                                                                                                                                                                                                                                                                                                                         r i
                                                                                                                                                                                                                                                                                                                                                                                                                                           jz ys o;
                                                                                                                                                                                                                                                                                                                                                                                                                                                  v)j
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                     k y
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;y
                                                                                                                                                                                                                                                                                                                                                                                                                                                        jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                         yjl
                                                                                                                                                                                                                                                                                                                                                                                                                                                           A
                                                                                                                                                                                                                                                                                                                                                                                                                                                           jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                            NNqp,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                vs.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  nj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   gsq#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      fj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       p(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        jNp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      jp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jyyqvj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            bj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             sj y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   yysj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j.z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j   yj  vv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     kf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .Nz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yyk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #pjjz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,jjjr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;rNj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        wj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         mjs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           qy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                gj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      tj$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         n4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            nN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             g y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               gxj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 grysjo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j,r
                                                                                                                          .F    q,:!.#?s;,
                                                                                                                                         %., jl,
                                                                                                                                             l ak!sF4
                                                                                                                                                   , ?t
                                                                                                                                                     .   :)   ..!. n:ekspj!/
                                                                                                                                                                           z! ..g..j(? ,,y;j,dtx ;%qa
                                                                                                                                                                                                    vjj;jy.
                                                                                                                                                                                                          #ys
                                                                                                                                                                                                            ,qj
                                                                                                                                                                                                              s
                                                                                                                                                                                                              j,..
                                                                                                                                                                                                                 )j.jj;
                                                                                                                                                                                                                       jj..,.,
                                                                                                                                                                                                                             .l,yjajqj
                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..zyjz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y.jn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   js
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     yjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       jjjg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..gxqI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
          -
          :r
           *:'1
           :     :.
               -t7 !
                   k
                  t.:
                    .$
                    .'Ib4tb.?
                            1
                            %.;:
                               !
                               ,7
                                /aA
                                  $ûp
                                    A?
                                     q'
                                      l
                                      .q1
                                        'j5
                                          p.
                                           f
                                           !z@1pt*
                                                 .
                                                 ..<%.%..,.4ê
                                                            .:+
                                                              yn
                                                              's
                                                               .
                                                               %oz @;
                                                                    ,.;z/   p.k' :,
                                                                                  >l%
                                                                                    I:
                                                                                    e,A q.+
                                                                                        .    (:4  ,4
                                                                                                 .;
                                                                                                   .
                                                                                                   ,N>IN ,sk
                                                                                                           %.
                                                                                                            f
                                                                                                            nh
                                                                                                             k.At
                                                                                                                ... :iA.?,
                                                                                                                       Np4
                                                                                                                         r:   . ,n.
                                                                                                                                  .kk..t4
                                                                                                                                    :b  t/d '<
                                                                                                                                           t,s;Ia
                                                                                                                                                1..x.k
                                                                                                                                                     qc.;
                                                                                                                                                        .
                                                                                                                                                        .,.s.
                                                                                                                                                            l,
                                                                                                                                                             @
                                                                                                                                                             2.kl1:
                                                                                                                                                                  kr.
                                                                                                                                                                    :ilt,
                                                                                                                                                                        :ï4
                                                                                                                                                                          .:i
                                                                                                                                                                            3.(  ,,
                                                                                                                                                                              ..05.ï
                                                                                                                                                                                   .s.g.@.
                                                                                                                                                                                         .,
                                                                                                                                                                                          .,zej >
                                                                                                                                                                                                kk
                                                                                                                                                                                                 kx
                                                                                                                                                                                                  e..
                                                                                                                                                                                                    v.,
                                                                                                                                                                                                      #.
                                                                                                                                                                                                      ..qrj;q a,(j,...:4
                                                                                                                                                                                                                       .    :
                                                                                                                                                                                                                            j.jyp, ,.,
                                                                                                                                                                                                                                     .j
                                                                                                                                                                                                                                      a.b
                                                                                                                                                                                                                                     ,j
                                                                                                                                                                                                                                        ,;
                                                                                                                                                                                                                                         A
                                                                                                                                                                                                                                         .v3 :;
                                                                                                                                                                                                                                              y.,
                                                                                                                                                                                                                                                %,,.,
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                     j;
                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                    x
                                                                                                                                                                                                                                                      .f
                                                                                                                                                                                                                                                       . %
                                                                                                                                                                                                                                                         à .  yy.y  r
                                                                                                                                                                                                                                                                    , 4
                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                        gj,
                                                                                                                                                                                                                                                                          ,.y:
                                                                                                                                                                                                                                                                             k,
                                                                                                                                                                                                                                                                              jq,.
                                                                                                                                                                                                                                                                                 qj,,
                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                 e  q,,
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                        ,,#,N
                                                                                                                                                                                                                                                                                        .   zv a
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                 :j,
                                                                                                                                                                                                                                                                                                y,?
                                                                                                                                                                                                                                                                                                    jvà,<  pq
                                                                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                                                                                                                           . ,#
                                                                                                                                                                                                                                                                                                             .  .
                                                                                                                                                                                                                                                                                                                ,)ax.
                                                                                                                                                                                                                                                                                                                    x:xs ?y  ,.ry
                                                                                                                                                                                                                                                                                                                                ;j
                                                                                                                                                                                                                                                                                                                                , ,v,
                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                  .  df
                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                       eq.
                                                                                                                                                                                                                                                                                                                                         ,y
                                                                                                                                                                                                                                                                                                                                          xq. ..sq.  y,sax Njjs ,
                                                                                                                                                                                                                                                                                                                                                                ;k
                                                                                                                                                                                                                                                                                                                                                                .:.
                                                                                                                                                                                                                                                                                                                                                                  p: ,z
                                                                                                                                                                                                                                                                                                                                                                     .    k,s
                                                                                                                                                                                                                                                                                                                                                                           , ;?
                                                                                                                                                                                                                                                                                                                                                                             , j;gx$
                                                                                                                                                                                                                                                                                                                                                                                 . q,  Nj
                                                                                                                                                                                                                                                                                                                                                                                       :y.j4
                                                                                                                                                                                                                                                                                                                                                                                           jj$
                                                                                                                                                                                                                                                                                                                                                                                             ji
                                                                                                                                                                                                                                                                                                                                                                                             f t,,
                                                                                                                                                                                                                                                                                                                                                                                                . qu
                                                                                                                                                                                                                                                                                                                                                                                                  i  kj
                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                     y  y.
                                                                                                                                                                                                                                                                                                                                                                                                        .  yc  t a: yvj.  ;z
                                                                                                                                                                                                                                                                                                                                                                                                                           z,
                                                                                                                                                                                                                                                                                                                                                                                                                            :$.x,,
                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                 y,.b
                                                                                                                                                                                                                                                                                                                                                                                                                                    ,v
                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                    t:u
                                                                                                                                                                                                                                                                                                                                                                                                                                      #,;p,
                                                                                                                                                                                                                                                                                                                                                                                                                                         .:,
                                                                                                                                                                                                                                                                                                                                                                                                                                          .  pjs  yv
                                                                                                                                                                                                                                                                                                                                                                                                                                                   y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j4y.j:?
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.h
                                                                                                                                                                                                                                                                                                                                                                                                                                                           yv
                                                                                                                                                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                                                                                                                                                                                           bjx.yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    jj(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . s,o,.xr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yka.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.gr,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j  pj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .?.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j,;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y jjN,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yjsjk
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j   jv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . ,<;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   tsyj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $v., t     ps   :j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v.     j,.4y. ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u   j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .jv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ob
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +a.v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4?p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jj #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           yas
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j.s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s y x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                qNy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .y
               .
               ;
               .
               ,
               $..
                 :
                 '
                 .
                 à
                 j
                 ç
                 j l
                   .
                   '
                  .i
                   4.
                    $.
                   .w
                   .v
                    .q
                     '
                     .
                     '?
                      .
                      '
                      >
                      ?
                     .&
                      .
                      %
                      .u
                       .
                       ;
                       N
                       . N
                         ,
                         &
                         x
                        J,
                         .q..
                            î'
                             r
                             a
                             t
                             ?
                             .
                             a
                             ?:
                              '
                              .
                              à
                              .
                              ?
                              /.
                               6
                              ,.
                              .
                              .t
                               .&
                                .
                                '.
                                :$
                               :1
                                .,N
                                  ,
                                  r
                                  k.
                                 .$
                                 t.
                                  t
                                  .
                                  .N
                                   t
                                   ?
                                   r
                                   ' %
                                     ç
                                     N
                                     s
                                    .q
                                     u,vtp
                                      :  4
                                         2,
                                         +l
                                          /
                                          .$
                                          .%
                                           ?
                                           ,
                                           .
                                           !
                                           '
                                           .q
                                            ,
                                            $
                                           i:
                                           ...
                                             i
                                             l
                                             '
                                             ,
                                             !
                                             .
                                             s.
                                              t
                                              f
                                              .
                                              Mz
                                               ;
                                               #
                                               ,
                                               +j
                                                .,
                                                 .
                                                 r
                                                 q
                                                 ,
                                                 :h .
                                                    ;
                                                    ,
                                                    t
                                                    re.)
                                                     l ,
                                                       .
                                                       %
                                                       ,
                                                       :
                                                       !
                                                       .
                                                       ,j
                                                        .
                                                        .:
                                                         '
                                                         .
                                                         j
                                                         ,
                                                         .
                                                         d
                                                         .,
                                                        .!
                                                         ..;
                                                           ,.
                                                           . :
                                                             .
                                                             ,t
                                                              I
                                                              q
                                                            ...
                                                               )
                                                               ,
                                                               sb
                                                                q
                                                                s
                                                                ..,
                                                                  4
                                                                  ,
                                                                  z.b
                                                                    zI
                                                                     .
                                                                    :,ê
                                                                      $
                                                                      k
                                                                      ,
                                                                     ..
                                                                       b
                                                                       1%
                                                                      %.,
                                                                      .
                                                                         b
                                                                         .
                                                                        b.
                                                                          g
                                                                          ;
                                                                         %?
                                                                          ..
                                                                            .
                                                                            ,
                                                                            a
                                                                            !
                                                                           .,
                                                                            .q.
                                                                            ,j
                                                                              l
                                                                              :
                                                                              ..
                                                                               k lp
                                                                                  gp
                                                                                   i
                                                                                   4
                                                                                   l
                                                                                   .
                                                                                   4
                                                                                   ;
                                                                                   .
                                                                                   :
                                                                                   .'
                                                                                    :.
                                                                                     I
                                                                                    .%,
                                                                                       .
                                                                                       h
                                                                                       i
                                                                                      ..
                                                                                        '
                                                                                        p
                                                                                       1:
                                                                                        !
                                                                                        4.I
                                                                                          /
                                                                                        ...
                                                                                        . k
                                                                                          1I
                                                                                           ,b
                                                                                          ..,
                                                                                            .êt
                                                                                              ',
                                                                                               .
                                                                                               q
                                                                                               ;
                                                                                            ...L
                                                                                               .
                                                                                               .f
                                                                                                ,
                                                                                                t
                                                                                                :.d
                                                                                                  .
                                                                                                  t
                                                                                                  ,
                                                                                                  p:$
                                                                                                    .
                                                                                                    ,
                                                                                                    ..k
                                                                                                      ,
                                                                                                      .z'
                                                                                                        (
                                                                                                      ..k
                                                                                                    ..,
                                                                                                         .
                                                                                                        .q
                                                                                                           ,
                                                                                                           .
                                                                                                         8,b
                                                                                                           s,
                                                                                                           ,'
                                                                                                             $
                                                                                                            ,D
                                                                                                               ,
                                                                                                               .
                                                                                                               j
                                                                                                               :
                                                                                                             ...
                                                                                                               3,
                                                                                                                u ,
                                                                                                                  qg
                                                                                                                   k
                                                                                                                   l..
                                                                                                                   j ,
                                                                                                                     ;r
                                                                                                                      j:
                                                                                                                       j., j
                                                                                                                           ?
                                                                                                                           ,1
                                                                                                                            q
                                                                                                                            ,jkj jt
                                                                                                                             .
                                                                                                                             ,
                                                                                                                     hku.'+3.,
                                                                                                                                  ry.
                                                                                                                                    ,
                                                                                                                                    .r
                                                                                                                                   .,
                                                                                                                                    p
                                                                                                                                    j.
                                                                                                                                    qp
                                                                                                                                    j..
                                                                                                                                       ,
                                                                                                                                       .
                                                                                                                                       ,
                                                                                                                                       j
                                                                                                                                       l
                                                                                                                                       .
                                                                                                                                      .u
                                                                                                                                       y
                                                                                                                                        .jy
                                                                                                                                        ,.
                                                                                                                                          qq
                                                                                                                                          ,
                                                                                                                                         .,
                                                                                                                                         ..,
                                                                                                                                          .,
                                                                                                                                          .
                                                                                                                                            kp
                                                                                                                                           .N
                                                                                                                                           .v
                                                                                                                                             j$
                                                                                                                                             ;
                                                                                                                                            .t
                                                                                                                                             ..;ù
                                                                                                                                                ,p
                                                                                                                                                 v<c !?
                                                                                                                                              ,;. .,
                                                                                                                                             à,
                                                                                                                                              .
                                                                                                                                                      :(:j
                                                                                                                                                         L
                                                                                                                                                         ,
                                                                                                                                                         v
                                                                                                                                                         q
                                                                                                                                                          ,j
                                                                                                                                                           k
                                                                                                                                                           sj
                                                                                                                                                           .
                                                                                                                                                          $y
                                                                                                                                                           ,
                                                                                                                                                           j,
                                                                                                                                                           q.
                                                                                                                                                             ,
                                                                                                                                                             $
                                                                                                                                                            .t
                                                                                                                                                              .rj
                                                                                                                                                             ,.;
                                                                                                                                                                ,
                                                                                                                                                               .,
                                                                                                                                                               ,.
                                                                                                                                                                 .,.
                                                                                                                                                                .k
                                                                                                                                                                 ..t
                                                                                                                                                                    sr
                                                                                                                                                                   .s
                                                                                                                                                                    .
                                                                                                                                                                     ,,
                                                                                                                                                                     ,
                                                                                                                                                                     g
                                                                                                                                                                     s
                                                                                                                                                                      .;j
                                                                                                                                                                      j qs
                                                                                                                                                                      ).K
                                                                                                                                                                     ..
                                                                                                                                                                         jsç.$j
                                                                                                                                                                             .
                                                                                                                                                                              .z
                                                                                                                                                                               j,
                                                                                                                                                                                :,
                                                                                                                                                                                 ;$,
                                                                                                                                                                                   ,!,
                                                                                                                                                                                     .j
                                                                                                                                                                                  ,p$q
                                                                                                                                                                                      $,,
                                                                                                                                                                                      .
                                                                                                                                                                                      r,
                                                                                                                                                                                        z.j.
                                                                                                                                                                                       j.
                                                                                                                                                                                        ,.,
                                                                                                                                                                                          .,
                                                                                                                                                                                            .,
                                                                                                                                                                                           t,
                                                                                                                                                                                             ..,
                                                                                                                                                                                            .;
                                                                                                                                                                                             .
                                                                                                                                                                                             .b
                                                                                                                                                                                              .
                                                                                                                                                                                               s.
                                                                                                                                                                                              ,j
                                                                                                                                                                                                j,
                                                                                                                                                                                               aA
                                                                                                                                                                                                .,
                                                                                                                                                                                                  ,à
                                                                                                                                                                                                 ..
                                                                                                                                                                                                   I,
                                                                                                                                                                                                  ,.
                                                                                                                                                                                                    .j
                                                                                                                                                                                                   ,,
                                                                                                                                                                                                     ;)
                                                                                                                                                                                                      ;,
                                                                                                                                                                                                       k:w.,y
                                                                                                                                                                                                       ..
                                                                                                                                                                                                            ),
                                                                                                                                                                                                            qz,
                                                                                                                                                                                                             , rp
                                                                                                                                                                                                                ,.
                                                                                                                                                                                                              ,,a
                                                                                                                                                                                                                 q,.
                                                                                                                                                                                                                 a
                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                   ,p
                                                                                                                                                                                                                    z:,
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                      y
                                                                                                                                                                                                                       .,.js
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                       .k
                                                                                                                                                                                                                        .!.
                                                                                                                                                                                                                           ,)
                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                              ,,q
                                                                                                                                                                                                                             .!
                                                                                                                                                                                                                                ,jk. pg
                                                                                                                                                                                                                               g,.
                                                                                                                                                                                                                               ,      <j,
                                                                                                                                                                                                                                        .j
                                                                                                                                                                                                                                         ?p
                                                                                                                                                                                                                                         q
                                                                                                                                                                                                                                        çk
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          .j,v
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          ,:
                                                                                                                                                                                                                                         rr
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             v
                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                              (:
                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                               k,
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                $q
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                 ,j
                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                t.
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                  ,q
                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   q.N
                                                                                                                                                                                                                                                     y z.
                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        ,o
                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                         v
                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                          ,t
                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                          ..y
                                                                                                                                                                                                                                                            j4
                                                                                                                                                                                                                                                             yv
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                            ..j
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                               b
                                                                                                                                                                                                                                                               ,y
                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                ,n
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 ,a
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                  .pv
                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    ,,
                                                                                                                                                                                                                                                                     ,ô
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                       N.
                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                        #
                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                         y;
                                                                                                                                                                                                                                                                          v
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                          y.
                                                                                                                                                                                                                                                                          ,s
                                                                                                                                                                                                                                                                           gx
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                            .t
                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                              ,q
                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                .q.                                  .
                                                                                                                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                                                                                                                                                            ..                              .
                                                                                                                                                                                                                                                                                                                                                                                                            ,                                                           xv
'




                  Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 47 of 55
               '?>##*
             ,.'
             .
             * *
               #'
               œ ee;4*@'
                .$
                        .
                       #g.,-                         *qq
                                                    -. **.* w%*'. .'>#**w
                                                        *.
                                                         %:
                                                          w:
                                                           :%$
                                                             &.
                                                             %:'.
                                                                ,;
                                                                 :'$1**#@##.
                                                                           #.                                      ..
                                                                                                                    .q..**-w.%w%::'9.% ,.
                                                                                                                      ..                ::p#:#.#.*
                                                                                                                                                 *.
                                                                                                                                                  ..                               ..
                                                                                                                                                                                    .:
                                                                                                                                                                                     *..*.w*h&.%. .:'ê:##*'.
                                                                                                                                                                                      ..
                                                                                                                                                                                       ..
                                                                                                                                                                                        &.
                                                                                                                                                                                         N&
                                                                                                                                                                                          q$
                                                                                                                                                                                           &..
                                                                                                                                                                                             ,$:::;e
                                                                                                                                                                                                   p##.,@*,w;. .* .&
                                                                                                                                                                                                                   qN
                                                                                                                                                                                                                    *t%  wNN)q'.
                                                                                                                                                                                                                               $:p,:..*#
                                                                                                                                                                                                                                       *#
                                                                                                                                                                                                                                        .#w.. ,-.  *.: .'*ww%%-' .?>e#.*.
                                                                                                                                                                                                                                                      *% w:
                                                                                                                                                                                                                                                          :&  )%.'' te
                                                                                                                                                                                                                                                                     z$'%e,,.#*@#*p                                    .e*w%%$'' .#>@**                                            ..**  -*%%%$'' .'
                                                                                                                                                                                                                                                                                                                                                                                       *%%%1
                                                                                                                                                                                                                                                                                                                                                                                           N1 ,.   e>*#*-
                                                                                                                                                                                                                                                                                                                                                                                               z#?,##@@***.
            ......e.a#
                     .#,
                       #,w
                         %                         w':
                                                     A. Nq
                                                         A*..:.,4..
                                                                  *.
                                                                  '..%.,
                                                                       '.'
                                                                         .l
                                                                          .6e@,e'
                                                                               *t.*#  ####
                                                                                      ,  e#:
                                                                                           .                      'q
                                                                                                                  hh 1.:%...::.j%b
                                                                                                                            ..   %.
                                                                                                                                  *.'
                                                                                                                                  , '$.:
                                                                                                                                    '
                                                                                                                                    .
                                                                                                                                    t  *e
                                                                                                                                        *#
                                                                                                                                         .6*,
                                                                                                                                          ..#,
                                                                                                                                             #,;e
                                                                                                                                                .                                 .
                                                                                                                                                                                  q
                                                                                                                                                                                  -.
                                                                                                                                                                                   .       . ,
                                                                                                                                                                                      qq4*:..q.  ...  .%..##
                                                                                                                                                                                                          ,,     4q
                                                                                                                                                                                                            ...e.*eae.
                                                                                                                                                                                                               h%
                                                                                                                                                                                                                h444.>.%...
                                                                                                                                                                                                                      *.4#  $.
                                                                                                                                                                                                                             b
                                                                                                                                                                                                                             %.,
                                                                                                                                                                                                                               '.$
                                                                                                                                                                                                                          ,#G#yz.
                                                                                                                                                                                                                          .. ..
                                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                               , .,
                                                                                                                                                                                                                                  *.*t: o##>#' %%%%%.
                                                                                                                                                                                                                                                %x  %*.%
                                                                                                                                                                                                                                                       ..n.
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                            .q
                                                                                                                                                                                                                                                           1A.,
                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                               A.',,,t a*.*a  :###,,*
                                                                                                                                                                                                                                                                                 :  %
                                                                                                                                                                                                                                                                                    y                                                                                         '%
                                                                                                                                                                                                                                                                                                                                                                              p   e.
                                                                                                                                                                                                                                                                                                                                                                                %4.   :%
                                                                                                                                                                                                                                                                                                                                                                                    %..     .'.
                                                                                                                                                                                                                                                                                                                                                                                        :.*.'*w':%
                                                                                                                                                                                                                                                                                                                                                                                                 b.%
                                                                                                                                                                                                                                                                                                                                                                                                   b.
                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                    ,.'
                                                                                                                                                                                                                                                                                                                                                                                                      ,t,#,-
                                                                                                                                                                                                                                                                                                                                                                                                          ;%t e#
                                                                                                                                                                                                                                                                                                                                                                                                               ,:
                                                                                                                                                                                                                                                                                                                                                                                                                .4##:
                                                                                                                                                                                                                                                                                                                                                                                                                    /#,,.'
                                                                                                                                                                                                                                                                                                                                                                                                                         .
            :#'ee q@. *@ê ##
            êee.*.+ey :.'ee*                    **% h
                                                    .N*.&*%%h*%:N%$..w(..k,
                                                                          e: ê#p #e
                                                                                    *.
                                                                                   #':*ê   e'
                                                                                         #$:'                   %*.h%%
                                                                                                                     :.**qN*'..w'
                                                                                                                                *:%&
                                                                                                                                   %q.'..
                                                                                                                                        #.'
                                                                                                                                          ,e
                                                                                                                                           :e:@
                                                                                                                                              ,'.#e#*g#::#..''                  w%x xA::%'%    %.$:%N:*%
                                                                                                                                                                                              Ah
                                                                                                                                                                                             qN        .%ç,..ê     .* p@
                                                                                                                                                                                                             ?z#êê:#,#. p:.#
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          * 'e..'      ë*      xh*h%
                                                                                                                                                                                                                                                   .% :*% *.*':
                                                                                                                                                                                                                                                              %:
                                                                                                                                                                                                                                                                 N:  .#
                                                                                                                                                                                                                                                                   v(..;ê ee:e ee#p   p@.::#     ,'.           *x%%.%%qq% *..:&i..                e ep
                                                                                                                                                                                                                                                                                                                                                  *.e''z.:'e'               *%.hA%.w*q%* %:  :N:5%$(1.;:e#
                                                                                                                                                                                                                                                                                                                                                                                                    ,I   ,rêe:#p
                                                                                                                                                                                                                                                                                                                                                                                                               #pp:   ê ,'
                                                                                                                                                                                                                                                                                                                                                                                                                       .;
                                                                                                                                                                                                                                                                                                                                                                                                                         ''
            v.  .e.. .œ.2
               œ.
              pe'
                          .,*4.$.%               .>wz  . qlq %
                                                             hww
                                                               w  %
                                                                  %N%>:k
                                                                       . I
                                                                         4
                                                                         ,;
                                                          Nh%h:wz. . .*-**#
                                                                           :
                                                                           ##:##
                                                                               *:##
                                                                                  #: ê'. .
                                                                                         .  .                   .s1N.
                                                                                                                    ...vqhh
                                                                                                                  *..
                                                                                                                          %qqN  6N:%:
                                                                                                                             w*$.   :vII
                                                                                                                                       ,:
                                                                                                                                        zt####@#.##e#:%.#.
                                                                                                                                                         .er,.                   .%.z*.
                                                                                                                                                                                      ...v4hN%.w *  % .
                                                                                                                                                                                                      !> d$:
                                                                                                                                                                                                           ' t * # * #####
                                                                                                                                                                                                                       : ;'
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                           *.
                                                                                                                                                                                                                             .r#.
                                                                                                                                                                                                                                e'.            .k.  %
                                                                                                                                                                                                                                                  *..*
                                                                                                                                                                                                                                                    .Nhh%
                                                                                                                                                                                                                                                      . hh4w
                                                                                                                                                                                                                                                           w*  %%*:
                                                                                                                                                                                                                                                              *.  %>$l
                                                                                                                                                                                                                                                                     .I,l'.e#*:          :#;ê'.,.'
                                                                                                                                                                                                                                                                              #œ#4e##@####:       z'G.
                                                                                                                                                                                                                                                                                                 .#
                                                                                                                                                                                                                                                                                                               1%
                                                                                                                                                                                                                                                                                                                %4.
                                                                                                                                                                                                                                                                                                                   ..%A
                                                                                                                                                                                                                                                                                                                      :%%h4:.%
                                                                                                                                                                                                                                                                                                                             *%
                                                                                                                                                                                                                                                                                                                                 1Irbê.
                                                                                                                                                                                                                                                                                                                             %:>%:
                                                                                                                                                                                                                                                                                                                              .. *&zê
                                                                                                                                                                                                                                                                                                                                      :ê##
                                                                                                                                                                                                                                                                                                                                      #  :,:e
                                                                                                                                                                                                                                                                                                                                      #e#e.e##*##p
                                                                                                                                                                                                                                                                                                                                               e:
                                                                                                                                                                                                                                                                                                                                                 lee?.....':e.              zwzY....%%h%%4
                                                                                                                                                                                                                                                                                                                                                                                        h :%
                                                                                                                                                                                                                                                                                                                                                                                          * %.%  $ %1. z q '
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                           # #
                                                                                                                                                                                                                                                                                                                                                                                                             e#
                                                                                                                                                                                                                                                                                                                                                                                                              #,#
                                                                                                                                                                                                                                                                                                                                                                                                                e:z#
                                                                                                                                                                                                                                                                                                                                                                                                                   '    .
                                                                                                                                                                                                                                                                                                                                                                                                                        $
                                                                                                                                                                                                                                                                                                                                                                                                                        '$
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                        .#JJ:,...               ...  c..x                                                                                                                        x.'%*%%Nh%*w*
                                                                                                                                                                                                                                                                                                                                                                           ..
                                ...                                              .#:a#@..#,..                   .A. 'N  %hhh.œw ** * ***#.:#wê#*.''
                                                                                                                            %                                                                                   **e.#4#eê@    '.#               **.  %v   %*                               ## e#                  ''  N*%hk*                    ##*e''#''                    * *'*%    h%k** *'' @ a**###êeT'''
                 .C*
                   -#'
                     e#,
                       .
                       '.'
                     .;.
                       '.2:                                                                                                                                                                               '

              loow.p.
                    X,.'                                                                                                                                                                                                                                                '
             *****'
              +%   ** k'%'
                 . * C%.
                   * *.%.wwq
    .          +%.
             Kw.          'X.
                                                                                                                                                                                                                           .                                                               .                                                                                       '
            h*o>*   œ>%.
                  %w.  *.
                        *'%
                        >*.*.
                       >.
             v%
              0 ** œ*
                    * **  '.
               .7'.z.7.-.

            e**.
               e'
                œe.- ..
            '#+
              **@
               n .F'
                   w--J
                    '#'
                      .*e'                                                                                                                                  '
             **
              ---+
               * <e *'@'
               '       J*
                        '*'
        .        .T#.'.##-''
                           J,e.
                              e.''
                               #œ                                                                                                                                .

                  .%.w
                 .-w h'I,*
                         ..
                          w5h
                            %,
                             %.w.                               '
              ..
               +--Wv .-%.*.*
                <>.                                                                                                                                                                                                                                                     '
            *%
             *'*w
              %. ' o.wW
             *o..%
            kK  - œ%.
                   *.
                    **.
                      <'
                       N'
             *' x
            .N'
              -%
                    >,
                 *K*' >R
                       *,'
                  .- *%*< .
              'J-t.>JJ
             e*'.*.
              .e'  4 ee<. e-
                           g.
            e'eee
              .' wuâea.
                       *-@
                         .w'.                                                                                                                  .
             e4'gw
               *--.     e..
                       @+<.*J
               **'e-m ***-**2
                        w.     .
                 .>--O.;
                       '.'
                    GJ ee
                       %                                                                                                                                                                                                                                                                                                                                                                                             .
              .*.>w
                 >>%h%
                     *'
                       ...
             ***
               %.%ww
                   .*.a*%.      -%
                               wi
            w$*.
               *' +**
                 %*  aw*.
                       +*    . .
                                **'               .
             w@  .%  w%.   *  *
                              '
                              % * .
             **.
              .w
                %x.
                  -w>%
                  .   M.   M.
                     *'w..*,w.ww.
                                ..
               -D'Q:          '-.'
                            '*..                                                                                                                                                                                     :
               ..
                oJZ.- *>.-
              w.
               .ew   *'
                      -*
                    .@w  -...
            e*#'
             .e'
                 e* e
                 ..  --@.
                    e.a
               *n ...--J
            e**-.       .2                                                                                                                                                                                                                                                                                                                                                                    '
             .
             <m
              *k-.
               ---.@-' --.CRJ
                           '
                           e
                 ...--#*k*
                         ;#a.'.'                                                                                                                                                                                                    :                                                       g                            :                           :                            I

                     %.*xw %                                                                                                                                                                                                                                   #
               *QW>h.
                    *N%A
              aowwx..5..'
             .+*.>*
                  'w-%.>. *                                                                                                                                                                                                                                             .
            $
             $
             G
             *mu
                ow
               '-%wx.
                     w.wWn
                     %.
            %%,     > *.
                    >.. A...
                                                                                                                                                                                                                                                        p                /                                ;
             -#.
             ..J..
             e'
                 -'e'e'-..#.1.                                                                                                                                                                                                                                            Ns
            e*@' o * *'
                      *@'
                        .                                                                                                                                                                                            .
            r
            eo   *   ee*.*.'
                  4e+..-
             '.W..A
                 e*
                **'..@'
                      +-#
                      e-e.
              *---- eJ%
              *e-- * ''
                               '                                                                                                                                 .                          :
                     k-.
                 oo>..kw.hAL
              0**.
                 %%*-'
                           ..-'                                                                                                                                                                                                                                                                                                                                                                      #.
             %.
              w.>-*
                +*>*+' .wCkww
                     *.*
                       '&P%    Q
                               '                                                                                                                                                                                                                                        '
            *
            w** . *  .& G>.%Y.%'
                               X'
            œ>x,
              w%
               -xpo *.ov
            .%orQA.*.w>
                    %o *,
                       * <                                                                                                                                                                                                                                                                                                                                                                                       .
             w.   1.w
                    --% ..-                                                                                                                                                                                                                                                                                                                                                                        '
              ..0J7...:.--                                                                                                                                                                                   '
            'w
             e'
            .' 'as.e.e
              eo
              e
                      c..'.
                      eoœ.
                     e.
                                                                                                                                                                                                                                                                                                                                                                                      y           -z
                                                                                                                                                                                                                                                                                                                                                                                                        ;                    ,
            e
            y   œ
            -*+e.
            .
                 u
                 .v .y y-g
                      ... .t
            %*--.
               e.'
                 e..
                   .v@e
                      .r'
                        .-w-'J.
                  ... er,
                                                                                                                                                                                                                                                                                                                                          *                  S                    ;



             :*' oow*.a.ew             %.    .J' <       .'   ,p l@   œ.#@:              *.w
                                                                                           .qA
                                                                                             NN%:%%t..c'w    %.,.,.   ,##@p@'.'                    *:hh%hw*x          ''e'**##ê@* .                        *%hN*Nh.*'4n. '' ''  ';.   .?*##   .                      *%.h%*& .''n.      ,''.###:         e#weœ@e.':.':.%           .***qN*.'w ' .1.**###p.*                                                     *e%*h*''..
              *>*'             Nw...w:%w....' h*
                                               hh
                                                  l'  ''
                                                   i'-';
                                                       .ê.,
                                                          .-';.#*#,ê.###  e',.'
                                                                             :k:I: %:
                                                                                    ..
                                                                                  .:& .N
                                                                                       .*.    .Nw.q.'%x%.'  ''.  'ez    ##
                                                                                                                       /: *e#.
                                                                                                                             ,e
                                                                                                                              p# :' z.:   ...q.  *.
                                                                                                                                                qw  N.
                                                                                                                                                     h:4.%.'.x.%. ! '  ';
                                                                                                                                                                        'e...';.,#:
                                                                                                                                                                                  ,.##. e$@'
                                                                                                                                                                                           $ê>:
                                                                                                                                                                                              ê!z.s%b*:
                                                                                                                                                                                                      *N **
                                                                                                                                                                                                       %*l  %h
                                                                                                                                                                                                          ... kh
                                                                                                                                                                                                               .* %..x..hw
                                                                                                                                                                                                                         x*.
                                                                                                                                                                                                                           .' ...,
                                                                                                                                                                                                                                  '@
                                                                                                                                                                                                                                   ..''e##
                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                           :##
                                                                                                                                                                                                                                          .#
                                                                                                                                                                                                                                              e.
                                                                                                                                                                                                                                               .,@
                                                                                                                                                                                                                                                 $':@#
                                                                                                                                                                                                                                                     ''kl
                                                                                                                                                                                                                                                     ê:,
                                                                                                                                                                                                                                                         '%%
                                                                                                                                                                                                                                                        l..,
                                                                                                                                                                                                                                                             :.%
                                                                                                                                                                                                                                                              :%::
                                                                                                                                                                                                                                                                   .'N
                                                                                                                                                                                                                                                                .*%%
                                                                                                                                                                                                                                                                 $:.  N:w%
                                                                                                                                                                                                                                                                           %*
                                                                                                                                                                                                                                                                            %:''<.x4h'  ;,'';','.'...'.::
                                                                                                                                                                                                                                                                                     *' z               *,
                                                                                                                                                                                                                                                                                                         *#
                                                                                                                                                                                                                                                                                                          #ee*.$:/,#;fI
                                                                                                                                                                                                                                                                                                                      'I
                                                                                                                                                                                                                                                                                                                       ..q %.N  ..*
                                                                                                                                                                                                                                                                                                                             NN': qw :w  :k..c
                                                                                                                                                                                                                                                                                                                                         *%q.%'
                                                                                                                                                                                                                                                                                                                                       .&.     x%: . .,%'';ee.'.'.%,4:*:,#:e,>.,:e::':>,ê'/#t...'.%.!%q%<:N)'N.1N..*%.wq.*2N.*'..'Kxcx%'
            ww+'                                                                                                                                                                    :#:4,        .d  4%
                                                                                                         .
            $
              '
               >  >
                     '. '
                     *
                     .    7   h*'      *    Nxh *   ê  #     *      z:
                                                                     2ê*:1 :#ê*f..?:& K:h..
                                                                                          w .
                                                                                            *.w  :  xw %x    ;#.e.
                                                                                                           ..z   :.#..e:
                                                                                                                        .z..:
                                                                                                                            4ê:
                                                                                                                              a4
                                                                                                                                ,p
                                                                                                                                 z
                                                                                                                                 '
                                                                                                                                  :
                                                                                                                                  4.'.wl.
                                                                                                                                        :jK.Nw.wq
                                                                                                                                           qw    w .ow%..
                                                                                                                                                  .%      .'xx.:
                                                                                                                                                               .%% - .''#,:#
                                                                                                                                                                       .     ..* p4
                                                                                                                                                                                  .     ê
                                                                                                                                                                                        a :a      .tK wqNww.
                                                                                                                                                                                                            . >  4 .     h     '':,
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 #  , @     e.4
                                                                                                                                                                                                                                              e; a 1  a '   %w
                                                                                                                                                                                                                                                            .   v ww..*'
                                                                                                                                                                                                                                                                        % *.*  %  h   h *  #    #
                                                                                                                                                                                                                                                                                                '    :    *   ,1 4  ,    ?1*v   w N
                                                                                                                                                                                                                                                                                                                                  w .N
                                                                                                                                                                                                                                                                                                                                     *'       N.
                                                                                                                                                                                                                                                                                                                                               h .
                                                                                                                                                                                                                                                                                                                                                 %   e   #   #     *     *   >   a   a  4
            .%.   .
              wwxxe$          ..     %
                                l::hw:.   %  q  :    e  #  J
                                                      , ,###'    *  p.@'@'  e:..'...
                                                                                   '1
                                                                                    .           q  %
                                                                                              l :%%.x   %     : #    ' .
                                                                                                                     ##p#@'@     ,., ..I*.% %:4$l:**@*   %:% *x
                                                                                                                                                                      w,.w# :#   #p     @'e':,t','I.&
                                                                                                                                                                                                    *%         q
                                                                                                                                                                                                              . ::Nx       s   :F
                                                                                                                                                                                                                                .#.#/#
                                                                                                                                                                                                                                        @ .
                                                                                                                                                                                                                                          p..*@'ee.I    '.
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         ..,.&*pp**.      q  %
                                                                                                                                                                                                                                                                        A4%.%:       .  ,y:d##p.p.#     p.          .'..'
                                                                                                                                                                                                                                                                                                                        ..%q*mp*&A:%$Kx
                                                                                                                                                                                                                                                                                                                                         q %.    *    ,F# ##p#  #   p .  . e,I               .,'.& *w  *. w   &   .*'qq%
                                                                                                                                                                                                                                                                                                                                                                                                                     4: :K
                                                                                                                                                                                                                                                                                                                                                                                                                           *%. %'hx.&
              'h.N.9:.N.**:*%*:*o
             ..                *w ..
                                   ..
                                       %. ..          ',.#.  #.*
                                                             #  : ##   eê;:*6  z..4
                                                                               ,
                                                              e.###d . .sy:bwh**.
                                                                                   %$%%:*$*:*..%%.
                                                                                             *.p..
                                                                                                     ..       ..#:##  # #e'@;e#':z,
                                                                                                                  .#*..#####%ê
                                                                                                                                       .%$:
                                                                                                                              ê.6.I ..qyN::*:**.w.*.
                                                                                                                                                       :: q.   .          .#  g#  #.e#e#e        ..I$q%Np$pN*..::.
                                                                                                                                                                            .**..####%êê.6.t $.qN!%.*.*.     %*p4.
                                                                                                                                                                                                                       ...       .   ###.#     :ê/ê.       1$  %N:$ .
                                                                                                                                                                                                                                                               6
                                                                                                                                                                                                                                    .#*..##,e#;d##.: I.sq!*.*.**       *.#..
                                                                                                                                                                                                                                                                            %.% .'       '#.#        ####@e'@:e#'4tI..
                                                                                                                                                                                                                                                                                                   ..*..##@##q.z*6       %%:Nbw:%*%**w
                                                                                                                                                                                                                                                                                                                  ... 4.l.
                                                                                                                                                                                                                                                                                                                                        *%.q.. ...##.s
                                                                                                                                                                                                                                                                                                                                        .e4.
                                                                                                                                                                                                                                                                                                                                                                  #**...#e*,*e::4@e:  #....,%.:q)%N!
                                                                                                                                                                                                                                                                                                                                                                                   ,:6.. .
                                                                                                                                                                                                                                                                                                                                                                                                           $h$:*ww:***   .A.p.,
                                                                                                                                                                                                                                                                                                                                                                                                                       .*œ*.
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 48 of 55




        CERTtFICATE 0yCOM PLEI

                                  This certificate is aw arded to


                                  H E QN A-N N D IE H L

                                                       for


                    Y OUR M ONEY ,Y OUR e OA L-J
                      a.*

                                                                                       Januaa
            A. Gen ry              .                                                   Date
            Cam p Administrator
'




                  Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 49 of 55
              ...#-
              p:  e#@e
                     '*w                             xnip               .'èp.                            - -.w*                eee                                   G'x*              ee*.                                  >>                 @e #                                '..-p*                e@.                                ..x *              eee'
         .
          ..'
         'u:@e**@.'
          w-ee
             -2
              :e*#
                 * ,                         .*e*****wh.çl'. .'
                                                              '>:#:*e@*
                                                                      @'w
                                                                        @.                            .qe****hw%Nvq.. .'#?e'#*##@.*@w@.                      .qe***.*.:N%'1.. .'
                                                                                                                                                                               .e#:#e##@.**w
                                                                                                                                                                                           #'*                        *********wPN%*
                                                                                                                                                                                                                                   .:%''''zVê##'###+*
                                                                                                                                                                                                                                                    *.
                                                                                                                                                                                                                                                     #*                       ,.***e**
                                                                                                                                                                                                                                                                                     ww%N%%:%'' '>>:@e'#:#*#.
                                                                                                                                                                                                                                                                                                            @'w'                      ...'****%.*.%1'. '.''
                                                                                                                                                                                                                                                                                                                                                          êe#**p
                                                                                                                                                                                                                                                                                                                                                          ::# #.*
        j,ee        *#,##
                      # ::;:.xv*.%.
                          ##e'@*
                                    k44
                                      -.N%4*N
                                            *otw%&:*%:b.t'.
                                                     .K
                                                      %.    ...#$
                                                               . a$.; *:*:  **   @
                                                                              #.:# ##-
                                                                                 *,#:::
                                                                                           .
                                                                                          ##
                                                                                                  .
                                                                                              .4 %.%4-
                                                                                                     4.q.*N>.
                                                                                                     .      *..&p.p*. %
                                                                                                                      b
                                                                                                                    .wwq
                                                                                                                       .
                                                                                                                       .
                                                                                                                       .-
                                                                                                                        .
                                                                                                                        . '
                                                                                                                        'I'$,e$êe,
                                                                                                                           .      *e*
                                                                                                                                    * :
                                                                                                                                      *,
                                                                                                                                       *@
                                                                                                                                        #*##
                                                                                                                                           e.
                                                                                                                                           , -F.pyi %%.%q.:.qq.w:
                                                                                                                                                                .%
                                                                                                                                                                 *wkw:.K%N%..
                                                                                                                                                                            %..
                                                                                                                                                                            . '  ,
                                                                                                                                                                                 -
                                                                                                                                                                                 $$e:
                                                                                                                                                                               ...,z   *,*#..6*
                                                                                                                                                                                             z#
                                                                                                                                                                                                ##
                                                                                                                                                                                                 : ;##.
                                                                                                                                                                                                 #',
                                                                                                                                                                                                                *,
                                                                                                                                                                                                                 4-..:.*.*>.w*'px.
                                                                                                                                                                                                       *@ .*4 *%%h4%%
                                                                                                                                                                                                                                 .*.w
                                                                                                                                                                                                                                    $.p%...'
                                                                                                                                                                                                                                           ...'
                                                                                                                                                                                                                                            '.1$.e,
                                                                                                                                                                                                                                              ee   *e:
                                                                                                                                                                                                                                                     a;*,
                                                                                                                                                                                                                                                        *#
                                                                                                                                                                                                                                                         ##:,#;w. ..,..
                                                                                                                                                                                                                                                         ##
                                                                                                                                                                                                                                                                          -:q .M:o%*a%.:
                                                                                                                                                                                                                                                                                     .* w4j ..
                                                                                                                                                                                                                                                                                             .%
                                                                                                                                                                                                                                                                                              :.$
                                                                                                                                                                                                                                                                            %*:$***q.*'%..:l.gee##
                                                                                                                                                                                                                                                                                                  .$J,*e
                                                                                                                                                                                                                                                                                                       *e:
                                                                                                                                                                                                                                                                                                         *$e
                                                                                                                                                                                                                                                                                                         e*
                                                                                                                                                                                                                                                                                                            #:,:#,; .
                                                                                                                                                                                                                                                                                                                    ,      .
                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                          x%:q..*M%w1w.*w.*w:A1s*%b'''
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                           4%                         '
                                                                                                                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                                      , #$
                                                                                                                                                                                                                                                                                                                                                        #    ê:  *e   *,.#*@####:G*
                                                                                                                                                                                                                                                                                                                                                                         *#
                                                                                                                                                                                                                                                                                                                                                                        e**#
                                                                                                                                                                                                                                                                                                                                                                                    .
        1 *-e.l*..p.@*:  ee    .# *%&hx%%
                               V          * p**A   $q:N:*N1'%  ':$4eêêe:#p##Pe@qp@eT:'ê.e.$:*
                                                                                            e14:
                                                                                              t *&hhA%
                                                                                                     v**%@        %N  %p
                                                                                                                      :.,  .,
                                                                                                                         .,.
                                                                                                                           t    ê#: e#ppp#4#'#
                                                                                                                                             e#.
                                                                                                                                               #'@ .
                                                                                                                                                   l*
                                                                                                                                                    ..*:hx%% *. @p...4:N:%x q%i..,oe,
                                                                                                                                                                                    ,#pe,
                                                                                                                                                                                        :ew
                                                                                                                                                                                          #p  *#
                                                                                                                                                                                           ,opv 4: es #q            w: *    *::%*q1*%   :...:ê    #: ee*
                                                                                                                                                                                                                                                     #    :,###:,
                                                                                                                                                                                                                                                                *';#.h*v
                                                                                                                                                                                                                                                                  kq
                                                                                                                                                                                                                                                                   -   %h*h%.                             **.###.#' e#$
                                                                                                                                                                                                                                                                                                                   #e  %!*
                                                                                                                                                                                                                                                                                                                         %* %%%qx% * A .  $wq:&%4i1.j.;/geê,:ep#pe#,,#:pppg
                                                                                                                                                                                                                                                                                                                                                                          pp4#   ##.'
        yee
         .p.. *
              .  J
                 .
                 2.  @
                     e.#.
                       , .$ y R
                            .  '
                               .. .  c  .. *%.
                                        . q%h    $:
                                                 .          .I.#
                     #. . * ..NN .%::%:Jt:ê@#@# :: . è w.AN.%.*::.h1,ê                     .,
                                                                                            .
                                                                                            .   . Jx .
                                                                                                     . %  & N% N
                                                                                                               .  % N &:I     ;    : #:# #  .
                                                                                                                                            .      tq.
                                                                                                                                                     , .
                                                                                                                                                       tn ..w*. .N
                                                                                                                                                                q qw          %  .         #  p,w.
                                                                                                                                                                                                 .r
                                                                                                                            .ê:..#:#,#..%.* @' . %hh 4*%&&::ê:#@, : :. , .u.. ..qh. w ...:g...,... g,$.w  r$.  z z
                                                                                                                                                                                                                 h .. qq . q:
                                                                                                                                                                                                                            w ww   N.: q   Iv o
                                                                                                                                                                                                                                              g#, :
                                                                                                                                                                                                                                                  p  ,
                                                                                                                                                                                                                                                     ..#
                                                                                                                                                                                                                                                       p#
                                                                                                                                                                                                                                                        p,
                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                         g.p .
                                                                                                                                                                                                                                                             .#
                                                                                                                                                                                                                                                              .s.  .   . z
                                                                                                                                                                                                                                                                      ....%.  q p*
                                                                                                                                                                                                                                                                                 h &.
                                                                                                                                                                                                                                                                                    4wq%NwNq.:(,.;/,
                                                                                                                                                                                                                                                                                      %.
                                                                                                                                                                                                                                                                                   %%....q.
                                                                                                                                                                                                                                                                                h*x%          1,
                                                                                                                                                                                                                                                                                             %%
                                                                                                                                                                                                                                                                                                   :#.#p#,@
                                                                                                                                                                                                                                                                                                .tg.,a....
                                                                                                                                                                                                                                                                                                         #;,:
                                                                                                                                                                                                                                                                                                           :< .  #
                                                                                                                                                                                                                                                                                                                 .s $, b
                                                                                                                                                                                                                                                                                                                       u z x
                                                                                                                                                                                                                                                                                                                           h
                                                                                                                                                                                                                                                                                                                           x
                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                            .    * .
                                                                                                                                                                                                                                                                                                                                   . %
                                                                                                                                                                                                                                                                                                                                     % w .
                                                                                                                                                                                                                                                                                                                                         .     q                       ..*
                                                                                                                                                                                                                                                                                                                                                                         :gp. . .
                                                                                                                                                                                                                                                                                                                                                                                . N
                                                                                                                                                                                                                                                                                                                                                                                    '
          *
           w     . *..
                             . .. h.K.                                        #e # .e ' . %N                                           #e .''          *C Ah *                              ## .                 . *N                                   ## .                                              ## .., $.x...%*xh4w....y%I.... .#y#w.                                  ..s
              *-#, .
              .6'
                -#G
                  ''.e' '
                  *V #**.
                  .>''
                      N    . ..
                      x.%% %
                     w xh*
                      <.       .
         :>%.
            *. w>.w-
          *.*%.
              u* aax.
                   ww.wh
        $K
         %**  -
              '     *.*.*
                        '
         *h %'
             Vx w
             .    %
                  %'.*'*
                       *-... 1
          >.owa wxww.
                % .   >*'
                             9
          *-Q<-:œ
          .      '*Q'Qw.r
                        . ;
           ,* =J
               .Z'e *'
                     e*-e.
                         '
         .*
          po>*->
            '     eeo
               e eo.e'.4 ..
         ,e ee'**....
                  Fe'oe.* '
         e**n
         ''*
           eœ' ..œ
            ****    eee:
                     '#'
                     * **;
            *-*'* ..*..
             œ
             ..--  *'
                    ee
                ..#J'e*e'
                        e*e
                          . .
              '*WXI    P '
             . .w* **%*'
                 wXq
           . .>w
             O UV  h'
                    qw'l..
                    .
         K.
        ):%
           *%.--C
          +.
          *.>
            >. .
             mœ%%.
               hwwt
                    >*
               *'*G>. .'
                  o.. !
                       '*
                       w-*
        *  *'
            %.%-*
            .   4 K%%.%.N
                        'i-.
                        *      .
        tw%.
        b         G%.%V
         .%x.*'
         '.h. w%%*     . *%
                  w%ww.1
          J
          ;'-
            .'r
              oct..z:,..::::
                           !
                           I                                                                                                                                                                                                                                                                                 '
               g-      .:
                        ;: .
                           .
                           -  .
                        .  .,
        (*@'@eJ
              . ee     <ol
                        ee.' .. .
        k.''
        h  e*a
            'a*p-.yg
            e.    .2 '
         *e'
         ' e. *
          $
              '--J.
               *,.
                 -
                    '
                          .    .


                   !4
                    .l.*f
                        bf
                         J'
                          $''' 6                                                                                                                                                                                       .

            .%.
           **.
              w-%%,
              %.
                  *%Y''.'
                *%NY
                    .. <*
                    ' '
                               '
                               '
          *>*'*.**'*
               x %w,
                     *w*
         :-
          %op
           %.%..owwwxx
          * >.* &
                aN-wX
        *%
        .%*'
           .%*   >>.
                 . *>..
                      N.*      .
        ..%
          s@
          .>
              poox.
            w-*     Y
                    *'
                      %..
                       *.
                                                                                                                                                                        .                 :
           ..   o*'            '
           -2<<:.2w<
                   ..
          w''JJZ
               -.'JJ-
                    <          $
        Je
         W*'
           ee4e#eee
                -' @e.
                     .'
        ;e
        vee.
          . e '->.
          '       -J           '
    .   ïe
         %e#' **.-..'
             e'
             e.  'e. we
                        .FJ
                         2
                       '-'
                         -J
                               '
                               .
           **-*-        JV
           '.-.-.
              .--.e-.; .;'.
                          *.                                                                                                                                                                           1                                                 g                        I                        1                        I
              .*'.'- .
                     ;
                   p. *
                       .#œe    ë
              . ,
                .
                   )t,,.
                       4:.4)                                                                                                                                                                                                  j!p
              z'.>*X.* h%
            .w%>
              .>.
                x.
                 .Q.
                  x.
                   wN
                    ... iI     '
          .>.    -
                 .
          w.
           +..**
               x  hwh%'- t
        ,:
         *     . w-w      =    .
        w
        ,   w*
         .%**s%o  .. .
                 *'
        '.-*'    %.*p.@.'
               w%'
         .
         o%o*'
         wz. 1%
              'm-'*.
               Qww '.
                    '                                                                                                                                                                                                                                                                            j                                       l
                  r.
                   0-- '
         .*. ew @.-...                                                                                                                                                                                                                         N                                                                                            Ns
         Jeae #dF *p
        ).**@ .@e'
             e'
            @'      eee'
                      e.*'. '
         .%  e*ae@'
                 e'
                  ...-
                     ..     '
         îeeœ'          J
          '*'
           *.eem..r-;
             .-
          ***** **
                   e-  .
              .x-rF
               .e :'J J.#e
                    'e-  *.
                          :.. '                                                                                                                                                 R
                  N           .                                                                                                                                                                                                                                                                                                                                                  I
              Raa-wo
                  ..sp                                                                                                                                                                                                                                                                                                                                                          4
                               :                                                                                                                                                                                                                                                                                                        #
         :+*.
         J   %..
             %.+www  w>i*
         h**'
        k6 %*.
             *G*'
            .*
                 >w.>.>v. '
         *%.
           %.
            *>
             'h.w*V*' * .
         a* w* * '
         *              .                                                                                                                                                                                                                                      .
          .> z.vzx
          '
          .JJaZ
          ..
         .e   'e.J
                 -...
         .*+e@'*#œ'
                   -w-
                  .*
                     ...       '
                               k
        ppe*-
            ee eee'
                 *g  * '
                  e* . '
        '#' *@+.2 .
         .*
          .%%v---
                JJ                                                                                                                                                                                                                                                                               .           OS e r ,                                               0or
         **e.-.vV*--'J'

              G
              rJp
                vk,
                  '
                  t,
                   '
                   4)
            œzo.>wh N*h%x'
        )â.++wp
        /*v*.    . .e.%w.x%. ''.
                      ,.%
                                           '*.##
                                         .a.   e'e#@@@..            .q>*..'*%
                                                                            'w%%''*'             '%:,.#Têe#.e                    *e:*N**. ''
                                                                                                                                           ''*'
                                                                                                                                              '           *1.ù#####.@' ..             vp***wh%&1 2Y              '****#e'
                                                                                                                                                                                                                        #e'
                                                                                                                                                                                                                          .*.                .p>**:%hh%'*'*               *'* ###'##>*                    ** h:** *'*             '*'
                                                                                                                                                                                                                                                                                                                                    e *',#'
                                                                                                                                                                                                                                                                                                                                          '>*'                     **%%h'0
        1    .>**
                ...>.N:
                   '    ww.
                          ?%.'
                             .4hh $
                             h%    .*
                                    @.
                                     '.'... .%.
                                           ..  *:##
                                              .%* ::
                                                  : #:,
                                                      ::
                                                       ,,'
                                                         k.
                                                          ê'  .%!%
                                                            '..  1%:
                                                                   %.N
                                                                     N.*...N
                                                                           4. *:.
                                                                             e.  . ..h.
                                                                                     x
                                                                                    %x.t..
                                                                                         o       ..
                                                                                         b6%.,.$.y
                                                                                         v        ..;.#*
                                                                                                       #::e:
                                                                                                        ,# #.
                                                                                                            #pR:,*/,
                                                                                                                   ,:1t..
                                                                                                                        .. çbn
                                                                                                                          '!  b*N
                                                                                                                             %. %%'*%N.
                                                                                                                                   .#  :A*A2*
                                                                                                                                      %.       .h
                                                                                                                                             %.- k
                                                                                                                                                 c*
                                                                                                                                                  ''
                                                                                                                                                   '*.<J
                                                                                                                                                       'e''''.'
                                                                                                                                                          ,,  '%'. ;.
                                                                                                                                                                    .#ê#:,#
                                                                                                                                                                       #e #@
                                                                                                                                                                           *'
                                                                                                                                                                            #'
                                                                                                                                                                             ***I''%jç'%%%N%**%:%
                                                                                                                                                                                               :..
                                                                                                                                                                                                 .&%-..
                                                                                                                                                                                                      %%2%h
                                                                                                                                                                                                          'l'.'..'-
                                                                                                                                                                                                                '''',.;
                                                                                                                                                                                                                      ./,
                                                                                                                                                                                                                        #:w*
                                                                                                                                                                                                                           ,e
                                                                                                                                                                                                                            *e
                                                                                                                                                                                                                             #'e
                                                                                                                                                                                                                               'ee'#Iz.%11 %$N%*%.N. x*è'.
                                                                                                                                                                                                                                                    :q   .*42 l   .'
                                                                                                                                                                                                                                                               'Y*,#,
                                                                                                                                                                                                                                                                    &y.-.T*e%i,..
                                                                                                                                                                                                                                                                              e: #e
                                                                                                                                                                                                                                                                                #@#ê.d:'k
                                                                                                                                                                                                                                                                                        #.
                                                                                                                                                                                                                                                                                         '%
                                                                                                                                                                                                                                                                                          .j%*1*%%.*
                                                                                                                                                                                                                                                                                                   '.:
                                                                                                                                                                                                                                                                                                   %wN
                                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                      %A
                                                                                                                                                                                                                                                                                                       *N
                                                                                                                                                                                                                                                                                                       .%**-.
                                                                                                                                                                                                                                                                                                            %.4
                                                                                                                                                                                                                                                                                                              %2 .
                                                                                                                                                                                                                                                                                                                 0.
                                                                                                                                                                                                                                                                                                                  .1
                                                                                                                                                                                                                                                                                                                   .',;.'.*
                                                                                                                                                                                                                                                                                                                        *.::
                                                                                                                                                                                                                                                                                                                           ##,ê
                                                                                                                                                                                                                                                                                                                              :.
                                                                                                                                                                                                                                                                                                                               ,*e#'
                                                                                                                                                                                                                                                                                                                                ## @*
                                                                                                                                                                                                                                                                                                                                    ê.
                                                                                                                                                                                                                                                                                                                                     tl'z' %b%%%%
                                                                                                                                                                                                                                                                                                                                                *NN
                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                  *%%%qN
                                                                                                                                                                                                                                                                                                                                                       N/w:'..*'.*c
        ..
         .*
         b..
          ;.
            *
            *
           *%
            .
             %
            'N.'
              '.
                *
                . *
                  *. .*
                      .*. qq :
                             wê %*wrv''
                                      *',,:z#.
                                             #. 4
                                                .* 4p
                                                    . . ......,'.jw
                                                                  ...*..w  w .
                                                                             .. .%'%
                                                                                ..  %x
                                                                                     %.  *k...
                                                                                       . j,
                                                                                               ê: ,  .
                                                                                                     ,.
                                                                                                        .
                                                                                                        .. 4 .   .  .
                                                                                                                    ,ê..
                                                                                                                          .
                                                                                                                        ....
                                                                                                                           .
                                                                                                                             j
                                                                                                                            .. .
                                                                                                                               ..  w . w.%..x
                                                                                                                                       ..   qq
                                                                                                                                             q
                                                                                                                                             .hh.x
                                                                                                                                              eq  .  *
                                                                                                                                                   %*,
                                                                                                                                                    à.- ..#
                                                                                                                                                          , :z ,,... *
                                                                                                                                                                     p,d a$ #
                                                                                                                                                                            ,$.?
                                                                                                                                                                               ..''
                                                                                                                                                                                  *
                                                                                                                                                                                  .'.
                                                                                                                                                                                  , %
                                                                                                                                                                                    .$.%.%
                                                                                                                                                                                         h.N.%.w
                                                                                                                                                                                               ..
                                                                                                                                                                                                .%$q
                                                                                                                                                                                                *q: '
                                                                                                                                                                                                    :A
                                                                                                                                                                                                    ex .h
                                                                                                                                                                                                        v.w.* .,'
                                                                                                                                                                                                                ,#
                                                                                                                                                                                                                 %,y'
                                                                                                                                                                                                                    #.
                                                                                                                                                                                                                     #.#*
                                                                                                                                                                                                                        p,*
                                                                                                                                                                                                                          p#
                                                                                                                                                                                                                           * e
                                                                                                                                                                                                                             .#
                                                                                                                                                                                                                              ,..ê.'.'
                                                                                                                                                                                                                                     .*
                                                                                                                                                                                                                                      ..'
                                                                                                                                                                                                                                        %
                                                                                                                                                                                                                                        .$.
                                                                                                                                                                                                                                          %
                                                                                                                                                                                                                                          ,q%
                                                                                                                                                                                                                                            ..w
                                                                                                                                                                                                                                              $wp%>
                                                                                                                                                                                                                                                  %
                                                                                                                                                                                                                                                  .N*
                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                                     *1
                                                                                                                                                                                                                                                     q K%
                                                                                                                                                                                                                                                        %?
                                                                                                                                                                                                                                                         %hvh
                                                                                                                                                                                                                                                            .%>f
                                                                                                                                                                                                                                                               @ 1.''
                                                                                                                                                                                                                                                                    z,z
                                                                                                                                                                                                                                                                      '': #
                                                                                                                                                                                                                                                                          .*  *
                                                                                                                                                                                                                                                                              pqe
                                                                                                                                                                                                                                                                                4',e. ;, #
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                         ,*
                                                                                                                                                                                                                                                                                         p..
                                                                                                                                                                                                                                                                                           %
                                                                                                                                                                                                                                                                                           ..*
                                                                                                                                                                                                                                                                                             %h N.w%
                                                                                                                                                                                                                                                                                                   .h
                                                                                                                                                                                                                                                                                                    %
                                                                                                                                                                                                                                                                                                    .w*%.
                                                                                                                                                                                                                                                                                                      .. K*
                                                                                                                                                                                                                                                                                                          q%%ex
                                                                                                                                                                                                                                                                                                              A'
                                                                                                                                                                                                                                                                                                               .xr
                                                                                                                                                                                                                                                                                                                 tj.
                                                                                                                                                                                                                                                                                                                   e:z
                                                                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                                                                      ,.,
                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                         #p*
                                                                                                                                                                                                                                                                                                                           .*
                                                                                                                                                                                                                                                                                                                            p#*#
                                                                                                                                                                                                                                                                                                                               4:. '
                                                                                                                                                                                                                                                                                                                                   ,ë.'..'
                                                                                                                                                                                                                                                                                                                                         .*
                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                                                                                            .:%
                                                                                                                                                                                                                                                                                                                                              .%k
                                                                                                                                                                                                                                                                                                                                                N w:pw
                                                                                                                                                                                                                                                                                                                                                     N.h%*
                                                                                                                                                                                                                                                                                                                                                       w .*
                                                                                                                                                                                                                                                                                                                                                          44 %%
                                                                                                                                                                                                                                                                                                                                                            1%  h*.
               .N
                . * *   :    q*        #
                                       ' ## @     '.
                                                   ' e .     .          A   * .   K *         , , #   *. v e  e  ,     .   '
                                                                                                                           t  q   p  m       q    .       ...       .  w' ee e I  .    q   * q  .  j   ..        .
                                                                                                                                                                                                                 .   ,#    @..    ,  ,.      *        j qK  .       #,  ,    *0.e e e  . 1 .:  .  m n*    q               :   .'.
                                                                                                                                                                                                                                                                                                                                .. . .            p    *  q
                : . : %
              x%.:***..
             ..%b %*.p.
                       *  ..   '
                                         #*#.e
                                             *#.#
                                                *:#;
                                                   #:/ $$z  ..
                                               -.###%, >***.@   %s%N :$ :$ :*
                                                                            %*% 4*..' .#           .#@#.#:, #::    6I t.,
                                                                                                        .'.# #<6 . ..N::   %
                                                                                                                           Kq:N. . .. .#.ge::/..,
                                                                                                                       ******
                                                                                                                            ......                           .**..###:êêdf          j&%.qw.... .,,,.$#e$t.,
                                                                                                                                                                         l. I,q.%**..w..                              .. .
                                                                                                                                                                                                                         :. . .         .qq
                                                                                                                                                                                                                           ..ysstl:.:.q.h%%
                                                                                                                                                                                                                                          x.
                                                                                                                                                                                                                                             :::%w.. ...*,.*:e?$.',
                                                                                                                                                                                                                                           x,a*
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                               %.                             .*q....w,#we .):$:%.%..' '#
                                                                                                                                                                                                                                                                                         .#,:
                                                                                                                                                                                                                                                                                            %/
                                                                                                                                                                                                                                                                                             f,&
                                                                                                                                                                                                                                                                                               >N
                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                                 .%:
                                                                                                                                                                                                                                                                                                   %.
                                                                                                                                                                                                                                                                                                   . %**
                                                                                                                                                                                                                                                                                                     . ..:
                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                      .##.*,,#/'      $.'  ..1:.::.         14....'
                                                                                                                                                                                                                                                                                                                                      .;.'..:##.#e,'aêZ6..ns%.%$h*w$**m**4.
'




                  Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 50 of 55
                                                                                                               .w
              '..
               ...
                       ...
                 A..::>ee#@*#
                            'pl#
                               ,w,*.        .,'q.*4*w..*w>w%.Nw.&&.%b. ..
                                                   -
                                                                        ':,el#@#
                                                                         ,e    'e
                                                                                w.
                                                                                 .p..#*.           .*..'.wx*
                                                                                                           :wx*%  :%wN:.$%%..'ê.>.ze#ee'> .**                              sw . . .pge
                                                                                                                                                                     *..*..w*%:xv
                                                                                                                                                                                                  ':...
                                                                                                                                                                                     N 'ê:ê:#*#@*@p@..               :.*.*
                                                                                                                                                                                                                             ..%''
                                                                                                                                                                                                                         w**w*%</:q:N.
                                                                                                                                                                                                                                     j....#      >e#'@.'
                                                                                                                                                                                                                                             .::;.     #*@#w#...          ..*.*e*%**%*.%*w$%N..,.'.z
                                                                                                                                                                                                                                                                                                   ,.#
                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                      e'fe*#'
                                                                                                                                                                                                                                                                                                            ##*
                                                                                                                                                                                                                                                                                                              ##*#
                                                                                                                                                                                                                                                                                                                 @*e..
                                                                                                                                                                                                                                                                                                                                             x% '
                                                                                                                                                                                                                                                                                                                                   .q.%e*******$K'  $'  ï' :$..'z'     ee#.R#*.#.
                                                                                                                                                                                                                                                                                                                                                                  zê*e#*          #.v.
              -
              ..   - ..  4  6    #.. .     ... . ..   .  .  .  h  .     .
                                                                        . # i
                                                                            . t: . * ,., .    .    .
                                                                                                   . .. :..*.
                                                                                                           .  .      ..%.. , ,,.?..eê*:;..*,*@6*@#*.,,;.   .    .
                                                                                                                                                                hh.
                                                                                                                                                                  - .
                                                                                                                                                                    %q  . *w.*.w.N*.$.?%'
                                                                                                                                                                        .'.              '','t
                                                                                                                                                                                             ...,.: *.
                                                                                                                                                                                                     *p6*.
                                                                                                                                                                                                        #:..
                                                                                                                                                                                                           :,.
                                                                                                                                                                                                             .. . ..w.:q   .%.%9.
                                                                                                                                                                                                                         :.w     %.... 'v.,-,./,6e:.*,*,
                                                                                                                                                                                                                                                       .*..  .
                                                                                                                                                                                                                                                             #.#.     ' ..
                                                                                                                                                                                                                                                                         %. .
                                                                                                                                                                                                                                                                            41 *
                                                                                                                                                                                                                                                                               :.
                                                                                                                                                                                                                                                                                ...*.*..   %.   ,''.'
                                                                                                                                                                                                                                                                                                    .ê'&t,    .: ,# ,,:,. ,!,. ...... 4
                                                                                                                                                                                                                                                                                                                                      4.:.%tt    .%%....%.....
                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                              ,.-..?.# .#:.#:*#6*,,:,,
                                                                                                                                                                                                                                                                                                                                                                                    #
                                                                                                                                                                                                                                                                                                                                                                                    .,,..
                e  .
                   . z .a.#..,#.. k<
                     .
                     '                  , .x%.q...h.&...i1,,. ...   -. ,           ##,:,e û ,. .  <..              .'
                                                                                                                    *.                              :  :' .                                                                                                                                  .'                 .. ,:
             e.
              e.                       .                   '.:..    .... ,e,e e#....z:z,e,'e.        . ..
                                                                                             4.$ wx.'4.. qhw l,        .
                                                                                                                       ' . -
                                                                                                                           '
                                                                                                                           .'-
                                                                                                                             . ,  e  e   e  .     ..
                                                                                                                                                   .e e   F.$  .
                                                                                                                                                               '  . h . w .  n %  .
                                                                                                                                                                                  '  *  .'.. . ' e  e  ...   ''  r  %
                                                                                                                                                                                                                    x4:: .     '
                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                .  %. .  . . e  ee e  .     *
                                                                                                                                                                                                                                                            ,::e . .,h
                                                                                                                                                                                                                                                                     j'  .:
                                                                                                                                                                                                                                                                          x  q%
                                                                                                                                                                                                                                                                              ..  .. .
                                                                                                                                                                                                                                                                                     .  * x ..     -
                                                                                                                                                                                                                                                                                                   . ee  e e  e    . y e e
                                                                                                                                                                                                                                                                                                                         .   j.  h:  . .     ... p          .    .   . e  e  e  ...
                                                                                                                .%:
                   .
                   *.qep .:       .',.. lwsN.:.
                                             . .qN'      ..                                                                                                                                                                q**w%$
                                                                                                                                                                                                                                ::::.h(...,,?z,::ê:.*ê'
                                                                                                                                                                                                                                                    : * .,.#''' 'r' '*
                                                                                                                                                                                                                                                                     ' .:%h%'.*qq
                                                                                                                                                                                                                                                                                *%NN
             '*.e    .  .2     ' .. '  %'
                                        . - h.  .. N N    .  w  q... ., t
                                                                        ?',: :e.e . , . .%   #.  i%? . q ' q       NN::&d.,..
                                                                                                                            ,.?.4  :
                                                                                                                                   :  :e#.eê   .'e.-'1',' ï
                                                                                                                                                          h'$ '*
                                                                                                                                                               .w'N%-&%q'qhw.
                                                                                                                                                                          .*..::
                                                                                                                                                                          '      N.:   i.1../
                                                                                                                                                                                         ., ',eee:*:.e.p*..ê
                                                                                                                                                                                                           . ''
                                                                                                                                                                                                             '
                                                                                                                                                                                                             ,.
                                                                                                                                                                                                              ;
                                                                                                                                                                                                              ' 'l
                                                                                                                                                                                                                t' .h
                                                                                                                                                                                                                    .N
                                                                                                                                                                                                                     %%
                                                                                                                                                                                                                      -b'.
                                                                                                                                                                                                                        w                                                             .%N. %: ,t.'bl
                                                                                                                                                                                                                                                                                                   '4.:::e: :#*  .e...,.'1 'x; %%%%..-.%.
                                                                                                                                                                                                                                                                                                                :6'                      .*  N.
                                                                                                                                                                                                                                                                                                                                              %.$
                                                                                                                                                                                                                                                                                                                                           %.:w %.%::.%..:..,..,bt
                                                                                                                                                                                                                                                                                                                                                                 ?êtzz:ê*,ê:
                                                                                                                                                                                                                                                                                                                                                                           :.:: '..'.-'
                                                                                                                                                                                                                                                                                                                                                                                 .ê   .r
                .- .     ..  C
              ee... v..#,..%. .e /;..1 t  -4 .       w  w
                                       * .x.'.)xN.N%*w*..    . !.%& :/... 6 , .yy y6s  .';. .+ x.JzKê.    .4 qw.  .N w.:,h ., .. *. .. .  s  @ .
                                                                                                                                        . #:w. .. 6,
                                                                                                                                                   . .
                                                                                                                                                     ' SJ 4    x ê .  . .
                                                                                                                                                               .x. % K.K. .. K. .  : ,!  $.  tt yavy  yw6'- &$. r' -
                                                                                                                                                                                                                   . 2
                                                                                                                                                                                                                     .'w /. . . .
                                                                                                                                                                                                                          .x...œ.. K A .  . t t t,  . . . 6. .
                                                                                                                                                                                                                                                   . :,#e, ,'.'
                                                                                                                                                                                                                                                              .1  ek '
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                     - '  i
                                                                                                                                                                                                                                                                          %'
                                                                                                                                                                                                                                                                           .  .
                                                                                                                                                                                                                                                                              '/.
                                                                                                                                                                                                                                                                        .%.2:.4:.
                                                                                                                                                                                                                                                                                  * * *
                                                                                                                                                                                                                                                                                    *.&*N  N.h  t  ,tt t  .  .ê .
                                                                                                                                                                                                                                                                                                           ..4#:.e$.. . r-   . . t .  z q
                                                                                                                                                                                                                                                                                                                                ...<.%x%.. ''                ' ,     wt   *.#e:y:$...
                eeee JF                                     ' ' . .: êz .                                  . -. .. .                                          . .ê.       .. .' '- @.. :                ',.&. ' .%.2&                            '.

                   -?*v.z.,<'.
                             'x.,                            '
                  ww *xw% .
               a.C
                . .w>.*.*w*
                  %.
                         +.
                          %''.'' '
               >**.*' ''
              %>*>*v.*.l%w
                        *w%V
                           .<           ;
             K***%x,
                   * *%>.>.P
                   .
                              !         .
                                        I
             w%. ' **.**.*h
                *>>           '         '
                                        '
              Ax-w>*>*>*'
                 ...&.2...
              w--
             ee e*'.e
                   *  % e.
                         #'
                          *4*.
                             *          '
             w***.
             e'   .e-eo.
                *-a    .2 !
              **k' .@e-1
               œ---.  +-*Jl
                       <#

                  *.
                   %V'*S*'' '
                  .t
                   >h'
                     '
                     %'X
                       <*h%%%.'
                          h.
               ** %>>.QA
                       j..              '
                 %.m .wYxM .
              a*+.
              K*%,
             K*   %>.*.>.
                     ,
                    *wow
                      %.
                          >. .
                           a!.
                        *%%*'
              %%
               J.
                *
                o   *Gw*.  l@
                            ''
                             ..
             :* xa h  %
                      .   wm
                . ..n .x.'
                       *
               ..7..z.*.... I
               ee eee..,
            II
             eVeoee 4@V-.
                       e'*.J
                       '   .@
                            *. '
                               .
                                                                                                                                                                                                                                            ,
             hnw&eœaee..
              te' qw..'  .-S6
                         Y--J
                M*..
                  '--- .e> ' '
                *ee * ''
               . .w'e.oe #,'.           .
                            J',e
        '         4t2
                    (i
                     ...
                        '.'.6
                       ,.1 11..9
                         1.'   4:F
                               .3
                                .III
                                   F
                                   5'
                                   '1
                                    :
                                    .
                                    '
                       :ï x ..
                  .wh'*
               lo0x.  h''
                        C .t1
               p
             ':**.
               +.%--Z
                    * *-
                   %.  .%X' '.
                          .>q                                                                                                                                                                                                                                                                                                                                                        '
              K.*.*.
                  >*' awc  5f
            1v%*%* p.G
                   ' w%.ex
                      %%.
                       * h '
               YG *>h* wr 4'
            'w  * w%Y
               >'
              %.      * .'                                                                                                                                                                      I
               ..J1Z'e*o** 1
               *- *'*'
    .         ..
             ?e'
             .- o    ' e*.
                  @ Fe
                    *n ..
            lw  -4 wo
              e*-a ...a2
             '#'
             .we'
                .*'w#@.
                      wJg               .
             '*.---.
               œ.
                -...'r ''* -                                                                                                               .                                                                I                                                  .                        .                        .                        .
                    - e; '
                      . .--.
                  78
                  . 2t4
                   .1 ..
                       ,$'','                                                                                                                                                                                                        k!r
              *
              .           *'>'
                            .
            tj*
              :o%.
                 +>.
                   *x.
                   . *..w.ww%<*
              <*.
                x u
                  w
                  .   w
                      K
                      >
               Gn>* w%.
                       w %
                         .wx
                        *'N.'
                           .  .                                                                                                                                                                                                     /                                             /              g
            ..%
              A
              x.
               --.
                 %v
                  x
                  wx
                   xv
                    .%... .                                                                                                                                                                                                                                                                    j
              . -. ' -e .                                                                                                                                                                                                                                                                         N
             7.e'
                eea eeee.
                        *I'
            '1
             t*@e'
                 ?@e'
                    e-.*.               .
              .eee'
             .&    * w@.'
                        e-J
               *@'
               v  -e
                *---* veM
                          #J, '
                         elW'!
                  * ** '* .
                *e'
                . 6e.- eee' .                                                                                                                                                         .
                     J,ee
                 Cu.$.
                               .                                                                                                                                                                                                                                                                                                               #
             ?Kî*%.
               G    .>.4K*%.
                          %.W*.f '
               %* **Gœ%W.>.%.' .
              %xo'wx
             $.           >**.j
                            .
                 %x% *%*%%.%
                        o
             .
               .w          .*'
                             ' '                                                                                                                                                                                                                                     .
                .w
                 .Y-w-           '
                     .a.r-x.'
             .+#.  Fe'   e. .
             :* e. *
               **4 @* *'
                     .'*n
                        **' ':
             eee
              **w...g%%
              **-n    ' %
                       xv:                                                                                                                                                                                                                   .                                                         .            O S er y                                              OO :
                      .--.'
              *e.-.
                 e- .
               pe'    -.*
                        f'
                         *-
                          '.
                           . '
               'q.'.-pt
                     <*'
                       >;
                        e.#'d'
                             @e'
                    N'@a ' N,
                    Va%.
                       *
                        @.
                        '* .
                          %% %

              k+oYbv*%.  .-h**'.t.      '.   :#:êe@'
                                          '.#.     ,+:p,?' %:*.q qlœ:.% %NNq..xZ % ' #e'%ê    #'#/,
                                                                                                  ##@w#
                                                                                                      '::.,
                                                                                                          ê@ê  %%*:Kw.
                                                                                                                     N>.**w**:K%*.%c'z
                                                                                                                            %.%      'h' '' %''':#      ##4p*
                                                                                                                                                           # *>ee@:.;ê %%*:*:w***wh
                                                                                                                                                                                  A hA*4 *           af' ###e#  # * @p?ek%   '*%* %%hN%.         *h *'c'   4''.  ###,
                                                                                                                                                                                                                                                                    ## *A@:z@l'%':   *n* *:%4:M%*%1'%  '.1 # '%*'*.#ê###  ,#e*#
                                                                                                                                                                                                                                                                                                                              #e:ê@   'IkV. 1*:*:**h*.h
                                                                                                                                                                                                                                                                                                                                                     % h%&%'
             I*%***>1
                    $
                    *.
                     ***
                       N'
                        N :
                          .*& ''
                               xx%.
                                  ' à
                                    1.
                                     '
                                     ' ,
                                       '
                                       '.1 '
                                         zz' ê
                                           '.a#
                                             *#  #
                                               ##a:# :  :êzd
                                                           .':  wN..4
                                                             i<&:   ..*w
                                                                       .A*:qc%xqxt 2
                                                                                   #.1.$e;'....#
                                                                                               #.
                                                                                                .: #:p'     z.
                                                                                                             #1
                                                                                                                            h.*xjw4q
                                                                                                                                   x%w'z. p.
                                                                                                                                           ?.'.
                                                                                                                                              ..
                                                                                                                                               '*
                                                                                                                                                '..ey
                                                                                                                                                    '.,e*
                                                                                                                                                        #?:;6
                                                                                                                                                            #,:::e ,.:
                                                                                                                                                                     z.z
                                                                                                                                                                       '1
                                                                                                                                                                        .: :&.*    .%
                                                                                                                                                                                    *.qq..'  ê.%'
                                                                                                                                                                                          xxxw
                                                                                                                                                                                                ' . '
                                                                                                                                                                                                  !...1e''..%ê
                                                                                                                                                                                                    ;,        #, #@#@:
                                                                                                                                                                                                             .*      ,e:'1$::NN.**  w%.hw*.'     4.% '  ,' 11y
                                                                                                                                                                                                                            :.:vNvNw.,wN**..qq.A'&xxv.w ?. .
                                                                                                                                                                                                                                                              ..'ê
                                                                                                                                                                                                                                                              '  .*:##
                                                                                                                                                                                                                                                                  #.  #:a:,;    1:%1.NN:.
                                                                                                                                                                                                                                                                            es:..       :w%
                                                                                                                                                                                                                                                                                          :wN.wbh*%q%.'
                                                                                                                                                                                                                                                                                                      *xx.' ''
                                                                                                                                                                                                                                                                                                            *t
                                                                                                                                                                                                                                                                                                             h e!.
                                                                                                                                                                                                                                                                                                                 ey'ê'
                                                                                                                                                                                                                                                                                                                     .#.#:*
                                                                                                                                                                                                                                                                                                                        #w    :,a:
                                                                                                                                                                                                                                                                                                                            #.a
                                                                                                                                                                                                                                                                                                                                  e%ê'
                                                                                                                                                                                                                                                                                                                                  :.d..1
                                                                                                                                                                                                                                                                                                                                       ..$.:.vh
                                                                                                                                                                                                                                                                                                                                              &N   :%q%
                                                                                                                                                                                                                                                                                                                                                      w wq..'
              w.  >.4
                    . < *w
                         '  v1
                             4 Nx%v t
                                    'z
                                     .
                                   '*i . # # p.*  #
                                                  4ea#a#':
                                                         '.     N
                                                                w N
                                                                  w w >    44N * x ... .#  ,  .   * , a :,
                                                                                                        a  a !..!:
                                                                                                                 .  :
                                                                                                                    u oN4 w x      q  x&        . y  p p.  * 4 a a       h
                                                                                                                                                                         w
                                                                                                                                                                         .:w&N
                                                                                                                                                                             w.o..:
                                                                                                                                                                                  w>l  . :     .* .
                                                                                                                                                                                                  a .
                                                                                                                                                                                                    . ,  ;, .p .e
                                                                                                                                                                                                                .:
                                                                                                                                                                                                                 ..:a,.
                                                                                                                                                                                                                      ,:a!,..                              :
                                                                                                                                                                                                                                                           .ye : .w * .   y.     . ..w v        .
                                                                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                                                %h . ,'###p*e@ ','.'.','&.**'**q%%%:w '- #####peeee,*,h  xx '   .    ;
                                                                                                                                                                                                                                                                                                                     ; &p *           '.
                                                                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                                                        ':**,   vww**   % %I
            'wh
            î....a
                  *
                  .
                   >N * *.*
                          : .* .* % .
                                    .' ,# :y #
                                             : p Fe e . '.
                                                         .,..
                                                            . . .p  .
                                                                    ,*
                                               'ê,###e;e:'. 1b:.:N..q$
                                                                       . *
                                                                         q .:4 h * ' *  #'# # # p.e e e  e '. ''.q *  q  *  *
                                                                                                                            'l%   .:% p          : ; : ## p.
                                                                                                                                                           e e @ e  , '
                                                                                                                                                                      .'
                                                                                                                                                                       .'
                                                                                                                                                                        **
                                                                                                                                                                         .
                                                                                                                                                                         j : * *  '
                                                                                                                                                                                  v*q :A  * w        ,  # # # *pe e e e .'
                                                                                                                                                                                                                         .''
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            &. > * ,
                                                                                                                                                                                                                                   .  * * : % %                                                                                                1  *  * %%%, h
                                                                         *p.'                     ' .*
                                                                                                     /#.*
                                                                                                        #..e.#
                                                                                                             ####e::e::<ê
                                                                                                                        :ê$
                                                                                                                          ?e''.,1
                                                                                                                                %:.
                                                                                                                                  Ny:.w::**%*p
                                                                                                                                            .*%.
                                                                                                                                               .*
                                                                                                                                                *. ' .
                                                                                                                                                     #*,.#
                                                                                                                                                         e-,
                                                                                                                                                           .#
                                                                                                                                                            ##*
                                                                                                                                                              e#:
                                                                                                                                                                :d:
                                                                                                                                                                  ê6:
                                                                                                                                                                    :a$..$%:s::N.:w.:*.
                                                                                                                                                                                      %. A.%'                           '#*,.:
                                                                                                                                                                                                                             *.@###:e#e:t/ez$..:q$% :..:w*:w*N.w* %..
                                                                                                                                                                                                                                                                    %'           '#
                                                                                                                                                                                                                                                                                  *#
                                                                                                                                                                                                                                                                                   .#
                                                                                                                                                                                                                                                                                    ***
                                                                                                                                                                                                                                                                                      ..e
                                                                                                                                                                                                                                                                                        *#:
                                                                                                                                                                                                                                                                                          :#@
                                                                                                                                                                                                                                                                                            e##
                                                                                                                                                                                                                                                                                              :'##6..t1%
                                                                                                                                                                                                                                                                                                       ':.$w*:**%.w....%.
                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                         %' ' '@.*%*
                                                                                                                                                                                                                                                                                                                                   #*.#
                                                                                                                                                                                                                                                                                                                                     #.#***#:::ee<?6$..d..
                                                                                                                                                                                                                                                                                                                                                         1.%$
                                                                                                                                                                                                                                                                                                                                                            :w*:w*%**
                                                                                                                                                                                                                                                                                                                                                                    %.*..-M
                                                                                                                                                                                                                                                                                                                                                                          1p
                                                                                                                                                                                                                                                                                                                                                                           ..
                 !%'
                   ..*.:.q.%'                             '
                 '>N&w.w*w**.4
                             ..*                *.#.p*
                                                     .#
                                                      ##
                                                       d#:.S ..
                                                        <ê    >%>:N.w****.                                                ..' %>                                      .'..:    . **    ....*.                                  .#
                                                                                                                                                                                                                               .#:          .. %. .%Nw          ..*.                            .'.. %.yNN:                                         .' s
        Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 51 of 55
  '.-.*:
       +.'
      ..
       . -e'
           ,#:e*
           ;   #:
                ###
                  #*@e*#
                       @#
                        :
                        *'*e           .à:*S
                                    *4.q    %*h:w
                                                %*$'
                                                 NN %'%
                                                   %q '. ..z$>:#
                                                               #ee*
                                                              p*  #;#**:#w#          *.e*
                                                                                        *-*
                                                                                          *w%*NN%:
                                                                                                 -%
                                                                                                  '' 'ê'?,#:#e#.'
                                                                                                                *@*@
                                                                                                                   '.          .**.
                                                                                                                                  *-1
                                                                                                                                    ww*.%*N
                                                                                                                                          :'q
                                                                                                                                            ï.b   '.z$
                                                                                                                                                     ?:ê
                                                                                                                                                       ê##4#+#***.
                                                                                                                                                                 w'*         **.%.*.
                                                                                                                                                                                   .%$
                                                                                                                                                                                     $*.
                                                                                                                                                                                       :$q
                                                                                                                                                                                         '%
                                                                                                                                                                                          '. ' .z''êê,
                                                                                                                                                                                                     >:#,#,#e@,
                                                                                                                                                                                                              @.#           **%
                                                                                                                                                                                                                              **t
                                                                                                                                                                                                                                *w*.
                                                                                                                                                                                                                                   <:
                                                                                                                                                                                                                                    '$9
                                                                                                                                                                                                                                      ''' .''*e:#e
                                                                                                                                                                                                                                                 '#,#.@
                                                                                                                                                                                                                                                      @'*#.            e***. *.
                                                                                                                                                                                                                                                                              *.
                                                                                                                                                                                                                                                                               q%'' ' ':#:e,#e@.*#w
 i
 ,.
  e.   *
      .. e
         .
         e.4  e'*p.# *#:#:y'.
                           .
                             '+* .h
                                  .k
                                   x:.
                                     *.. *$.
                                            *.
                                             ww4.w
                                               , .x:
                                                  .K
                                                    .b'
                                                      ..*
                                                        a.$.;      ..#
                                                                     **
                                                                          ,.#;.
                                                                          : ,, hq  .;
                                                                                    :.q
                                                                                      ...  .
                                                                                           w&Nh:.$.
                                                                                                  %..
                                                                                                    '
                                                                                                    ',.
                                                                                                      $
                                                                                                      ..
                                                                                                       $,;*e.
                                                                                                            z#.
                                                                                                              :#*##,,
                                                                                                                    #;
                                                                                                                     ,#
                                                                                                                      . h.ftw.
                                                                                                                            .l
                                                                                                                             %...:w  w.h:::
                                                                                                                                        *N  .%
                                                                                                                                              ':.
                                                                                                                                               .,,1
                                                                                                                                                  .$.::****.##   ,#,,;
                                                                                                                                                                     .
                                                                                                                                                                     , . *. *
                                                                                                                                                                            .
                                                                                                                                                                            :.
                                                                                                                                                                             ..
                                                                                                                                                                                *.
                                                                                                                                                                              ..>  ww*
                                                                                                                                                                                         .
                                                                                                                                                                                         q1
                                                                                                                                                                                          ... .
                                                                                                                                                                                              .S
                                                                                                                                                                                            '.. .$:*e  a:*,
                                                                                                                                                                                                          4#/:
                                                                                                                                                                                                          .
                                                                                                                                                                                                                *;. . ,q
                                                                                                                                                                                                                 ,, '    e%
                                                                                                                                                                                                                     >. .%
                                                                                                                                                                                                                           .q
                                                                                                                                                                                                                          .. :w  %$
                                                                                                                                                                                                                                 >.wN.:
                                                                                                                                                                                                                                      q3%.,'
                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                        .   '
                                                                                                                                                                                                                                            .$
                                                                                                                                                                                                                                           .# ,:*:
                                                                                                                                                                                                                                                 4, *:
                                                                                                                                                                                                                                                     .4e
                                                                                                                                                                                                                                                       #.#:,,;:. ..  l..
                                                                                                                                                                                                                                                                      %
                                                                                                                                                                                                                                                                     qN.:$
                                                                                                                                                                                                                                                                       .  1w.w:
                                                                                                                                                                                                                                                                          w    :$
                                                                                                                                                                                                                                                                              w%$.b
                                                                                                                                                                                                                                                                                  %.
                                                                                                                                                                                                                                                                                  .' .
                                                                                                                                                                                                                                                                                   ..'$
                                                                                                                                                                                                                                                                                      .z$
                                                                                                                                                                                                                                                                                        'ê
                                                                                                                                                                                                                                                                                         >: .#
                                                                                                                                                                                                                                                                                            z *, *.#
                                                                                                                                                                                                                                                                                                *#
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    #;
                                                                                                                                                                                                                                                                                                   /: :6 .
 :'ee  eo  a   '
               *.
                '  p y.
                      e  ê
                         r
                         '
                         ..'
                           :#
                            , !
                              #
                              . r
                                '*v
                                  *'t%
                                     '
                                     '.*.* %N*
                                             hN :w:N  i'.;. ,
                                                            ê e
                                                              :e
                                                               :*#e
                                                                  .p
                                                                   , p
                                                                     , y4..:
                                                                           #z
                                                                            'ye
                                                                              ,
                                                                              .
                                                                              .'y
                                                                                #t%%
                                                                                   h.
                                                                                   <
                                                                                   xN
                                                                                    *.> *
                                                                                        % n
                                                                                          N*p
                                                                                            .
                                                                                            . .
                                                                                              :
                                                                                              .N
                                                                                               w.N
                                                                                                 %.
                                                                                                  q(
                                                                                                   :..i
                                                                                                      ,.
                                                                                                       ,:e
                                                                                                         :
                                                                                                         :e
                                                                                                          :#.
                                                                                                            #
                                                                                                            . p
                                                                                                              ,v:a
                                                                                                                 #.
                                                                                                                  1
                                                                                                                  .<,
                                                                                                                    :
                                                                                                                    ''
                                                                                                                     ,
                                                                                                                     .y
                                                                                                                      '
                                                                                                                      ,e
                                                                                                                       e
                                                                                                                       . 4
                                                                                                                         j
                                                                                                                         .
                                                                                                                         1
                                                                                                                         .
                                                                                                                         .
                                                                                                                         %.
                                                                                                                          ' .
                                                                                                                            %
                                                                                                                            %
                                                                                                                            c%.
                                                                                                                             .
                                                                                                                             %'
                                                                                                                              K
                                                                                                                              ..*.>
                                                                                                                                  %.q*
                                                                                                                                     ' .
                                                                                                                                       p
                                                                                                                                       %.
                                                                                                                                        .
                                                                                                                                        : :
                                                                                                                                          N%&
                                                                                                                                            :.(
                                                                                                                                              % ' .
                                                                                                                                                  .
                                                                                                                                                  ,..:
                                                                                                                                                     #e
                                                                                                                                                      ê
                                                                                                                                                      #e;e
                                                                                                                                                         #
                                                                                                                                                        #. p
                                                                                                                                                           e p
                                                                                                                                                             :  *
                                                                                                                                                                y..
                                                                                                                                                                  :,
                                                                                                                                                                   .'
                                                                                                                                                                    .,
                                                                                                                                                                    6.
                                                                                                                                                                     .'
                                                                                                                                                                      e
                                                                                                                                                                      ' m
                                                                                                                                                                        1
                                                                                                                                                                        .
                                                                                                                                                                        lJ.
                                                                                                                                                                         h2k
                                                                                                                                                                           x
                                                                                                                                                                           x%
                                                                                                                                                                            '
                                                                                                                                                                            %
                                                                                                                                                                            %.
                                                                                                                                                                             *:
                                                                                                                                                                              9 *
                                                                                                                                                                                :
                                                                                                                                                                                **
                                                                                                                                                                                 :%%A.
                                                                                                                                                                                     p
                                                                                                                                                                                     ..q
                                                                                                                                                                                       .
                                                                                                                                                                                       $..
                                                                                                                                                                                         ..
                                                                                                                                                                                          4
                                                                                                                                                                                          ,
                                                                                                                                                                                          &..
                                                                                                                                                                                            , ,
                                                                                                                                                                                              .;
                                                                                                                                                                                               ..
                                                                                                                                                                                                ,ê,:zpe
                                                                                                                                                                                                      ,.
                                                                                                                                                                                                       :
                                                                                                                                                                                                       # e'
                                                                                                                                                                                                         pp.
                                                                                                                                                                                                           :.:
                                                                                                                                                                                                             .v #,
                                                                                                                                                                                                                .
                                                                                                                                                                                                                .z
                                                                                                                                                                                                                 z
                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                  r.
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                   . *
                                                                                                                                                                                                                     +
                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      . *
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                        x
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                        *x.
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         %%:
                                                                                                                                                                                                                           ****
                                                                                                                                                                                                                              *hlq
                                                                                                                                                                                                                                 %.
                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                  %:.%
                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                      ..(. .
                                                                                                                                                                                                                                           ;.p
                                                                                                                                                                                                                                             ,e
                                                                                                                                                                                                                                              :ê e
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 #e
                                                                                                                                                                                                                                                  #ee4
                                                                                                                                                                                                                                                    #:p*,.:
                                                                                                                                                                                                                                                          .êz
                                                                                                                                                                                                                                                           .'#
                                                                                                                                                                                                                                                             ' .
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               , )
                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                 *-
                                                                                                                                                                                                                                                                  .%*
                                                                                                                                                                                                                                                                    h
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    2.
                                                                                                                                                                                                                                                                     %%
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                                       . *
                                                                                                                                                                                                                                                                         %*
                                                                                                                                                                                                                                                                          :*
                                                                                                                                                                                                                                                                           % '
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             .p
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                               N.
                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                %.
                                                                                                                                                                                                                                                                                 q.
                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                  :.. ;
                                                                                                                                                                                                                                                                                      #.
                                                                                                                                                                                                                                                                                       :,e
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                         êe#
                                                                                                                                                                                                                                                                                           ;e:e
                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                             #: p.
                                                                                                                                                                                                                                                                                                 p*
                                                                                                                                                                                                                                                                                                  '.:zz.
                                                                                                                                                                                                                                                                                                    .'  ,.
 ,*.*@o.w.+.
           a.#.    .
                 .c>
                     :
                     w
                     ga
                       ,
                       .*.
                         .
                        ,.
                           ;
                           .  .+. -
                                  4 . z x
                          ',.x,. .x.:.q*.
                              .          h . :
                                             4K )N 4
                                                   . l
                                             .%.w .:z#
                                           .w.         '' #   ; :  :
                                                          .6a*#.#.4### :  .
                                                                        y#*Ie'
                                                                             1 '
                                                                               .*'
                                                                              '' ' -
                                                                                   )' #
                                                                                   xC'N N4
                                                                                        NN  **
                                                                                        %%w.%@.. &j
                                                                                                  , ,' # :
                                                                                              h. $l%...*#, : :,,  e, .;
                                                                                                                      ,.
                                                                                                               ##:; #' 'x6   x.
                                                                                                                              ' . h
                                                                                                                                  % q
                                                                                                                                    h
                                                                                                                            ' :q::h%*@h
                                                                                                                                      v *. & j q', t 4: .. # .
                                                                                                                                        ... ..a..,##eg. * %.*%%.%t  .c  .
                                                                                                                                                                        ,1 z ..
                                                                                                                                                                              %h%.* *
                                                                                                                                                                                    ww N: :%,  ê ,   ,
                                                                                                                                                                                                     .,
                                                                                                                                                                                ***.w.. ., .œ,#,2e,..e.
                                                                                                                                                                                                       w#:  x
                                                                                                                                                                                                            w  ,
                                                                                                                                                                                                               , .$
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                  .  <f '
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        .t
                                                                                                                                                                                                                         .:.%%% w
                                                                                                                                                                                                                                **
                                                                                                                                                                                                                                 w ). :l ' '/; e .  np 6 '  t$    . x
                                                                                                                                                                                                                        h..*%*&$&*ax..%z'.,a.#*,#p.,.*.e#' hx...*wq*h '
                                                                                                                                                                                                                                                                      ..x%.N %
                                                                                                                                                                                                                                                                             .%w.
                                                                                                                                                                                                                                                                         . .w.w.,hl. :z.,
                                                                                                                                                                                                                                                                                        .,*@ .###
                                                                                                                                                                                                                                                                                            .-  :y,
                                                                                                                                                                                                                                                                                                 #ê
                                                                                                                                                                                                                                                                                                  w,',
                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                       e '
                                                                                                                                                                                                                                                                                                      ..r,'

         J.. .
      . .6
         -'w
           w*-%w  x%<'      .
    /.  *>%  x
             %,.
               'h''''.
  'y..
   '  %R
       >Yw
     o%. %>+** ww%*'w*
                     '
  g%. . oxw>.
 lv.<%.           x; '
 '   . *'*'
 %K
 1*Y
   *%.'
      op%wh
            %*'
           %' *'*
                'Y*
                  ''-' .
                       '
  .*  wp   %**
          w-*'wp... v
   >..'.
       .-c
         -...:..
               ..
  1..
    *' w . *Je'
        -.
        ..     .- ' '
     '*e'
    @@ .. *
       o    em-e
           #,
            '   e.
 Ie*.@.    @-*n. .
  e
  P.e
    pea
     'ee r*g'yg**           .
  Pe'
   ee'
        ' e -e'
       .aalq.-'
            '  -*J'
               '  ;         '
   *œ'
     APpo -Y# -.            j

        Cvs
         *-+'
            .wI
              @                      .

    /leex>..*
    Yi>*->' ''                                                                                                                                     '
    @ v >W*
  gowx.       wu
 .K
!* *v.%'%
        ',e œ.ww'
              ..-5 2
 h* *. op%G* w*.@* ' '
              .
  w%*    **  * ' .' '
                                                                                                                                                                                                                                           .
 .
 ..w-%*%* w%.
          '
               *.
             *.*
             .
   *<-..
      -' .*7:Y
             '*'
 ,.#.
    m'. e.*'
           #n '
J/w#'
  @
 ey*e
     #o'
    ee
     w'*w
       e @,
         e eee
          e*
          e'
          '
          gy
              .
              **
             'g
             -  '
             *
 e*ee'
     ew
      ..e...
     e'  .--J
          .-.%.            .
   *0..... +r.

        %.4*
          .,.
            <
            ..
             .yN
      .Y
       >ww*hX%.
          wh  *wK
              Nx.
                  '
                 .'
    a-.
      * *.%%
           .-''..   '
  t
  :'
   *.%.
    *.*%'**'*'w-wX*-' I
 %%'   x
    %*.*,w.'a..
       '.     %w  c<' '                                                                                                                                                                                                                                                                                .
1h%'    *œ**'
        *      %'%'
                  *X'
    *.%        *   q*. '
 ï%ww-%Gxx.
 w             .%..                                                                                                                                g
    ->.:.-:% .
   '-..
  .a  e - -G
:@
  W **e **
 e*eœ'F'
       **#
       e*'e**
.e *-      '*
ïe**'
  o o'
    -e
     .aw.-
         -.rJ
         '  .2 .
)%*--.    œ'e-#
              *'
               J '
  *---. eJ#-
  '...#.....                                                                                                                                                 1                                        e                   :                    :                   :
      .J..*e
     c.'
       :*...0'..oNg                                                                                                                                                             #
    . 4.. > %h%.
  $+
   .*>..%.* %>
rw%x,        .wk,
    . .x,w%<. :
                .-2
!Kx*.
    M*%'%'*''
!*.%
   ..
  %.
    .
I1sx.
    N.
      .*ww
      4  %,
         .w>
           .w
         xx.
            .
            z.
             v,
            %m.
                                                                                                                                        /                           /                                                         /            /
    w-a ww*
         :.---             .                                                                                                            Ns
j,.
.  e*.
     .-4e- e'   e'.
                  *. '
ik.
  v
  v e'ee..ep.....wp-a
  %ee'
    **' -..g* ....
               'e#L'
  **--. œ>

     C.Y'4.*J@-u.*N
     z.'
       C-%Khw'w%.%'A.5h'h.' ''
                                                                                                                                                                                                                                                                       ;
    eo%w
 ?'.+ *'*-***.Q*      .w' .
 jw .%
  Kw>+ %.
       .x*whwwxx-A      Al .
  *   x
1%v%* m >
        ,   a
           &>.  %   ex
                   *.**                                                                                                                                      .
 .w.* * *wm  **
             .    .%     ''

 ?e'
.. eo      **'
     . ee. œ.-e*. '                                                                                                                                                                                                                                                            -     .
;.p.* e4
      * .>...Goe'..
 ieo
  ..*y@'
  *
        .e
       ea
       k...v-
                .J;.. ',
          .e.'-.*'                                                                                                                                                                                                                     .            S e             y                                r
    .      I..
          *1*.*           '

 /:>*.%pewh.*.Jw œ'.:;#ê.. . ..p...h:*:..'w '''                  .;,#:#:.. . ..p.*4:%:%'2h e''êê#*
                                                                        f.
                                                                         .-
                                                                          *ê.'&..:e#:  #.e
                                                                                         e:Re '%%q
                                                                                                 :.N4N.*                    **A*:%''4' '   *1 ,'ze'eê
                                                                                                                                                    '*w - '- **4hhA<l .'* e$ .:#,@.*      'w              p*4-
                                                                                                                                                                                                             h'Nh*'.*                                           '#''.'yê#
                                                                                                                                                                                                                                                                       .@-*w          'h'*...'c
                                                                                                                                                                                                                                                                                    %*q
l:*.
   >*
  %>.
     >w JN.
    *.
     .
     'xxNw
              .
              .2.x
         wwvK1.
              x
              q  .h.  *'
                   x. q    e.'z
                      .u,;1.  $z',
                                 .yep
                                    ewê:
                                      ':
                                      .#*e
                                          ,*@
                                         a#.*e
                                              'ê?,
                                             ê:  z,%
                                              :###''
                                                    %:
                                                   d!
                                                    q: ..:
                                                     1:::.w
                                                        ::
                                                           KA..
                                                          ..      .xxhN
                                                           w%o.%4.h
                                                                  x   <...
                                                                         tpie.,:#..
                                                                           .        :/:
                                                                                  .y*
                                                                                    . ,,
                                                                                      a#o
                                                                                        :::ê#,(
                                                                                              ,,k.%&qq   .qw
                                                                                                       ..x
                                                                                                         . qhohe%q.
                                                                                                                  .
                                                                                                                  .x4%%.x'j.
                                                                                                                  x
                                                                                                                  h.
                                                                                                                           *.
                                                                                                                            .,
                                                                                                                           A.
                                                                                                                            k..;'.
                                                                                                                                 .%#
                                                                                                                               .$.
                                                                                                                                 y
                                                                                                                                 :
                                                                                                                                 .
                                                                                                                                   .Z#:#
                                                                                                                                  ,y#
                                                                                                                                       '.
                                                                                                                                     .#.
                                                                                                                                        e*@@
                                                                                                                                       ,p*
                                                                                                                                         #
                                                                                                                                              :.
                                                                                                                                          ::ê':
                                                                                                                                              ,#
                                                                                                                                                .%:
                                                                                                                                               ('1
                                                                                                                                                 .
                                                                                                                                                  f*:
                                                                                                                                                 !%%%
                                                                                                                                                     **:*
                                                                                                                                                    :.:*
                                                                                                                                                        A<%.
                                                                                                                                                       %N:
                                                                                                                                                           h*.%' *z'''.
                                                                                                                                                         w**%.
                                                                                                                                                             q
                                                                                                                                                             .*
                                                                                                                                                              %<
                                                                                                                                                               C:?
                                                                                                                                                                 vM
                                                                                                                                                                  !
                                                                                                                                                                  .1,#
                                                                                                                                                                        ':,
                                                                                                                                                                          #:#,*e:.t*'z1%*1
                                                                                                                                                                     ''.eê*.
                                                                                                                                                                           :###
                                                                                                                                                                              :eê/:#ll
                                                                                                                                                                                     .%
                                                                                                                                                                                      '
                                                                                                                                                                                      :%%
                                                                                                                                                                                          *N
                                                                                                                                                                                         kN
                                                                                                                                                                                           p%NqNw%
                                                                                                                                                                                          :N.:
                                                                                                                                                                                             %hN
                                                                                                                                                                                                 N.
                                                                                                                                                                                               w*q
                                                                                                                                                                                                  .)
                                                                                                                                                                                                 *x
                                                                                                                                                                                                  'k
                                                                                                                                                                                                    h. p
                                                                                                                                                                                                   .<%%
                                                                                                                                                                                                       .. 'rz
                                                                                                                                                                                                       -....
                                                                                                                                                                                                       .
                                                                                                                                                                                                            ...: ê #,#*
                                                                                                                                                                                                           ,,..z#p,
                                                                                                                                                                                                                 .#  #e:
                                                                                                                                                                                                                  .,#:
                                                                                                                                                                                                                        .#.''&
                                                                                                                                                                                                                       ;ê:'l'.
                                                                                                                                                                                                                              f*
                                                                                                                                                                                                                             :%
                                                                                                                                                                                                                              $:
                                                                                                                                                                                                                               9$*:
                                                                                                                                                                                                                               1:
                                                                                                                                                                                                                                &
                                                                                                                                                                                                                                   . %.
                                                                                                                                                                                                                                  %h
                                                                                                                                                                                                                                  %:.
                                                                                                                                                                                                                                    N$
                                                                                                                                                                                                                                      %%c.
                                                                                                                                                                                                                                     w.
                                                                                                                                                                                                                                         .chw/
                                                                                                                                                                                                                                      $Kq.
                                                                                                                                                                                                                                         * x
                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                             *x
                                                                                                                                                                                                                                             #
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              ).
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                               '&e
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                 ..e%;.:,,
                                                                                                                                                                                                                                                ,e#
                                                                                                                                                                                                                                                  ,#w#
                                                                                                                                                                                                                                                         ##e;
                                                                                                                                                                                                                                                       *:#o:e#
                                                                                                                                                                                                                                                              **z,,
                                                                                                                                                                                                                                                             êe
                                                                                                                                                                                                                                                                  e,
                                                                                                                                                                                                                                                               z(..
                                                                                                                                                                                                                                                                   $1
                                                                                                                                                                                                                                                                    q)***qw
                                                                                                                                                                                                                                                                      N:.
                                                                                                                                                                                                                                                                          N %%x.
                                                                                                                                                                                                                                                                               %%.
                                                                                                                                                                                                                                                                           q$ww.
                                                                                                                                                                                                                                                                                 .?
                                                                                                                                                                                                                                                                                 x%.
 w %*   %*
         .  <  w. .
                 *:%:h. !
                        .>
                         '''',
                             .'.*   . . a,.   wK.
                                                www
                                          ..,..% *'   *
                                                    x1:. x
                                                        .h *    y.
                                                         % e't '#.
                                                           .      #
                                                                 # :*    .
                                                                         , a.,.     *qww
                                                                                .,...%*,    q
                                                                                          v*.4 x
                                                                                              .% ;
                                                                                                *z*2 ,
                                                                                                     , , .
                                                                                                  . #ê,#ypp' , a ;
                                                                                                                 . ..,'I*w ww>
                                                                                                                       .*.w4*.4 4 h
                                                                                                                               ..:%x w
                                                                                                                                    *' @  e :
                                                                                                                                            ,;
                                                                                                                                       '.4 '#,
                                                                                                                                       .       .
                                                                                                                                             ,#:p   . aœy.  .  .%v w&
                                                                                                                                                             ,...% *..w  qh
                                                                                                                                                                          % x* +  . ,ê.   *., aa ..  ..w www    qA%.** k.
                                                                                                                                                                                                                        >                                       .z,#pp *..ya. .!<v
                                                                                                                                                                                                                                                                                 ::ww
                                                                                                                                                                                                                                                                                   ::.ww*4q.:ww
hw                                                                                                                                                                      *.h:
                                                                                                                                                                           & * ,4' '##
                                                                                                                                                                                    ,##*                       *%%                                                                     * 1 %%'
                                                           .
 '..  w '
        .
        -
   '..x>.N  *  * . *%   .@ '.
                            # ; #* F   ' '         v . :            : *e ee  e.         1@ . .   '           ee  , e             K w             #> e ee'  ..                           #*p     e .
                                                                                                                                                                                                  '' '
                                                                                                                                                                                                     '.p    **      %'                                           ## # p     .'.''*
   '    >::..w
             NNw
               *.*
         b.... <
                  ..%:
                 %.
                  >  -. ..    *,
                             -#@w#,
                                  *y#
                                    ey:
                                    e :ê
                                      e
                                      #:,:
                                         d
                                         ê'.1
                                         .$
                                          -  'l$
                                  ...... >yb.w.
                                               $:
                                              w.
                                                *1%%
                                                %
                                               *w
                                                'p
                                                   .:.q%*
                                                        4. ..-#.   :*#,,;,.::ê
                                                                             ê.$-..'
                                                                                   .%
                                                                                    db
                                                                                     &:
                                                                                      N.
                                                                                       Nw
                                                                                        N*.%.
                                                                                            4.
                                                                                             %.*. .:-*#
                                                                            *..@....#..<ê.z. 5yb.w.w.*w
                                                                                                     ..
                                                                                                       #*,#,:pe,:,êe$
                                                                                                                    ''1.$N.
                                                                                                                          N*:w
                                                                                                                             .*
                                                                                                                              .*d%&
                                                                                                                                *.-. .,*e.     .*#*,6,,,:ê?:t
                                                                                                                          *.*.*...e...:.ê. 5>>.ww
                                                                                                                                               ,.....
                                                                                                                                                            .'.
                                                                                                                                                              ..%
                                                                                                                                                                $.
                                                                                                                                                                 .q
                                                                                                                                                                  %..
                                                                                                                                                                    qw
                                                                                                                                                                     %*
                                                                                                                                                                      .t4 %4
                                                                                                                                                                         ..-. .'    #-e#
                                                                                                                                                                                       .e,
                                                                                                                                                                                         :y,e$''
                                                                                                                                                                                               $:?.
                                                                                                                                                                                                  '%
                                                                                                                                                                         **@....#..a#.% y.>b.w.w...'..
                                                                                                                                                                                                     ':N**%
                                                                                                                                                                                                      '1  '.4%
                                                                                                                                                                                                          6  N::.
                                                                                                                                                                                                                .::K
                                                                                                                                                                                                                   *. *.*.#..#.e.ttt%>yb.ww
                                                                                                                                                                                                                                          .*p
                                                                                                                                                                                                                                           ..*
                                                                                                                                                                                                                                                                  .n-ê
                                                                                                                                                                                                                                                                     en
                                                                                                                                                                                                                                                                      #e
                                                                                                                                                                                                                                                                       *#
                                                                                                                                                                                                                                                                        ,*$'e*e$e
                                                                                                                                                                                                                                                                                $/'
                                                                                                                                                                                                                                                                                  ..,
                                                                                                                                                                                                                                                                                    %%
                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                    %%1*:
                                                                                                                                                                                                                                                                                     $  *%
                                                                                                                                                                                                                                                                                         @N
                                                                                                                                                                                                                                                                                          .4
                                                                                                                                                                                                                                                                                           *%:
                                                                                                                                                                                                                                                                                             $%
                                                                                                                                                                                                                                                                                              -'
                                                                                                                                                                                                                                                                    *.*.#..Z.6,1.#.êK>y.*N.%%.%-*V
                                                                                                                                                                                                                                                                                                 **
             Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 52 of 55
'
          pze#:#ee#**   .,*                 *.*% w:
                                                  w w&NNï.' '.#'è#>:#e#.@#          .*                   *..*       **w:$:    '&:$% '.g:       **## .                        *R.*     w*w:N%Ns% '.   ,e'p#e        .. '                   *q.. *lw  *wNwNçbq.'..'z.
                                                                                                                                                                                                                                                                  p:êe:###,*.#*                  . .ww    hs%.1 '.     a.### .#.                            *q:.*       *** wN  NNN:b 1.%..'?? ':ê:@#:##*.
     e.e-.m..
       ',
             z,,,.,w#*@   ,
                          ,,-           ..*%..::  .:
                                                   .wN%.  k..
                                                            .,,..
                                                                .'
                                                                 l.e#z,.:a6.#*#      #,
                                                                                      ##.          'h%.  N  %N    :**.x  wN*wNx%b: .,.'..?.zê:,.e,>:...#*+,##w.
                                                                                                                                                                          *.qqq   * .*p.wN>NhN1t%I..f;:,#,#    ,#*y#,  .               ..q       $t*.wNw:<&Klq.
                                                                                                                                                                                                                                                              ...ll/,p
                                                                                                                                                                                                                                                                     ,,..#.##,##    .. . '.  .q@R.4*
                                                                                                                                                                                                                                                                                                   . 4:.:NNjj &..?'êè,:,.##.,6#                                                                                    ##'*#
      e.
     e*    .
            e.
            '
            t'g q  .
                      ##
                      ë  ,
                         .#
                             ##. . '
                              # :  . %%hA
                                        qq%   * w**&N  hw
                                                       A x        e  r e  ep
                                                                                  ##
                                                                                   * .#
                                                                                        ,#.e .. N*
                                                                                        y              % ..
                                                                                                         :      .w
                                                                                                                *                 . .t...
                                                                                                                                   K.    ,zezeeep.     .#* :#
                                                                                                                                                           :
                                                                                                                                                             y#,#
                                                                                                                                                               #
                                                                                                                                                                 . . .
                                                                                                                                                                  :   . *%0  :4*  qw
                                                                                                                                                                                        p %  x % ..
                                                                                                                                                                                                  ,.
                                                                                                                                                                                                   ,,
                                                                                                                                                                                                    .t
                                                                                                                                                                                                     #'
                                                                                                                                                                                                     e
                                                                                                                                                                                                       a
                                                                                                                                                                                                       e
                                                                                                                                                                                                          aeae
                                                                                                                                                                                                                .
                                                                                                                                                                                                                @
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 .#
                                                                                                                                                                                                                 . *
                                                                                                                                                                                                                    ##
                                                                                                                                                                                                                     y
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     #
                                                                                                                                                                                                                       :ê. . h
                                                                                                                                                                                                                       ,,  '   .    s
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                          .q
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                             %.w
                                                                                                                                                                                                                                             w *     v
                                                                                                                                                                                                                                                     .  %'% . '1. *
                                                                                                                                                                                                                                                                  . ee  e  p ? ##
                                                                                                                                                                                                                                                                                w;
                                                                                                                                                                                                                                                                                  p#,'' . *q:q:
                                                                                                                                                                                                                                                                                     e         :4%*.:oA.%Kq ,
                                                                                                                                                                                                                                                                                                            '%$.
                                                                                                                                                                                                                                                                                                             x    .?.z1eeaep..#*##
                                                                                                                                                                                                                                                                                                               ..,,               ##
                                                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                                                     #,.
                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                        #; . x'x
                                                                                                                                                                                                                                                                                                                                         w    ê   e   : x
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                         %. q..qK
                                                                                                                                                                                                                                                                                                                                                            %  K  *
                                                                                                                                                                                                                                                                                                                                                                        $>.&NN
                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                             *   '
                                                                                                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                                                                                                  wv*b
                                                                                                                                                                                                                                                                                                                                                                                    N  %
                                                                                                                                                                                                                                                                                                                                                                                        b.   ,/.'?'p4,a+.#*#
                                                                                                                                                                                                                                                                                                                                                                                          ..,.
                                                                                                                                                                                                                                                                                                                                                                                                ,::ê'#e             :# w#
                                                                                                                                                                                                                                                                                                                                                                                                                          ,9
                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                             .
     .q'  p
          @
             .
           .e w# @. ,.     'z%' > *Ix*..&*q*hq:.:A(..;,::;#ee :#ê#' . %hx***.%w                                     *$::4:,.::êd#:#@ :'.:e,' . *xx:>*qq                               *
                                                                                                                                                                                      h N . : : ; ..'
                                                                                                                                                                                                    ,:  ê  #  # #p e e#e #e . *xx%w m*N            * :  .. : 4.,k a : : :  # p , : #zê.'
                                                                                                                                                                                                                                                                                       e . w&x%.w  %  q*
                                                                                                                                                                                                                                                                                                       .. .& q4 ..k   ê ::# ê*e e.    #pz.* . *.       :x  %.& **k        *  :  N   N  : ( . .b          #   p
                                                                                                                                                                                                                                                                                                                                                                                                             :   *  p    e#:
                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                            chhNN4
                                                 .w*:.
                                                     %h*$j  %
                                                            v, ,ê/.:  ####:#.###e.6e> '..
                                                                                        er1,. .. c.%h..'.
                                                                                                        .*./%.hw%%N
                                                                                                                  Nh%%*.'.*'.
                                                                                                                            **%
                                                                                                                              N.%%>j1:: z?ê.:
                                                                                                                                            e.ê #,:#:  ; #'.e1 J'x.         .'.     . &:*&$:                                                                 :l
                                                                                                                                                                                                                                                         N.N.:1I
                                                                                                                                                                                                                                                               I:'ê'###  ::#/   e..'       c2.*Nh    Nh:.*$:
                                                                                                                                                                                                                                                                                                           $K%h:/;/###       /#V,*#;'e..,,''2'e. ''. .hxz.'..'.q*%N%x%hh..%p$w**$Nœ%'N$'::1$,:ê;'#e*:#**#*z6@####:#6#e#J'...'.
                                                                                                                                                                                                                                                                                                                          ::##
      .&z     * ex2w
       p.y.. e.#JJ,#
            ..'      * e*#'.'#
                             .
                                . * .z..
                             .%,.
                                .. . h%. ' .<hhh.w*.   .%.$
                                                         '         .: -*.,
                                                                     *'   e#        #J
                                                                                     #
                                                                                     w1    .                                                   *. **@###e,e#@@...e#'' ' h.t'' %'*/
                                                                                                                                                                                 K*h.h%w'*
                                                                                                                                                                                      î* 'w$
                                                                                                                                                                                                  vIl:
                                                                                                                                                                                            .%..&& lê.'4##e#@*#* : ##e,.
                                                                                                                                                                                                               ###
                                                                                                                                                                                                                ###V#
                                                                                                                                                                                                                       er
                                                                                                                                                                                                                   ee#5. .'r', '. .'%'cx'.
                                                                                                                                                                                                                                         .''.%q:h:
                                                                                                                                                                                                                                              Ax w%
                                                                                                                                                                                                                                                 w.
                                                                                                                                                                                                                                                     .$
                                                                                                                                                                                                                                                    w'
                                                                                                                                                                                                                                                   %* *:wN1       .#,ê  ** ##:%
                                                                                                                                                                                                                                                                              #e:z
                                                                                                                                                                                                                                                                                 '. '$
                                                                                                                                                                                                                                                                                     ee* * ''
                                                                                                                                                                                                                                                                                            w.'.'*h:$h  %*w.%$Ntl/
                                                                                                                                                                                                                                                                                                       **            *****4 ##
                   . .              .                                                                                                                @                   @                                                                                                                                                                                                                     @
                        Z
              .wvhhw%xx'
           .%.-%%
                >h
                 .hh    '!
                   ..-. 4
        œœ>*.
         *'*.ww
         .   * ,' '' ë
     K.%.
        %.%.    .
                '.
                 >>
            *'w*wwi.w.- 44                                                                            .
     :*.*xw
          ' œ%          .
    w*o%*  % GY x
                 %.
                 . X. t
                 sN
                  . '
                  w     A
                        a
     .%.
      Nw*  **.
             %. %.*q' ' k'
        .
        * >.%%.
              w.* .. '  :J
         7.-z.... g%
      .'*r.1r- $
     ...o ...e . $
     o..ee ee'
             e'
             '.e**'
                  . ku
    e.
     e
     +v
      .*@ @'
             e
             -e'
               -eV g.
    .%**'
    .   *'+ YAO'
      x.--.   ...J
             ..                    4')
          e-
          .r*.. J'. . ..I
              ''
               'r;..#;e.
        ..
                       , .'i
                                   kj
             .wk1.w't%o..
           .ww           h.' 56
                              C
                              .                                                                                                                                                                                                                                                                                        @
          qw>.>S             hj
     .**>.<.>*>.>.
                 -*.
                   V<>' w.* '
                       %.    .&
                              t                                                                                                                                                                                                                                                                                       @
    &*. %.
      **'.* * *
              .   G      <
    & o .' .*w>%.>%.
           ph         NN' .
             wh.'*w.* . 4'   7t
     .G
      '%
       .. x,
          .x*
        %t2 zw.-  %.%<*'
                       .. ù
                          .?
              '      .Q..           j
        ..:''Z.J... :;
     >ew
      o œ@'
          e
          -e<*.'
            '
           -*  ' J.                                                                                                                                                                                                                 @
     oe eae.e'
    ew        w.J $
       ..* *.'-eg v.
      *4t--*.@J'e 'd
        ...-..r.
        *'     Re..'
                   ;e... Q
                         !)
                         î..
              . ...                7
                                   :
        ..>.>-1
           >>
              wx
            .-.-
         o0-.
                .x*NL%.h'' ..
               *-x''*- 'i
                            '
                                                                                                                                                                                                     @                                                             @                         @                                                                         @
     &.w*%.%.* Gww
                 ikww. t
    %%* M'xp
           * owxwi
                wwa,. (.
    wY+.%x G>.>Y.  X' 1
                   '   '
    %*
     .o wxwp h*.m*** ./
                    '' $
      .o
       >.w'r.-.w-M'
               .D M . ..;
                 w.
                  <
                 -*'
      >-
       œ
       '
       JJe
         re
          .
          p
          o.
           -*
            -
            '.
     *'e'#'eee'  ';                                                                                                                                                                                                                       :<'                                                                             ,,
    .*'
      e'
      @ee *#.*@**$ ('
    ee'
      .eœ@@'.-*V qt
    ,*1e0e w-=<J
               J k'
        oo -*'*J )
       e'
      *****      2
       . -***
            Ge*' '
                 7
          ....--e;e;,ee.e. )

                  wYxw s' '
                          $
        ..
         Q*-
         *>.'
            *ho.
            >. --hN
                  .%
                   .. t
               w '.. N*
     %l
      %o e*'
         .
       %%. ow
           *    w%X.*>A X
             *%MM.
             ' *.       .
                        ,.
    * **>
     %*        %x..N
           * *%%
               .    J* t
    K.. ..x.
             *. *+.     E
                        J
    *%.%
       xv. % xx
              %M.
                .
                    %. :
                    .                                                                                                                                                                                                                                                                                                                                                                                                                             N,
      'eoJZ.   ...-<- ' $
               *        ..
                        '                                                                                                                                                                                                                                                                                                                                                                                                       ..-                          !'
                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
     *#oo 4-ee#'
               -#w**' ' f'                                                                                                                                                                                                                                                                                                                                                                                                     e' .
    e. . o ?. &
    '*'
    e* +' eœFW*--
                e.J )'   '
     *e=-
        *'
        e'n.e  evv?
                 <-.' b i                                                                                                                                                                                                                                                                                                                                                                                                'f              '
                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
      *v
       ----
        zJ+ ><>...**' y                                                                                                                                                                                                                                                                                                                                                                                               %<* .                            '.
          .             ,          ,
             Df
              -;a'.
                  #''
                    .e
                     .e.#' %
                           :                                                                                                                                                                                                                                                                                                                                                                                         <''         ..                          <'
                                   !
                          i                                                                                                                                                                                                                                                                                                                                                                                                  .                     .
               .. % . .   ;                                                                                                                                                                                                                                                                                                                                                                                                                            .
         œw.
           >%''
              >ww
                Nxx.h.x*:
                        .l                                                                                                                                                                                                                                                                                                                                                                                           Z 7.
      wa m%.
          *Y. w
              * '
                *'   *  * d                                                                                                                                                                                                                                                                                                                                                                                            : '                        '' '
      xq
       kK
        ANkqw.p.x-.%h
                    wh.lA;
                          *
                                                                                                                                                                                                                            zœz-wdsezy ,r..1,q.
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                          z.,-,,
                                                                                                                                                                                                                                                                                  @         *
                                                                                                                                                                                                                                                                                                 :>                     ,-.               a-w             'I                                                                  '.
    w
    W
    .%.
      ->
     D.
        .
        .A.*.
       %>
       .     ..
            %.
             %
             *.
                .
                p
                %..
              .+. .
                  '.
                    .                                                                                                                                                                                                                                                                                                                                      1                                                             '-'-            '
      wo oo                        ï                                                                                                                                                                                                                                                                                                                                                                                                               .        .
       ...1.-
            :t
             -.'
               z
               .'
                z
                .Q L
                   .
                   '                                                                                                                                                                                                                                                                                                                                                                                                             .-..
          .
    . *#'
      ee.    e ee e #'' .
                   ..e ** )                                                                                                                                                                                                                                                                                                                                                                                                                  -.         .
    eo  +.   œ         e-. -                                                                                                                                                                                                                                                                                                                                                                                                                      .-q...- ..
     e**' e'   e @. -...   -J .:
     .edn
     *     Fe. e--J ?                                                                                                                                                                                                                                                                                                                                                                                                                                       .*
       *dFe-..*f* l
            C..- ..;' e#:e*.' .
                .... (
                .            h' z     j
            .wk%%
          .>w         %h%*A.   .l
     *%.0,  ..w*w.      w  .w :.  .                   ..:,      :.:':e,.*.*.:..l  . .....*&                     .1*wA
                                                                                                                    .
                                                                                                                    ' . .4kx. '  ..''..ê',/l .@
                                                                                                                                           /## .#
                                                                                                                                                '.;p%:?:rl%           .*q:*x.  ..' '      '%'
                                                                                                                                                                                          .  .., :#.@                         *.N.
                                                                                                                                                                                                                                   %.... ' ..
                                                                                                                                                                                                                                 pANh:%..2    ..z ,,  #.                           **.q
                                                                                                                                                                                                                                                                                      Nh
                                                                                                                                                                                                                                                                                       h%%%%%'.. .2.
                                                                                                                                                                                                                                                                                                   ' ' .. *''  ''##e.  @ee .. **.                '*.$hN%h''v.k '.k''#ê                           ''
                                                                                                                                                                                                                                                                                                                                                                                                  #ee.* .' -'.p*.*%N.                                   '%.
     %' %%**.p.*'gGN..'N.**hwNw.N**x*'.%%t%wh*%..'    'ê*$,.#.''#%####  ###wp#p:#,ê'tlz,.1%h1:qs::&Nw.&.N*p.**h%.*  w%...'x2 .   11#''pQ#                  dç%:4.%..*
                                                                                                                                                                    4.:
                                                                                                                                                                      *Vqhw:2'24.7       ';.z'.',*;#z; ##œ,.
                                                                                                                                                                                                           .e
                                                                                                                                                                                                            .%;.e
                                                                                                                                                                                                                :##1&%çw:.w
                                                                                                                                                                                                                          .N'..   M h..' . 11*
                                                                                                                                                                                                                                                   pê
                                                                                                                                                                                                                                                    ##êê
                                                                                                                                                                                                                                                       p,
                                                                                                                                                                                                                                                       ##
                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                            e.:'
                                                                                                                                                                                                                                                         #4#,4:
                                                                                                                                                                                                                                                                 ;lp#r
                                                                                                                                                                                                                                                               :a@
                                                                                                                                                                                                                                                                         %%'%p: '**
                                                                                                                                                                                                                                                                                      Nhw*q:qq ''
                                                                                                                                                                                                                                                                                                %  C . 1%2
                                                                                                                                                                                                                                                                                                         #' .'5###:###*#:êê:p:/l.#'t4.'.!%%q::%N1N::$*N>N%.%wN*NN%v%'%'&N''1.%*:h'<.' .1e$':''
                                                                                                                                                                                                                                                                                                                                                                                             .z.%:#4#:####*#:#6e$:ê:#>:l(,'l.'1!$&:::.N:N.$wN*N.wXNN.w:%%%%q.t.%'''
    *+
    e                                                e.            e* ##                                        ww*.   %xx x -' .#w.:#
                                                                                                                                     #y.  #*#
                                                                                                                                            <#4:*p   ,as..% . KqN.wN:
                                                                                                                                                               .q    x %w*
                                                                                                                                                                       w   .q*% .
                                                                                                                                                                                xx%x '
                                                                                                                                                                                     .   .yw
                                                                                                                                                                                           y' .pp4.#
                                                                                                                                                                                             #:        .#
                                                                                                                                                                                                        4;,,:a;4e.'.!w$wNw   < &Nwhqh
                                                                                                                                                                                                                                   w*.q.kNxCzy#
                                                                                                                                                                                                                                          xx*
                                                                                                                                                                                                                                         . e, ##%.>e*#*            z('
                                                                                                                                                                                                                                                                   ,  l. l.
                                                                                                                                                                                                                                                                          1%w
                                                                                                                                                                                                                                                                            %:w
                                                                                                                                                                                                                                                                              NNw.:*:w
                                                                                                                                                                                                                                                                                    w         h%'N
                                                                                                                                                                                                                                                                                                 N<
                                                                                                                                                                                                                                                                                                 . h . eay ;#.pp*.*ap#4# aa::                  h x  w                                                                             x  v  w
    v%w'YN v*%%
        x >.                   %4hh%w. '        .        ,      pp
                                                                 : *p *  œ        ..   4.  .  .           w   x  q * :   %h
                                                                                                                          .%           J * @       4   . 1, .           q x .
                                                                                                                                                                            %%KA            #####**  p'm#;e:e4,4I.' :
                                                                                                                                                                                                                    ' *           *@  :h K!*
                                                                                                                                                                                                                                         ' ,''##
                                                                                                                                                                                                                                                # #p $p*                                           &    .
                                                                                                                                                                                                                                                                                                        , # y #   p          :  '   '.  '   .                q .   % %    %  <%      ' z #   ;   p.        *   4 @                                      %  K.
     -x
      .%.N.4&,.wwN:    **:  %4    .%                   ##
                                                       .
                                                           ## # peee 1.:.** .N kk . G
                                                           *#    #
                                                                 :## g'##.#:êê z'.'...%:        %N:N.w.*..          *x..           '.
                                                                                                                                     .#
                                                                                                                                      .6 #.*.
                                                                                                                                       w0e
                                                                                                                                              ee:ez@:'
                                                                                                                                            >#;#:;d'     ''*.
                                                                                                                                                            %:
                                                                                                                                                              **p'p* :.q
                                                                                                                                                             %%::N..w.*:%.     -%' '       #'
                                                                                                                                                                                           .*#***# ,;:d* %%N..**  . .
                                                                                                                                                                                                                    .t: :* :* .* . :%
                                                                                                                                                                                                                                    w.*4% *   *n.,n#
                                                                                                                                                                                                                                                   çe  #e  :;eêêez/.'
                                                                                                                                                                                                                                                                    ?..'
                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                        '.%j
                                                                                                                                                                                                                                                                           '.%%*
                                                                                                                                                                                                                                                                               N&w
                                                                                                                                                                                                                                                                                   q..@.
                                                                                                                                                                                                                                                                                 :.w
                                                                                                                                                                                                                                                                                       44.
                                                                                                                                                                                                                                                                                         .bA..4.%h. . .#$,#:
                                                                                                                                                                                                                                                                                                k               ## eez,t.
                                                                                                                                                                                                                                                                                                               10*##:#:#ê:::
                                                                                                                                                                                                                                                                                                                           ?ê, .%.
                                                                                                                                                                                                                                                                                                                                   ..'%   &q %%: *NA.: *N.    %%.     %%' - ':'.#.           #.###
                                                                                                                                                                                                                                                                                                                                                                                                 #*:    ee6e,:    e#  e'I'.'.1.&%:p.*.m.*.             Nd
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .q
                                                                                                                                                                                                                                                                                                                                                                                                                                                             %1   .
        '.
         %>yww *.                                               *.*.pyê:ê 4&N .w*.                                                     . .#ee:# AN w**.                      .                *.*## ee2.# %%,:ww%y.                               ..*##':#. e:.    4#''$.  '%%:     :* :*  ..             *.:.                             &N   Nw:w N'*  **4    p.'                      *.#
                                                                                                                                                                                                                                                                                                                                                                                          '     .>###@#z::et'z'*1%%$NNx                .:w    :*  **.        .
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 53 of 55




                         (iRTIIIIATi 01 (OKPIETION
                                                   aWalded 10:



                                                  II.BIEIE


                               I0r111!I
                                      PnaT
                                         rl
                                          hlt
                                            elga
                                               Yl
                                                ele
                                                  Gn
                                                   âa
                                                    In
                                                     ''d(M!
                                                         (en:
                                                            lplellen
                                         âl11(( Ya800 (lly-(â;P

                                           âwalded Th1!Bay:
                                             D RE 5,2817
                                             RK îPi(IM,IsT/P.J0 0
Case 9:11-cr-80106-KAM Document 1944 Entered on FLSD Docket 03/04/2019 Page 54 of 55
                 .w-w.-..-..-...... ...-..
    Case 9:11-cr-80106-KAM
      . o:,aa.,-,c,.
                                       . -.
                                          -1. . 11944 Entered on FLSD Docket 03/04/2019
                                         Document                                    l Page 55 of 55
                                                                                               ç.
                                                                                                ,-..
                                                                                                   - -- ,
                                                                                                        -.
                                                                                                         .--,
                                                                                                            - -


) H
  c/
   e
   o
   rmyO
      e'
       d
       '
       er
        Dai
          l
          ec
           b'
            orrecti
                  o,alcompl
                          ex                                                           '.     .)
                                                                                               1
                                                                                               %                                :j
                                                                                                                                 ?
                                                                                                                                 4
!
;
1
             pos
             va to
               zoosic.weB'o
                  c,      xsan,
                          us ooo,4                                                             t
                                                                                               $
                                                                                                                                  ?
                                                                                                                                  r
                                                                                                                                  .
                                                                                                                                  J(
1
j            UnitedStates                  .. -
                                                  ?gj17 gjaja; j;ggjgj aqgja py
                                                  '
                                                  .
                                                                              jjqj.j           yrjp
                                                                                               b
                                                                                               q   vvv
                                                                                                     q . ..zp ?
                                                                                                              :1
$                                                  .m..... ...           . ....                y
                                                                                               k
                                                                                               ,
                                                                                                 .        ,ea t
                                                                                                              ,.
.x.                    -                                                                       k
                                                                                               $                                  ;4.
                                                                                                                                  p
                                                                                               %                                 r:!
                                                                                               k
                                                                                               k                                 ;t
                                                                                              k,    - -                          p $
                                                                                                                                 J (
                                                                                              K                                  pk
                                                                                              b U sA
                                                                                              k                                  e%
                                                                                              t) F()qevEa                           ak
                                                                                               'A   .G n.-zx.->'u.x arv-rv'X...x.> .. k




                                                           * 03847-104*
                                                                  Honorable Kenneth M arra
                                                                  CourtRm# 4,Cham b.316
                                                                  701 Clennatis ST
                                                                  PaulRogers FederalBldg
                                                                  W EST PALM BCH ,FL 33401
                                                                  United States
